Exhibit 10.4

 

EXECUTION VERSION

 

 

$130,000,000

 

SECOND AMENDED AND RESTATED TERM LOAN FACILITY AGREEMENT

 

among

 

ROYAL GOLD, INC.,

as a Borrower

 

RGLD GOLD CANADA, INC.,

as a Guarantor

 

HIGH DESERT MINERAL RESOURCES, INC.,

as a Guarantor

 

RG MEXICO, INC.,

as a Guarantor

 

THE OTHER GUARANTORS

FROM TIME TO TIME PARTY HERETO,

as Guarantors,

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

 

THE BANK OF NOVA SCOTIA,

as a Lender

 

AND SUCH OTHER LENDERS

AS MAY BECOME A PARTY HERETO FROM TIME TO TIME,

as Lenders,

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as Administrative Agent,

 

HSBC SECURITIES (USA) INC.,

as Joint Lead Arranger and Sole Global Coordinator

 

SCOTIA CAPITAL,

as a Joint Lead Arranger

 

and

 

THE BANK OF NOVA SCOTIA,

as Sole Syndication Agent

Dated as of February 1, 2011

 

 

--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITIONS

2

 

 

 

Section 1.1

Defined Terms

2

Section 1.2

Other Definitional Provisions; Time References

24

Section 1.3

Accounting Terms

24

Section 1.4

Québec Matters

24

Section 1.5

Amendment and Restatement

25

Section 1.6

Permitted Liens

26

 

 

 

ARTICLE II

THE LOAN; AMOUNT AND TERMS

26

 

 

 

Section 2.1

Term Loan

26

Section 2.2

Evidence of Indebtedness

27

Section 2.3

Repayment and Prepayment

27

Section 2.4

Fees

28

Section 2.5

Computation of Interest and Fees

28

Section 2.6

Pro Rata Treatment and Payments

30

Section 2.7

Non-Receipt of Funds by the Administrative Agent

31

Section 2.8

Inability to Determine Interest Rate; Base Rate Loan

32

Section 2.9

Illegality

32

Section 2.10

Requirements of Law

33

Section 2.11

Indemnity

34

Section 2.12

Taxes

34

Section 2.13

Judgment Currency Conversion

36

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

37

 

 

 

Section 3.1

Corporate Existence; Compliance with Law

37

Section 3.2

Corporate Power; Authorization; Enforceable Obligations

37

Section 3.3

Financial Condition; No Material Adverse Effect

37

Section 3.4

Compliance with Laws; No Conflict; No Default

38

Section 3.5

No Material Litigation

39

Section 3.6

Employee Benefit Plans and Canadian Pension Plans

39

Section 3.7

Environmental Matters

40

Section 3.8

Purpose of Loan

40

Section 3.9

Subsidiaries

40

Section 3.10

Ownership; Insurance

41

Section 3.11

Title to Royalty Interests; Liens

41

Section 3.12

Royalty Agreements

41

Section 3.13

Indebtedness

41

Section 3.14

Taxes

42

Section 3.15

No Burdensome Restrictions

42

Section 3.16

Limitations on Incurrence of Indebtedness

42

Section 3.17

Accuracy and Completeness of Information

42

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 3.18

Events of Default

42

Section 3.19

Material Contracts

42

 

 

 

ARTICLE IV

COLLATERAL SECURITY

43

 

 

 

Section 4.1

Security Documents

43

Section 4.2

No Limitation on Application of Security Interest

43

Section 4.3

Maintenance of Security Over Material Royalties

43

Section 4.4

Perfection and Maintenance of Liens

43

Section 4.5

Release of Chilean Security Documents

44

 

 

 

ARTICLE V

CONDITIONS PRECEDENT

44

 

 

 

Section 5.1

Conditions to Funding the Loan

44

 

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

46

 

 

 

Section 6.1

Financial Statements and Information

47

Section 6.2

Notices

48

Section 6.3

Payment of Taxes and Other Obligations

49

Section 6.4

Payment of Indebtedness

50

Section 6.5

Conduct of Business and Maintenance of Existence

50

Section 6.6

Maintenance of Royalty Interests and Defend Title

50

Section 6.7

Maintenance of Liens

50

Section 6.8

Maintenance and Perfection of Pledged Assets

50

Section 6.9

Insurance

50

Section 6.10

Inspection of Property; Books and Records; Discussions

51

Section 6.11

Compliance with Law

51

Section 6.12

Environmental Laws

51

Section 6.13

Compliance with Employment Laws

52

Section 6.14

Further Assurances

52

Section 6.15

Financial Covenants

52

Section 6.16

Quebec Security Documents

53

 

 

 

ARTICLE VII

NEGATIVE COVENANTS

53

 

 

 

Section 7.1

Indebtedness

53

Section 7.2

Liens

54

Section 7.3

Guaranty Obligations

54

Section 7.4

Nature of Business

55

Section 7.5

Dissolution or Sale of Assets

55

Section 7.6

Mergers

56

Section 7.7

Advances and Loan

56

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 7.8

Transactions with Affiliates

56

Section 7.9

Organizational Documents

56

Section 7.10

Modification of Material Agreements

57

Section 7.11

Limitation on Restricted Actions

57

Section 7.12

Maintenance of Material Royalties

57

Section 7.13

Canadian Pension Plans

58

Section 7.14

No Further Negative Pledges

58

Section 7.15

No Prepayment of Permitted Subordinated Indebtedness

59

Section 7.16

Restrictive and Inconsistent Agreements

59

 

 

 

ARTICLE VIII

EVENTS OF DEFAULT

59

 

 

 

Section 8.1

Events of Default

59

Section 8.2

Acceleration; Remedies

62

 

 

 

ARTICLE IX

THE AGENT

62

 

 

 

Section 9.1

Appointment

62

Section 9.2

Delegation of Duties

62

Section 9.3

Exculpatory Provisions

63

Section 9.4

Reliance by Administrative Agent

63

Section 9.5

Notice of Default

63

Section 9.6

Non-Reliance on Administrative Agent and Other Lenders

64

Section 9.7

Indemnification

64

Section 9.8

Administrative Agent in Its Individual Capacity

65

Section 9.9

Successor Administrative Agent

65

Section 9.10

Nature of Duties

65

Section 9.11

Quebec Security

65

 

 

 

ARTICLE X

MISCELLANEOUS

66

 

 

 

Section 10.1

Amendments, Waivers and Release of Collateral

66

Section 10.2

Substitution of Lenders

68

Section 10.3

Notices

68

Section 10.4

No Waiver; Cumulative Remedies

69

Section 10.5

Survival of Representations and Warranties

69

Section 10.6

Payment of Expenses and Taxes; Indemnification

69

Section 10.7

Successors and Assigns; Participations; Purchasing Lenders

71

Section 10.8

Adjustments; Set-off

73

Section 10.9

Table of Contents and Section Headings

74

Section 10.10

Counterparts

74

Section 10.11

Effectiveness

74

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 10.12

Severability

74

Section 10.13

Integration

74

Section 10.14

Consent to Jurisdiction

75

Section 10.15

Governing Law

75

Section 10.16

Confidentiality

76

Section 10.17

Acknowledgments

76

Section 10.18

USA Patriot Act

77

Section 10.19

Joint and Several Liability

77

Section 10.20

Proceeds of Crime

77

 

 

 

ARTICLE XI

GUARANTY

78

 

 

 

Section 11.1

The Guaranty

78

Section 11.2

Bankruptcy

78

Section 11.3

Continuing Guaranty

79

Section 11.4

Nature of Liability

79

Section 11.5

Independent Obligation

79

Section 11.6

Authorization

79

Section 11.7

Reliance

80

Section 11.8

Stay of Acceleration

80

Section 11.9

Waiver

80

Section 11.10

Confirmation of Payment

81

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1.1(a)

 

Material Royalties

Schedule 1.1(b)

 

Lenders’ Administrative Details Schedule

Schedule 1.1(c)

 

Royalty Interests (Non-Material Royalties)

Schedule 1.1(d)

 

Liens

Schedule 1.1(e)

 

Title Opinions

Schedule 3.4(b)

 

Project Governmental Approvals

Schedule 3.4(c)

 

Compliance Exceptions

Schedule 3.5

 

Litigation

Schedule 3.9

 

Subsidiaries

Schedule 3.12

 

Royalty Agreement Exceptions

Schedule 3.19

 

Material Contract Exceptions

Schedule 6.9

 

Insurance

Schedule 7.1

 

Existing Indebtedness

Schedule 7.5

 

Permitted Dispositions

Schedule 7.7

 

Debt Investments

 

EXHIBITS

 

Exhibit A

 

Form of Assignment Agreement

Exhibit B

 

Form of Joinder Agreement

Exhibit C

 

Form of Promissory Note

Exhibit D

 

Form of Notice of Borrowing

Exhibit E

 

Form of Pledge Agreement

Exhibit F

 

Form of Security Agreement

Exhibit G

 

Form of Secretary’s Certificate

Exhibit H

 

Form of Officer’s Certificate

Exhibit I

 

Form of Quarterly Compliance Certificate

 

v

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED TERM LOAN FACILITY AGREEMENT

 

This SECOND AMENDED AND RESTATED TERM LOAN FACILITY AGREEMENT (together with all
amendments, restatements, amendments and restatements, modifications, revisions,
increases, supplements, extensions, continuations, replacements or refinancings
from time to time in accordance with the terms hereof, the “Agreement”) dated as
of February 1, 2011 (the “Execution Date”), is by and among ROYAL GOLD, INC., a
corporation organized and existing under the laws of the State of Delaware, as a
borrower (“Royal Gold” or “Borrower”), RGLD GOLD CANADA, INC., a corporation
existing under the Canada Business Corporations Act, as a guarantor (“RGLD
Canada”), HIGH DESERT MINERAL RESOURCES, INC., a corporation organized and
existing under the laws of the State of Delaware, as a guarantor (“High
Desert”), RG MEXICO, INC., a corporation organized and existing under the laws
of the State of Delaware, as a guarantor (“RG Mexico”), those additional
guarantors identified as a “Guarantor” on the signature pages hereto and such
additional guarantors from time to time party hereto, as guarantors (the
“Additional Guarantors”) (with each of RGLD Canada, High Desert, RG Mexico and
the Additional Guarantors individually referred to herein as a “Guarantor” and
collectively referred to herein as the “Guarantors”), HSBC BANK USA, NATIONAL
ASSOCIATION, a national banking association organized under the laws of the
United States (“HSBC Bank”), as a lender, THE BANK OF NOVA SCOTIA, a bank
organized and existing under the laws of Canada (“Scotia”), as a lender, and
those banks and financial institutions identified as a “Lender” on the signature
pages hereto and such other banks or financial institutions as may from time to
time become parties to this Agreement, as lenders (the “Additional Lenders”) 
(with each of HSBC Bank, Scotia and the Additional Lenders individually referred
to herein as a “Lender” and collectively the “Lenders”), HSBC Bank, as
administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”), HSBC SECURITIES (USA) INC., a corporation organized
under the laws of the United States (“HSBC Securities”), as a joint lead
arranger (in such capacity, a “Joint Lead Arranger”), SCOTIA CAPITAL, as a joint
lead arranger (in such capacity, a “Joint Lead Arranger”) HSBC Securities, as
the sole global coordinator (in such capacity, the “Sole Global Coordinator”),
and Scotia, as sole syndication agent (in such capacity, the “Sole Syndication
Agent”).

 

Recitals

 

A.            The Borrower, the Guarantors, the Lenders and the Administrative
Agent entered into that certain Amended and Restated Term Loan Facility
Agreement dated as of March 26, 2010, which amended and restated the Term Loan
Facility Agreement dated as of January 20, 2010 (collectively, the “Existing
Credit Agreement”) whereby the Lenders made available to the Borrower a term
loan in the amount of One Hundred Thirty Million Dollars ($130,000,000) (the
“Existing Committed Amount”).

 

B.            The Borrower, the Guarantors, the Lenders and the Administrative
Agent now desire to (i) extend the maturity date of the Existing Credit
Agreement, (ii) to make an additional advance such that the outstanding
principal balance as of the Execution Date equals the Existing Committed Amount,
and (iii) to otherwise amend, restate, modify and continue the Existing Credit
Agreement as provided in this Agreement and to continue the Loan outstanding
under the Existing Credit Agreement as a Loan under this Agreement.

 

--------------------------------------------------------------------------------


 

C.            This Agreement and the Obligations are secured by certain real and
personal property and assets owned by the Credit Parties, including royalties
and equity interests, all as further described herein and in the Security
Documents.  Each of the Guarantors shall unconditionally and irrevocably
guaranty the payment and performance of all obligations hereunder and under the
other Credit Documents.

 

D.            Effective as of the Execution Date, the Existing Credit Agreement
is amended, continued and restated in its entirety as set forth in this
Agreement.

 

Agreement

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1            Defined Terms.

 

As used in this Agreement, terms defined in the preamble to this Agreement have
the meanings therein indicated, and the following terms have the following
meanings:

 

“Additional Guarantors” shall have the meaning set forth in the preamble to this
Agreement.

 

“Additional Lenders” shall have the meaning set forth in the preamble to this
Agreement and includes any successors in such capacity.

 

“Administrative Agent” shall have the meaning set forth in the preamble to this
Agreement and includes any successors in such capacity.

 

“Advance” means the advance by a Lender to the Borrower of a Loan in an amount
equal to the amount of its Commitment Percentage of the Committed Amount.

 

“Affected Lender” shall have the meaning set forth in Section 10.2.

 

“Affiliate” shall mean as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, a Person shall be deemed to be
“controlled by” a Person if such Person possesses, directly or indirectly, power
either (a) to vote 10% or more of the securities having ordinary voting power
for the election of directors of such Person or (b) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.  Notwithstanding the foregoing, no Agent or Lender shall be deemed an
Affiliate of a Borrower solely by reason of the relationship created by the
Credit Documents.

 

2

--------------------------------------------------------------------------------


 

“Agent” or “the Administrative Agent” shall mean a reference to the
Administrative Agent and the Syndication Agent, collectively or individually, as
such reference requires.

 

“Agreement” or “Credit Agreement” shall mean this Second Amended and Restated
Term Loan Facility Agreement, as amended, restated, amended and restated,
modified, revised, increased, supplemented, extended, continued, or replaced
from time to time in accordance with its terms together with all Schedules and
Exhibits hereto.

 

“AML Legislation” has the meaning set out in Section 10.20.

 

“Applicable Percentage” shall be determined from time to time by reference to
the Leverage Ratio, shall be effective as of the calculation date of such
Leverage Ratio and shall be equal to the following:

 

 

 

Leverage Ratio 

 

Applicable Percentage

 

Level I

 

<   1.0 to 1.0

 

1.75

%

Level II

 

<   2.0 to 1.0

 

1.875

%

Level III

 

>  2.0 to 1.0

 

2.25

%

 

 “Applicable Rate” shall mean an interest rate per annum equal to the sum of the
LIBOR Rate plus the Applicable Percentage.

 

“Applicable Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by any banking
authority or other applicable Governmental Authority (or any successor) to which
any Lender is subject for determining the maximum reserve requirement (including
without limitation any basic, supplemental or emergency reserves) for purposes
of making a Loan at the LIBOR Rate or any other category of deposits or
liabilities by reference to which the LIBOR Rate is determined.  The Applicable
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

 

“Approved Bank” shall mean (a) any commercial bank of recognized standing having
capital and surplus in excess of Two Hundred Fifty Million Dollars
($250,000,000) or (b) any bank whose short-term commercial paper rating from S&P
is at least A-1 or the equivalent thereof, or from Moody’s is at least P-1 or
the equivalent thereof, or from Dominion Bond Rating Service Limited is at least
R-1 or the equivalent thereof.

 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

“Assignment Agreement” shall mean an Assignment Agreement, substantially in the
form of Exhibit A.

 

3

--------------------------------------------------------------------------------


 

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

 

“Bankruptcy Laws” shall mean the Bankruptcy Code, the Canadian Insolvency
Legislation, the Ley de Concursos Mercantiles of Mexico, and all other
Requirements of Law pertaining or applicable to bankruptcy, insolvency, debtor
relief, debtor protection, liquidation, reorganization, arrangement,
receivership, moratorium, assignment for the benefit of creditors or other
similar laws applicable in the United States, Mexico, Canada or other applicable
jurisdictions as in effect from time to time.

 

“Base Rate” shall mean, for any day, a rate per annum equal to the greater of
(a) the Prime Rate in effect on such day; (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1%; or (c) the Lenders’ actual cost of funds
in effect on such day, as determined by each Lender in its sole discretion and
provided to the Administrative Agent.  For purposes hereof: “Prime Rate” shall
mean, at any time, the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate.  Each change in the Prime
Rate shall be effective as of the opening of business on the day such change in
the Prime Rate occurs.  The parties hereto acknowledge that the rate announced
publicly by the Administrative Agent as its Prime Rate is an index or base rate
and shall not necessarily be its lowest or best rate charged to its customers or
other banks; and “Federal Funds Effective Rate” shall mean, for any day, the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published on the next succeeding Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.  If for any reason the Administrative Agent shall have
determined (which determination shall be conclusive in the absence of manifest
error) that it is unable to ascertain the Federal Funds Effective Rate, for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms thereof, the Base Rate shall
be determined without regard to clause (b) of the first sentence of this
definition, as appropriate, until the circumstances giving rise to such
inability no longer exist.  Any change in the Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or in the actual cost of funds
shall be effective on the opening of business on the date of such change.

 

“Base Rate Loan” shall mean a Loan bearing interest at a rate per annum equal to
the sum of (i) the Base Rate, plus (ii) the Applicable Percentage; the
applicable Base Rate shall be re-determined by the Administrative Agent on each
day that a change in the Base Rate occurs.

 

“Borrower” shall have the meaning set forth in the preamble to this Agreement.

 

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in Denver, Colorado, New York, New York and Toronto,
Ontario are authorized or required by law to close.

 

“Canadian Credit Party” means any Credit Party incorporated or otherwise
organized under the laws of Canada or any province or territory thereof.

 

4

--------------------------------------------------------------------------------


 

“Canadian Income Tax Act” means the Income Tax Act (Canada), as amended from
time to time.

 

“Canadian Insolvency Legislation” shall mean the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), as amended from
time to time, and all other Requirements of Law pertaining or applicable to
bankruptcy, insolvency, debtor relief, debtor protection, winding up,
liquidation, reorganization, arrangement, receivership, moratorium, relief of
debts, assignment for the benefit of creditors or other similar laws applicable
in Canada or any other applicable jurisdictions as in effect from time to time.

 

“Canadian Pension Plan” shall mean a “registered pension plan”, as that term is
defined in subsection 248(1) of the Canadian Income Tax Act, which is or was
sponsored, administered or contributed to, or required to be contributed to by,
any Credit Party or under which any Credit Party has any actual or potential
liability.

 

“Canadian Security Agreement” shall mean that certain General Security Agreement
of even date herewith from RGLD Canada in favor of the Administrative Agent,
together with all amendments, restatements, amendments and restatements,
modifications, revisions, increases, supplements, extensions, continuations,
replacements or refinancings from time to time in accordance with the terms
thereof.

 

“Capital Expenditure” shall mean, for any period, all capital expenditures of
the Credit Parties and their Subsidiaries on a Consolidated basis for such
period, as determined in accordance with GAAP and reflected on the Consolidated
balance sheet of the Borrower.

 

“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.

 

“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.

 

“Capital Stock” shall mean (i) in the case of a corporation, capital stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (iii) in the case of a partnership, partnership interests
(whether general or limited), (iv) in the case of a limited liability company,
membership interests or social interests and (v) any other right, interest,
participation or classification similar to the foregoing that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.

 

“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by Canada or the United States of America or any agency or
instrumentality thereof having maturities of not more than twelve (12) months
from the date of acquisition (“Government Obligations”), (ii) Canadian dollar
denominated or Dollar denominated time deposits, certificates of deposit,
Eurodollar time deposits and Eurodollar certificates of deposit of an Approved
Bank, in each case with maturities of not more than three hundred sixty four
(364) days from the date of acquisition, (iii) commercial paper and variable or
fixed rate notes issued by any Approved Bank (or by the parent company thereof),
or any variable rate notes

 

5

--------------------------------------------------------------------------------


 

issued by, or guaranteed by any domestic corporation rated by two out of three
of the following ratings agencies as A-1 (or the equivalent thereof) or better
by S&P, or P-1 (or the equivalent thereof) or better by Moody’s, or R-1 (or the
equivalent thereof) or better by Dominion Bond Rating Service Limited, and
maturing within six (6) months of the date of acquisition, (iv) repurchase
agreements with a bank or trust company (including a Lender) or a recognized
securities dealer having capital and surplus in excess of Five Hundred Million
Dollars ($500,000,000) for direct obligations issued by or fully guaranteed by
Canada or the United States of America, (v) obligations of any province of
Canada or state of the United States or any political subdivision thereof for
which the payment of the principal, interest and redemption price shall have
been arranged by irrevocably deposited government obligations maturing as to
principal and interest at times and in amounts sufficient to provide such
payment, (vi) auction preferred stock rated by two (2) out of three (3) of the
following ratings agencies in the highest short-term credit rating category by
S&P, Moody’s or Dominion Bond Rating Service Limited and (vii) shares of money
market mutual or similar funds that (A) invest exclusively in assets satisfying
the requirements of clauses (i) through (vi) of this definition or (B) comply
with Rule 2a-7 of the Investment Company Act of 1940.

 

“Change of Control” shall mean the occurrence of any of the following events: 
(a) any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2)
of the Securities Exchange Act becomes the “beneficial owner” (as defined in
Rule l3d-3 under the Securities Exchange Act) of more than twenty five percent
(25%) of then outstanding Voting Stock of a Borrower, measured by voting power
rather than the number of shares, or (b) Continuing Directors shall cease for
any reason to constitute a majority of the members of the board of directors of
a Borrower then in office, or (c) the Borrower or the Guarantors shall cease to
directly or indirectly own and control the Capital Stock that each of them has
pledged to the Administrative Agent pursuant to a Pledge Agreement.

 

 “Chilean Security Documents” shall mean each Pledge Agreement delivered to the
Administrative Agent in respect of the ownership interests in RG Chile, each
Security Agreement delivered to the Administrative Agent by RG Chile with
respect to the Pascua-Lama, El Toqui, and Andacollo Royalties and any other
property subject thereto; the fianza y codeuda solidaria agreement to be
executed in Chile by public deed in order to declare the joint and several
liability of RG Chile in accordance with Section 10.19,  and each other Security
Document associated with the foregoing.

 

“Collateral” shall mean a collective reference to the collateral which is
identified in, and at any time will be, or is intended to be, subject to or
covered by, a Security Document and any other property or assets of a Credit
Party, whether tangible or intangible, whether real or personal and whether now
or hereafter acquired, that may from time to time secure the Obligations,
including the Material Royalties.

 

“Collateral Requirement” shall have the meaning set forth in Section 4.3.

 

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make a portion of the Loan in an aggregate principal amount at any
time outstanding up to an amount equal to such Lender’s Commitment Percentage of
the Committed Amount.

 

6

--------------------------------------------------------------------------------


 

“Commitment Percentage” shall mean, for each Lender, the percentage identified
as its Commitment Percentage on the Lenders’ Administrative Details Schedule or
in the Assignment Agreement pursuant to which such Lender became a Lender
hereunder, as such percentage may be modified in connection with any assignment
made in accordance with the provisions of Section 10.7(c).

 

“Committed Amount” shall mean the principal amount of the Loan to be made by the
Lenders hereunder, subject to the terms and conditions herein, at any time, with
such Committed Amount at the Execution Date being equal to One Hundred Thirty
Million Dollars ($130,000,000).

 

“Consolidated” or “consolidated” shall mean, with reference to any term defined
herein, such term as applied to the accounts of Royal Gold and its Subsidiaries,
consolidated in accordance with GAAP.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income of
Royal Gold and its Subsidiaries determined in accordance with GAAP for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation, amortization, depletion and non-cash
reclamation for such period, and (iv) any extraordinary or non-recurring charges
or non-cash charges, including non-cash charges resulting from requirements to
mark-to-market derivative obligations (including commodity-linked securities)
for such period (provided that any cash payment made with respect to any such
non-cash charge shall be subtracted in computing Consolidated EBITDA for the
period in which such cash payment is made), and minus (b) without duplication
and to the extent included in determining such Consolidated Net Income, any
extraordinary or non-recurring gains or non-cash gains for such period, all
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” shall mean, for any period, the interest expense
(including imputed interest expense in respect of Capital Lease Obligations) of
Royal Gold and its Subsidiaries determined on a consolidated basis in accordance
with GAAP.

 

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or deficit) of Royal Gold and its Subsidiaries, after deduction of all
expenses, taxes, and other proper charges, determined in accordance with GAAP.

 

“Consolidated Net Worth” shall mean, at any time, the value of all Consolidated
tangible assets of Royal Gold and its Subsidiaries which would be shown on a
Consolidated balance sheet prepared as of such time in accordance with GAAP,
excluding all intangible assets, minus the sum of (x) all amounts which would be
shown on such balance sheets as minority interests in any such Subsidiary, plus
(y) all Consolidated liabilities of Royal Gold and its Subsidiaries which would
be shown on such balance sheet prepared as of such time in accordance with GAAP.

 

“Consolidated Total Indebtedness” shall mean, without duplication, in relation
to Royal Gold and its Subsidiaries, (A) the sum of (a) all obligations for
borrowed money, (b) all obligations evidenced by bonds, debentures, notes or
similar instruments, (c) all obligations

 

7

--------------------------------------------------------------------------------


 

under conditional sale or other title retention agreements relating to property
acquired and under all purchase money obligations, (d) all obligations in
respect of the deferred purchase price of property or services, (e) all other
obligations secured by any lien on property owned or acquired, whether or not
the obligations secured thereby have been assumed limited to the fair market
value of the property secured thereby, (f) all guarantees of the obligations of
others, (g) all Capital Lease Obligations, (h) all obligations, contingent or
otherwise, as an account party (including reimbursement obligations to the
issuer) in respect of letters of credit and letters of guarantee which support
or secure obligations of others, (i) the aggregate of all negative mark to
market amounts in respect of hedge obligations (netted against the aggregate of
all positive mark to market amounts in respect of hedge obligations), (k) all
obligations in respect of prepaid production arrangements, prepaid forward sale
arrangements or derivative contracts in respect of which Royal Gold and its
Subsidiaries receive upfront payments in consideration of an obligation to
deliver product or commodities (or make cash payments based on the value of
product or commodities) at a future time, and (l) all obligations, contingent or
otherwise, in respect of bankers’ acceptances; provided, that, for all purposes
herein, Consolidated Total Indebtedness, with respect to Royal Gold and its
Subsidiaries, shall mean all Consolidated Total Indebtedness of Royal Gold and
its Subsidiaries on a Consolidated basis; provided, further, that Consolidated
Total Indebtedness shall not include Indebtedness among the Credit Parties to
the extent such Indebtedness would be eliminated on a Consolidated basis.

 

“Continuing Directors” shall mean during any period of twenty four (24)
consecutive months commencing after the Execution Date, individuals who at the
beginning of such twenty four (24) month period were directors of a Borrower
(together with any new director whose election by such Borrower’s board of
directors was approved by, or whose nomination for election by such Borrower’s
shareholders was recommended by, a vote of at least a majority of the directors
then still in office who either were directors at the beginning of such period
or whose election or nomination for election was previously approved or
recommended as described in this parenthetical).

 

“Credit Documents” shall mean this Agreement, the Notes, the Security Documents,
any Assignment Agreement, any Joinder Agreement, the Existing Credit Documents,
and all other agreements, documents, certificates and Instruments delivered to
the Administrative Agent or any Lender by any Credit Party in connection
herewith or therewith, together with all amendments, restatements, amendments
and restatements, modifications, revisions, increases, supplements, extensions,
continuations, replacements or refinancings from time to time in accordance with
the terms thereof, as well as any other document or agreement which the Lenders
and the Borrower agree is a Credit Document.

 

 “Credit Party” or “Credit Parties” shall mean any of the Borrower or the
Guarantors, individually or collectively, as appropriate.

 

 “Current Ratio” shall mean, at any date, the ratio of (a) the current assets of
Royal Gold and its Subsidiaries determined on a Consolidated basis in accordance
with GAAP, to (b) the current liabilities of Royal Gold and its Subsidiaries
determined on a Consolidated basis in accordance with GAAP.

 

 “Debt Investments” shall have the meaning set forth Section 7.7.

 

8

--------------------------------------------------------------------------------


 

“Debt Service Coverage Ratio” shall mean, at any date, the ratio of (a)
Consolidated EBITDA to (b) the sum of (i) scheduled principal payments with
respect to Consolidated Total Indebtedness, plus (ii) Consolidated Interest
Expense, in each case and for each amount, for the four (4) most recently
completed fiscal quarters most recently ended on or prior to such date.

 

“Default” shall mean any of the events specified in Section 8.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.

 

“Default Rate” shall mean an interest rate equal to the sum of the Applicable
Rate plus two and one-half percent (2.5%) per annum.

 

“Defaulting Lender” shall mean, at any time, any Lender that, at such time
(a) has failed to make its Advance required pursuant to the terms of this
Agreement or any Assignment Agreement in accordance with the terms thereof,
(b) has failed to pay to the Administrative Agent or any Lender an amount owed
by such Lender pursuant to the terms of this Agreement, or (c) has been deemed
insolvent or has become subject to a bankruptcy or Insolvency Proceeding or to a
receiver, trustee or similar official.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender, and
(c) any other Person (other than a natural person) approved by (i) the
Administrative Agent and (ii) unless an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, Eligible Assignee shall
not include any Credit Party or any Affiliate or Subsidiary thereof.

 

“Employee Benefit Plan” shall mean any pension plan or other similar employee
benefit plan regulated by or within the meaning of ERISA, Decree Law 3.500 of
the Republic of Chile and any other similar legislation pursuant to which any
Credit Party establishes a pension for or otherwise makes contributions in
respect of its employees, but does not include a Canadian Pension Plan.

 

“Environmental Laws” shall mean any and all applicable Requirements of Law
regulating or relating to pollution or protection of human health or the
environment, as now or hereafter in effect, including Requirements of Law
regulating or relating to emissions, discharges, releases or threatened releases
of Materials of Environmental Concern, pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances or wastes into the environment
(including ambient air, surface water, ground water, land surface or subsurface
strata) or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
chemicals or industrial, toxic or hazardous substances or wastes, and the
applicable World Bank Guidelines and Criteria and International Finance
Corporation Guidelines, each as in effect from time to time.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder, each as amended or modified from time to time.

 

9

--------------------------------------------------------------------------------


 

“ERISA Affiliate” shall mean any Person who together with a Borrower or any of
its Subsidiaries are treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

 

“Event of Default” shall mean any of the events specified in Section 8.1.

 

“Execution Date” has the meaning set forth in the preamble to this Agreement.

 

“Existing Committed Amount” has the meaning set forth in the Recitals to this
Agreement.

 

“Existing Credit Agreement” shall have the meaning set forth in the Recitals to
this Agreement.

 

“Existing Credit Documents” shall mean the Existing Credit Agreement, the
Original Notes, the Existing Security Documents, the Intercreditor Agreement,
the Fee Letter and all other agreements, documents, certificates and Instruments
delivered to the Administrative Agent or any Lender by any Credit Party in
connection with the Existing Credit Agreement, together with all amendments,
restatements, amendments and restatements, modifications, revisions, increases,
supplements, extensions, continuations, replacements or refinancings from time
to time in accordance with the terms thereof, as well as any other document or
agreement which the Lenders and the Borrower agree is an Existing Credit
Document.

 

“Existing Security Documents” shall mean the Chilean Security Documents, the
Subordination Agreement, and any other agreement, assignment, document,
power-of-attorney, public deed, or other Instrument executed and delivered in
connection with (i) the granting, attachment, formalization and perfection of
the Administrative Agent’s security interests and Liens arising thereunder,
including UCC financing statements, PPSA financing statements and other similar
registrations, filings or instruments, (ii) the pledge or subordination of
Indebtedness to or in favor of the Administrative Agent arising thereunder or
(iii) any other mortgage, deed, security, subordination, guaranty or support
agreement or arrangement with respect to the Obligations executed in connection
with the Existing Credit Agreement or any Existing Credit Document, together
with all amendments, restatements, amendments and restatements, modifications,
revisions, supplements, extensions, continuations, and replacements thereof in
accordance with its terms (specifically including, but not limited to, any PPSA
extensions necessary or desirable to reflect the Supplemental Loan and the
amendments made hereunder); provided, however, no such Security Agreement,
Pledge Agreement, Subordination Agreement, nor any other agreement, assignment,
document, power-of-attorney, public deed, or other Instrument shall constitute
an Existing Security Document if it has been terminated in accordance with the
requirements of this Agreement.

 

“Expropriation Event” shall mean the appropriation, confiscation, expropriation,
cancellation, seizure or nationalization (by Requirement of Law, intervention,
court order, condemnation, exercise of eminent domain or other action or form of
taking) of ownership or control of a Credit Party or any of its Subsidiaries or
of any Project or any substantial portion thereof, or any substantial portion of
the rights related thereto, or any substantial portion of the economic value
thereof, or which prevents or materially interferes with the ability of a Person
to

 

10

--------------------------------------------------------------------------------


 

own or operate the property subject to such action, including by the imposition
of any Tax, fee, charge or royalty.

 

 “Fee Letter” shall mean the fee letter on behalf of HSBC Securities and Scotia
dated February 1, 2011, and any other agreements among the parties pertaining to
the payment of fees to the Administrative Agent or the Lenders, as each may be
amended, modified or otherwise supplemented.

 

 “Fund” shall mean any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

 

“Funding Date” shall mean the date the conditions to funding set forth in
Section 5.1 have been satisfied and the Lenders advance the remaining proceeds
of the Loan to the Borrower.

 

“GAAP” shall mean generally accepted accounting principles in effect in the
United States applied on a consistent basis, subject, however, to the provisions
of Section 1.3 for the purpose of determination of compliance with the financial
covenants set out in Section 6.15.

 

“Gold” shall mean gold of minimum purity of at least 0.995 fineness conforming
in all respects with the requirements for good delivery on the London Bullion
Market.

 

“Governmental Approvals” shall mean any authorization, license, permit, consent,
approval, lease, ruling, certification, exemption, filing, variance, decree,
sanction, publication, declaration or registration, or other action whether
written or oral, of, by, from or on behalf of any Governmental Authority.

 

“Governmental Authority” shall mean the government of any nation, and any
provincial, territorial, divisional, state, county, regional, city or other
political subdivision thereof, and any tribal, aboriginal or native government,
and any entity, court, arbitrator or board of arbitrators, agency, department,
commission, board, bureau, regulatory authority or other instrumentality of any
of them exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government or Requirements of Law,
and any securities exchange or securities regulatory authority to which a Credit
Party is subject.

 

“Guarantor” has the meaning set forth in the preamble to this Agreement.  The
Guarantors as of the Execution Date are RGLD Canada, High Desert, RG Mexico, and
RG Chile (until RG Chile is released in accordance with Section 4.5). 
Guarantors shall include any other Person that becomes a Guarantor by executing
a Joinder Agreement, together with the successors and permitted assigns of each
Guarantor.

 

“Guaranty” shall mean the guaranty of the Guarantors set forth in Article XI.

 

“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any

 

11

--------------------------------------------------------------------------------


 

obligation in respect of Indebtedness, whether or not contingent, (i) to
purchase any such Indebtedness or any property constituting security therefor,
(ii) to advance or provide funds or other support for the payment or purchase of
any such Indebtedness or to maintain working capital, solvency or other balance
sheet condition of such other Person (including without limitation keep well
agreements, maintenance agreements, comfort letters or similar agreements or
arrangements) for the benefit of any holder of Indebtedness of such other
Person, (iii) to lease or purchase Property, securities or services primarily
for the purpose of assuring the holder of such Indebtedness, or (iv) to
otherwise assure or hold harmless the holder of such Indebtedness against loss
in respect thereof.  The amount of any Guaranty Obligation hereunder shall
(subject to any limitations set forth therein) be deemed to be an amount equal
to the lesser of (a) the outstanding principal amount (or maximum principal
amount, if larger) of the Indebtedness in respect of which such Guaranty
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guaranty
Obligation.

 

“Hedging Agreement” shall mean, with respect to any Person, any agreement or
transaction entered into to protect such Person against fluctuations in the
price of gold, silver or other metals, interest rates, currency, raw materials,
fuel or commodity values, including any forward sales, spot deferred sales,
options, swaps, price fixing commitment, interest rate swap, cap or collar
agreement or similar arrangement between such Person and one or more
counterparties, any foreign currency exchange agreement, currency protection
agreements, commodity purchase or option agreements or other interest or
exchange rate or commodity price hedging agreements or other similar agreements
or arrangements.

 

“High Desert” shall have the meaning given thereto in the Preamble.

 

“HSBC Bank” shall have the meaning set forth in the preamble to this Agreement
and includes any successors in such capacity.

 

“HSBC Securities” shall have the meaning set forth in the preamble to this
Agreement and includes any successors in such capacity.

 

“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes, indentures or similar
instruments, or upon which interest payments are customarily made, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations of such Person issued
or assumed as the deferred purchase price of property or services purchased by
such Person (other than trade debt incurred in the ordinary course of business
and due within six (6) months of the incurrence thereof) which would appear as
liabilities on a balance sheet of such Person, (e) all obligations of such
Person under take-or-pay or similar arrangements or under commodities
agreements, (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (g) all Guaranty Obligations of such Person
with respect to Indebtedness of another Person, (h) the principal portion of all
Capital Lease Obligations of such Person, (i) all

 

12

--------------------------------------------------------------------------------


 

net payment obligations of such Person under Hedging Agreements, (j) the maximum
amount of all letters of credit issued or bankers’ acceptances facilities
created for the account of such Person and, without duplication, all drafts
drawn thereunder (to the extent unreimbursed), (k) all preferred Capital Stock
issued by such Person and which by the terms thereof could be (at the request of
the holders thereof or otherwise) subject to mandatory sinking fund payments,
redemption or other acceleration, (l) the principal balance outstanding under
any synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product and (m) the Indebtedness of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer; provided however that Indebtedness shall not
include Indebtedness among the Credit Parties to the extent such Indebtedness
would be eliminated on a Consolidated basis.

 

“Information” shall have the meaning set forth in Section 10.16.

 

“Insolvency Proceeding” shall mean any proceeding seeking to adjudicate a Person
an insolvent, seeking a receiving order against under any Bankruptcy Law, or
seeking liquidation, dissolution, winding-up, reorganization, compromise,
arrangement, adjustment, protection, moratorium, relief or composition of such
Person or its debts or a stay of proceedings of such Person’s creditors
generally (or any class of creditors) or any other relief, under any federal,
state provincial or foreign law now or hereafter in effect relating to
bankruptcy, winding-up, insolvency, reorganization, receivership, plans of
arrangement or relief or protection of debtors (including the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the
Bankruptcy Code and any similar legislation in any jurisdiction) or at common
law or in equity.

 

“Instrument” shall mean any contract, agreement, indenture, mortgage, document,
writing or other instrument (whether formal agreement, letter or otherwise)
under which any obligation is evidenced, assumed or undertaken, or any Lien (or
right or interest therein) is granted or perfected.

 

“Intercreditor Agreement” shall mean that certain Amended and Restated
Intercreditor Agreement of even date herewith among the Borrower, the Guarantors
and the Lenders, and the “Borrowers” and the “Lenders” each as defined in the
Revolving Credit Agreement.

 

 “Interest Coverage Ratio” shall mean, on any date, the ratio of (a)
Consolidated EBITDA to (b) Consolidated Interest Expense, in each case, for the
four (4) most recently completed fiscal quarters most recently ended on or prior
to such date.

 

“Interest Payment Date” shall mean (a) with respect to an Interest Period of
three (3) months or less, the last day of such Interest Period, or (b) with
respect to an Interest Period longer than three (3) months, the day that is
three (3) months after the first day of such Interest Period and the last day of
such Interest Period.

 

“Interest Period” shall mean, with respect to the Loan on and after the Funding
Date,

 

(i)                                     the period commencing on the Funding
Date and ending one (1), two (2), three (3) or six (6) months thereafter, as
selected by the Borrower in the Notice of Borrowing;

 

13

--------------------------------------------------------------------------------


 

(ii)                                  thereafter each period commencing on the
last day of the immediately preceding Interest Period and ending one (1), two
(2) or three (3) months thereafter, or of a longer period of days if available
and agreed to by the Lenders, as selected by the Borrower by irrevocable notice
to the Administrative Agent not less than three (3) Business Days prior to the
last day of the then current Interest Period with respect thereto;

 

provided that the foregoing provisions are subject to the following:

 

(A)                               if any Interest Period would otherwise end on
a day that is not a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(B)                               any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the relevant calendar month;

 

(C)                               if the Borrower shall fail to give notice as
provided above, the Borrower shall be deemed to have selected an Interest Period
of one (1) month; and

 

(D)                               no Interest Period shall extend beyond the
Maturity Date.

 

“Investment” shall mean all investments, in cash or by delivery of property
made, directly or indirectly in or to any Person, whether by acquisition of
shares of Capital Stock, property, assets, indebtedness or other obligations or
securities or by loan, credit advance, capital contribution or otherwise.

 

“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Exhibit B, executed and delivered by a new or additional Guarantor.

 

“Lender” shall have the meaning set forth in the preamble to this Agreement.

 

“Lenders’ Administrative Details Schedule” shall mean, with respect to any
Lender, Schedule 1.1(b) (as revised or updated by any Lender from time to time)
containing such Lender’s contact information for purposes of notices provided
under this Credit Agreement and account details for purposes of payments made to
such Lender under this Credit Agreement.

 

“Leverage Ratio” shall mean, on any date, the ratio of (a) Consolidated Total
Indebtedness as of such date to (b) Consolidated EBITDA for the period of four
(4) consecutive fiscal quarters most recently ended on or prior to such date.

 

“LIBOR” shall mean, for a Loan for any Interest Period therefor, a rate of
interest per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
equal to the rate per annum appearing on Telerate Page 3750 (or any successor
page) as the London interbank offered rate for

 

14

--------------------------------------------------------------------------------


 

deposits in Dollars at approximately 11:00 A.M. (London time) two (2) Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period.  If for any reason such rate is not available, the term
“LIBOR” shall mean, for a Loan for any Interest Period therefor, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Reuters Screen LIBO Page as the London interbank offered rate for deposits in
Dollars at approximately 11:00 A.M. (London time) two (2) Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period; provided, however, if more than one rate is specified on Reuters Screen
LIBO Page, the applicable rate shall be the arithmetic mean of all such rates
(rounded upwards, if necessary, to the nearest 1/100 of 1%).  If, for any
reason, neither of such rates is available, then “LIBOR” shall mean the rate per
annum at which, as determined by the Administrative Agent, Dollars in an amount
comparable to a Loan then requested are being offered to leading banks at
approximately 11:00 A.M. London time, two (2) Business Days prior to the
commencement of the applicable Interest Period for settlement in immediately
available funds by leading banks in the London interbank market for a period
equal to the Interest Period selected.

 

“LIBOR Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s LIBOR Lending Office shown on the Lenders’
Administrative Details Schedule; and thereafter, such other office of such
Lender as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office of such Lender at which such Lender’s Commitment
Percentage of a Loan is to be made.

 

“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:

 

LIBOR Rate     =

LIBOR

 

1.00 – Applicable Reserve Percentage

 

“Lien” shall mean any mortgage, deed of trust, pledge, charge, hypothecation,
assignment for security purposes, deposit arrangement for security purposes,
preferential right, option, encumbrance, lien (statutory or other), or other
security interest or collateral arrangement, or any preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement
and any Capital Lease having substantially the same economic effect as any of
the foregoing).

 

“LIBOR Rate Loan” shall mean a Loan bearing interest at a rate per annum equal
to the Applicable Rate.

 

“Loan” shall have the meaning set forth in Section 2.1.

 

“Material Adverse Effect” shall mean an effect or change, resulting or occurring
from any event or occurrence of any nature whatsoever, whether individually or
in the aggregate, which is materially adverse to (a) the business, assets,
operations, property or condition (financial or otherwise) of the Credit Parties
and their Subsidiaries taken as a whole, (b)  the ability of the Credit Parties,
taken as a whole, to make any payment or otherwise perform their obligations
under this Agreement, any of the Notes or any other Credit Document when such
payments and

 

15

--------------------------------------------------------------------------------


 

obligations are required to be performed, (c) any Material Royalty, or (d) the
validity or enforceability of this Agreement, the Notes or any of the other
Credit Documents or the rights or remedies of the Administrative Agent or the
Lenders hereunder or thereunder or the perfection or priority of any Lien in
favor of the Administrative Agent.

 

“Material Contract” shall mean any contract or agreement to which any Credit
Party or any of its Subsidiaries is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect, including each Royalty
Agreement relating to a Material Royalty.

 

“Material Royalties” shall mean each of (i) the following Royalties owned by the
Borrower: GSR #1, GSR #2, GSR #3 and NVR #1 with respect to the Pipeline Project
and the Robinson Royalty with respect to the Robinson Project; (ii) the
following Royalties owned by High Desert: SJ Royalty with respect to the
Betze-Post Mine and the Leeville Royalty with respect to the Leeville Project;
(iii) the following Royalties owned by RG Mexico: the Mulatos Royalty with
respect to the Mulatos Mine, the Penasquito Royalty with respect to the
Penasquito Project, and the Dolores I and Dolores II Royalties with respect to
the Dolores Project; (iv) the following Royalties owned, or to be owned, by RG
Chile: Pascua-Lama, El Toqui, and Andacollo, until such time as the Quebec
Security Documents have been implemented and perfected, as described in Section
4.5; and (v) the following Royalties owned by RGLD Canada: Holt McDermott,
Malartic, Allan and Kutcho Creek; each of such Material Royalties is further
described on Schedule 1.1(a) hereto.

 

“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, pollutants, contaminants or
other materials or substances defined or regulated in or under any Environmental
Law, including asbestos, polychlorinated biphenyls and urea-formaldehyde
insulation.

 

“Maturity Date” shall mean the first to occur of (a) February 1, 2014 or (b) any
date on which the due date of the Loan is accelerated by reason of an Event of
Default pursuant to Section 8.2.

 

“Metals” shall mean Gold, Silver, copper, lead, zinc, molybdenum, nickel, and
all other metals, minerals, ores and similar substances.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgages” shall mean, collectively, (i) the Mortgage, Deed of Trust, Security
Agreement, Pledge and Financing Statement (Pipeline Project) of even date
herewith from the Borrower to Stewart Title of Nevada Holdings, Inc. with the
Administrative Agent as the beneficiary; (ii) the Mortgage, Deed of Trust,
Security Agreement, Pledge and Financing Statement (Pipeline Project) of even
date herewith from the Borrower to Stewart Title of Nevada Holdings, Inc. with
the Administrative Agent as the beneficiary; (iii) the Mortgage, Deed of Trust,
Security Agreement, Pledge and Financing Statement (Robinson Project) of even
date herewith from the Borrower to Stewart Title of Nevada Holdings, Inc. with
the Administrative Agent as the beneficiary; (iv) the Mortgage, Deed of Trust,
Security Agreement, Pledge and

 

16

--------------------------------------------------------------------------------


 

Financing Statement (Leeville Project) from High Desert to Stewart Title of
Nevada Holdings, Inc. with the Administrative Agent as the beneficiary; in each
case, together with all amendments, restatements, amendments and restatements,
modifications, revisions, increases, supplements, extensions, continuations,
replacements or refinancings from time to time in accordance with the terms
thereof.

 

“Nevada Royalties” shall mean the following Royalties owned by the Borrower: GSR
#1, GSR #2, GSR #3 and NVR #1 with respect to the Pipeline Project and the
Robinson Royalty with respect to the Robinson Project; and the following
Royalties owned by High Desert: SJ Royalty with respect to the Betze-Post Mine
and the Leeville Royalty with respect to the Leeville Project; in each case, as
each of such Material Royalties is further described on Schedule 1.1(a) hereto.

 

“Non-Credit Party” shall mean a Subsidiary of a Credit Party that is not itself
a Credit Party.

 

“Non-Credit Party Royalty Interest” shall mean all Royalties now owned or
hereafter acquired by or for the benefit of a Non-Credit Party.

 

“Note” shall mean each amended and restated promissory note made by the Borrower
evidencing the Loan provided pursuant hereto, substantially in the form of
Exhibit C, as any such promissory note may be amended, restated, amended and
restated, modified, revised, increased, supplemented, extended, continued or
replaced from time to time.

 

“Notice of Borrowing” shall mean a request for a Loan borrowing pursuant to
Section 2.1(b) pursuant to a Notice of Borrowing in the form attached as
Exhibit D.

 

“Obligations” shall mean all of the obligations, indebtedness, liabilities,
duties, covenants and agreements of the Borrower and the other Credit Parties to
each Lender and the Administrative Agent, whenever arising and whether joint,
several, or joint and several, established by or arising under or in connection
with this Agreement, each Note, any of the other Credit Documents, any Hedging
Agreement with a Lender (or an Affiliate of a Lender), or any account (including
cash management accounts) or other cash management services provided by a Lender
(or an Affiliate of a Lender), including, in each case, the payment of
principal, interest, fees, expenses, reimbursements and indemnification
obligations and all other amounts and the performance of all other obligations.

 

“Operating Lease” shall mean, as applied to any Person, any lease (including,
without limitation, leases which may be terminated by the lessee at any time) of
any property (whether real, personal or mixed) which is not a Capital Lease
other than any such lease in which that Person is the lessor.

 

“Original Notes” means (i) that certain Amended and Restated Promissory Note
dated March 26, 2010 made by the Borrower in favor of HSBC in the principal
amount of $80,000,000; and (ii) that certain Amended and Restated Promissory
Note dated March 26, 2010 made by the Borrower in favor of Scotia in the
principal amount of $50,000,000.

 

 “Ounce” shall mean a fine ounce troy weight.

 

17

--------------------------------------------------------------------------------


 

“Participant” shall have the meaning set forth in Section 10.7(b).

 

“Patriot Act” shall have the meaning set forth in Section 10.18.

 

“Permitted Liens” shall mean:

 

(i)                                     Liens created by or otherwise existing,
under or in connection with this Agreement or the other Credit Documents;

 

(ii)                                  Purchase Money Liens securing purchase
money indebtedness and Liens to secure Capital Lease obligations (and
refinancings thereof) to the extent permitted under Section 7.1(c);

 

(iii)                               Liens for Taxes, assessments, charges or
other governmental levies not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or which are
being diligently contested in good faith by appropriate proceedings, provided
that adequate reserves with respect thereto are maintained on the books of the
Borrower or their Subsidiaries, as the case may be, in conformity with GAAP;

 

(iv)                              carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s inchoate, unperfected or other like Liens arising in
the ordinary course of business which are not overdue for a period of more than
twenty (20) days or which are being diligently contested in good faith by
appropriate proceedings; provided that a reserve, bond or other appropriate
provision shall have been made therefore to the reasonable satisfaction of the
Administrative Agent;

 

(v)                                 pledges or deposits in connection with
workers’ compensation, unemployment insurance and other social security
legislation and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements;

 

(vi)                              any interest or title of a lessor under any
lease entered into by any Credit Party or any Subsidiary in the ordinary course
of its business and covering only the assets so leased;

 

(vii)                           deposits and bonds to secure the performance of
bids, trade contracts (other than for Consolidated Total Indebtedness), leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

(viii)                        Liens existing on the Execution Date and set forth
on Schedule 1.1(d); provided that (a) no such Lien shall at any time be extended
to cover property or assets other than the property or assets subject thereto on
the Execution Date and (b) the principal amount of the Indebtedness secured by
such Liens shall not be increased, extended, renewed, refunded or refinanced;

 

(ix)                              Liens pursuant to the Revolving Credit
Agreement made in favor of HSBC Bank or any other “Lender” thereunder;

 

18

--------------------------------------------------------------------------------


 

(x)                                 easements, rights-of-way, zoning
restrictions, minor defects or irregularities in title and other similar
encumbrances which do not individually or in the aggregate interfere in any
material respect with the occupation, value or use of the property to which such
Lien is attached or with such Person’s activities or operations on such
property;

 

(xi)                              Liens and minor title defects reflected in the
Title Opinions, to the extent not objected to by the Administrative Agent;

 

(xii)                           any Lien with respect to judgments, orders or
awards to the extent such judgments, orders or awards secured thereby shall not,
either individually or in the aggregate, result in an Event of Default under
Section 8.1(g);

 

(xiii)                        rights of setoff or bankers’ Liens upon deposits
of cash or broker’s Liens upon securities accounts in favor of financial
institutions, banks or other depository institutions; and

 

(xiv)                       any Lien with respect to interests in
pre-feasibility, feasibility or development stage properties not currently
producing Metals, so long as such Liens do not cover or attach to a Material
Royalty; provided that such Liens do not secure Indebtedness.

 

“Permitted Subordinated Indebtedness” shall have the meaning set forth in
Section 7.1(i).

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

 “Pledge Agreements” shall mean each pledge agreement given by a Credit Party
for the benefit of the Administrative Agent, substantially in the form of
Exhibit E hereto, and (iv) any other pledge agreement, document, agreement,
arrangement or Instrument executed by a Credit Party to secure the Obligations,
in each case, together with all amendments, restatements, amendments and
restatements, modifications, revisions, supplements, extensions, continuations,
and replacements thereof in accordance with its terms.

 

 “Principal Repayment Date” shall have the meaning set forth in Section 2.3(a).

 

“Products” shall mean, without limitation, all ore, minerals, concentrate, doré
bar and refined Metals produced on behalf of, or payable to, a Credit Party
pursuant to a Royalty Interest from a Project Property.

 

“Project” shall mean each mine, mining project and properties, including Project
Properties, in which a Credit Party has or acquires a Royalty Interest.  As of
the Execution Date, the Projects include those set forth on Schedule 1.1(c)
hereto.

 

“Project Managers” shall mean the operator or manager of each Project, with the
Project Manager for each Project in existence on the date hereof set forth on
Schedule 1.1(c) hereto.

 

19

--------------------------------------------------------------------------------


 

“Project Properties” shall mean all real property right, title or interests, now
owned or hereafter acquired, included in each of the Projects, which are
burdened with a Royalty Interest, including all fee property, concessions,
unpatented mining claims and other real property interests which are identified
in any Royalty Agreement, together with all relocations, modifications,
additions or amendments thereof, and all lands subject thereto.

 

“Property” shall mean all real estate, surface and subsurface rights and
interests, minerals, mineral leases, mineral rights, lands, concessions,
licenses, exploration or exploitation rights, claims, water rights and other
property right, title and interest, howsoever characterized or designated, that
are owned, leased, operated, held or controlled, directly or indirectly, by any
Borrower or any of their Subsidiaries, including all such rights and interests
associated with the Projects, together with all rights, titles and interests
hereafter acquired.

 

“Purchase Money Lien” shall mean a Lien taken or reserved in personal property
to secure payment of all or part of its purchase price, provided that such Lien
(i) secures an amount not exceeding the purchase price of such personal
property, (ii) extends only to such personal property and its proceeds, and
(iii) is granted prior to or within 30 days after the purchase of such personal
property.

 

“Purchasing Lenders” shall have the meaning set forth in Section 10.7(c).

 

“Quebec Security Documents” shall mean (i) a Deed of Hypothec and Issue of
Bonds, (ii) a Bond, (iii) a Delivery Order, (iv) a Pledge of Bond Agreement, (v)
a Register of Bondholders, and (vi) such other Instruments as may be necessary
to obtain and perfect a collateral security interest in favour of the
Administrative Agent with respect to the Malartic Royalty, together with all
amendments, restatements, amendments and restatements, modifications, revisions,
increases, supplements, extensions, continuations, replacements or refinancings
from time to time in accordance with the terms thereof.

 

“Required Lenders” shall mean (a) for so long as any one Lender and its
Affiliates control fifty percent (50%) or more of the Commitment Percentage,
those Lenders holding in the aggregate greater than 66.667% of the outstanding
Loan; and (b) at any time that no Lender and its Affiliates controls fifty
percent (50%) or more of the Commitment Percentage, those Lenders holding in the
aggregate greater than 50.1% of the outstanding Loan;   provided, however, that
if any Lender shall be a Defaulting Lender at such time, then there shall be
excluded from the determination of Required Lenders the principal balance of the
Obligations owing to such Defaulting Lender.

 

“Requirement of Law” shall mean each law, statute, code, ordinance, treaty,
order, rule, regulation, judgment, ruling, decree, injunction, franchise,
permit, certificate, license, authorization, regulation, approval or other
direction of any Governmental Authority (including securities laws and
regulations and the rules of any securities exchange), in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject, and as to any Person, the Certificate of
Incorporation and By-laws or other organizational or governing documents of such
Person.

 

20

--------------------------------------------------------------------------------


 

“Responsible Officer” shall mean, as to (a) a Borrower, any of the President,
the Chief Executive Officer or the Chief Financial Officer or (b) any other
Credit Party, any duly authorized officer thereof.

 

“Revolving Credit Agreement” shall mean the Fourth Amended and Restated
Revolving Credit Agreement dated as of February 1, 2011, by and among Royal
Gold, as a borrower, High Desert, as a borrower, RGLD Canada, as a guarantor, RG
Mexico, as a guarantor, those other Subsidiaries of a borrower identified as a
“Guarantor” on the signature pages thereto and such other subsidiaries of a
borrower as may from time to time become a party thereto, as guarantors, those
banks and financial institutions identified as a “Lender” on the signature pages
thereto and such other banks or financial institutions as may from time to time
become parties thereto, as lenders, HSBC Bank, as administrative agent for the
lenders thereunder, HSBC Securities, as a joint lead arranger and sole global
coordinator, Scotia Capital, as a joint lead arranger, and Scotia, as sole
syndication agent, together with all amendments, restatements, amendments and
restatements, modifications, revisions, increases, supplements, extensions,
continuations, replacements or refinancings from time to time in accordance with
its terms.

 

 “RG Barbados Subordinated Loan” shall mean the loan from RG Finance (Barbados)
to RG Chile, in the principal amount of $275,000,000, which has been
subordinated to the Obligations pursuant to the Subordination Agreement.

 

“RG Chile” shall mean Royal Gold Chile Limitada, a company formed and existing
under the laws of Chile.

 

“RGLD Canada” shall mean RGLD Gold Canada, Inc., a corporation existing under
the Canada Business Corporations Act.

 

 “RGLD Canada Security Documents” shall mean the Canadian Security Agreement and
each other Security Document associated with the foregoing, in each case until
any of the foregoing has been terminated as contemplated in Section 4.5.

 

“RG Mexico” shall mean RG Mexico, Inc., a corporation organized and existing
under the State of Delaware.

 

“Royal Gold” shall have the meaning set forth in the Preamble.

 

“Royalties” shall mean any share of mineral production, including, gross smelter
return royalties, net smelter return royalties, overriding royalties,
non-participating royalties, production payments, net profit interests and all
other mineral royalties of every type and characterization, whether constituting
a real property or a personal property interest.

 

“Royalty Agreements” shall mean, collectively, each of the agreements with or
for the benefit of a Credit Party relating to a Royalty Interest, whether now or
hereafter in existence, together with all amendments, restatements, amendments
and restatements, modifications, revisions, supplements, extensions,
continuations, and replacements thereof in accordance with its terms.

 

21

--------------------------------------------------------------------------------


 

“Royalty Interests” shall mean all Royalties now owned or hereafter acquired by
or for the benefit of a Credit Party, in or relating to a Project, with the
Material Royalties in existence as of the Execution Date described on Schedule
1.1(a) hereto and all other Royalties (other than the Material Royalties) in
existence and held by a Credit Party as of the Execution Date described on
Schedule 1.1(c) hereto, and all Metals received or receivable with respect
thereto, now held or hereafter acquired by a Credit Party, whether pursuant to a
Royalty Agreement or otherwise.

 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of The McGraw Hill
Companies, Inc.

 

“Scotia” shall have the meaning set forth in the preamble to this Agreement and
includes any successors in such capacity.

 

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934,
together with any amendment thereto or replacement thereof and any rules or
regulations promulgated thereunder.

 

“Security Agreements” shall mean (i) the U.S. Security Agreement, (ii) the
Canadian Security Agreement, (iii) each other security agreement (or other
equivalent Instrument, howsoever designated) given by a Credit Party for the
benefit of the Administrative Agent, substantially in the form of Exhibit F
hereto, covering and extending to all assets of such Credit Party, and (iv) each
other Instrument whereby a Credit Party subordinates its rights to receive
payment of any amounts from any other Credit Party to the complete payment in
full of the Obligations, and any other security agreement or other Instrument by
which the Administrative Agent obtains a Lien in or on any personal property or
assets of a Credit Party to secure the Obligations, together with all
amendments, restatements, modifications, supplements, extensions and
restatements thereof in accordance with its terms.

 

 “Security Documents” shall mean the Security Agreements, the Mortgages, the
Pledge Agreements, the Quebec Security Documents, the Existing Security
Documents, the Chilean Security Documents (until such time as such Chilean
Security Documents are released in accordance with Section 4.5), and any other
agreement, assignment, document, power-of-attorney, public deed, or other
Instrument executed and delivered in connection with (i) the granting,
attachment, formalization and perfection of the Administrative Agent’s security
interests and Liens arising thereunder, including UCC financing statements, PPSA
financing statements and other similar registrations, filings or instruments,
(ii) the pledge or subordination of Indebtedness to or in favor of the
Administrative Agent, or (iii) any other mortgage, deed, security,
subordination, guaranty or support agreement or arrangement with respect to the
Obligations or any Credit Document, together with all amendments, restatements,
amendments and restatements, modifications, revisions, supplements, extensions,
continuations, and replacements thereof in accordance with its terms; provided,
however, no such Security Agreement, Pledge Agreement, Subordination Agreement,
nor any other agreement, assignment, document, power-of-attorney, public deed,
or other Instrument shall constitute a Security Document if it has been
terminated in accordance with the requirements of this Agreement.

 

22

--------------------------------------------------------------------------------


 

“Silver” shall mean silver of minimum purity of at least 0.999 fineness
conforming in all respects with the requirements for good delivery on the London
Bullion Market.

 

“Subordination Agreement” the Subordination Agreement dated January 20, 2010
among RG Chile, RG Finance (Barbados), and the Administrative Agent regarding
the subordination of the indebtedness arising or existing under the RG Barbados
Subordinated Loan to the Obligations, on terms and conditions satisfactory to
the Administrative Agent.

 

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.  For purposes of clarity, as of
the Execution Date, Crescent Valley Partners, L.P. shall be deemed a Subsidiary
of Royal Gold.  Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of a Borrower.

 

“Taxes” shall mean all present and future taxes, levies, duties, imposts,
deductions, charges, withholdings and other similar levies and liabilities of
whatever nature, including stamp, sales, use, documentary, value added, excise,
registration, property and income taxes.

 

“Title Opinions” means those legal opinions from counsel to the Credit Parties
pertaining to the Nevada Royalties and the right, title and interest of the
Credit Parties in and to such Nevada Royalties attached hereto as Schedule
1.1(e), together with any additional or future legal opinions pertaining to the
Nevada Royalties and the right, title and interest of the Credit Parties in and
to such Nevada Royalties, which are in form and substance acceptable to the
Administrative Agent.

 

“Transfer Effective Date” shall have the meaning set forth in each Assignment
Agreement.

 

“U.S. Security Agreement” shall mean that certain Security Agreement of even
date herewith from the Borrower, High Desert and RG Mexico in favor of the
Administrative Agent, together with all amendments, restatements, amendments and
restatements, modifications, revisions, increases, supplements, extensions,
continuations, replacements or refinancings from time to time in accordance with
the terms thereof.

 

“Voting Stock” shall mean, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

23

--------------------------------------------------------------------------------


 

Section 1.2                                   Other Definitional Provisions;
Time References.

 

(a)                                  Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
Notes or other Credit Documents or any certificate or other document made or
delivered pursuant hereto.

 

(b)                                 The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Section, subsection, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

(c)                                  The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(d)                                 The word “including” means “including
without limitation” or “including, but not limited to,” and does not create or
denote a limitation.

 

(e)                                  Unless otherwise expressly indicated, each
time reference in any Credit Document shall be to New York time.

 

Section 1.3                                   Accounting Terms.  Unless
otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Borrower delivered to the
Administrative Agent; provided that, if the Borrower shall notify the
Administrative Agent that they wish to amend any covenant in Section 6.15 (or
the definitions used therein) to eliminate the effect of any change in GAAP on
the operation of such covenant (or if the Administrative Agent notifies the
Borrower that the Required Lenders wish to amend Section 6.15 or any definition
used therein for such purpose), then compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the Borrower and the Required Lenders.

 

The Borrower shall deliver to the Administrative Agent at the same time as the
delivery of any annual or quarterly financial statements given in accordance
with the provisions of Section 6.1, (a) a description in reasonable detail of
any material change in the application of accounting principles employed in the
preparation of such financial statements from those applied in the most recently
preceding quarterly or annual financial statements as to which no objection
shall have been made in accordance with the provisions above and (b) a
reasonable estimate of the effect on the financial statements on account of such
changes in application.

 

Section 1.4                                   Québec Matters.  For purposes of
any assets, liabilities or entities located in the Province of Québec and for
all other purposes pursuant to which the interpretation or construction of this
Agreement may be subject to the laws of the Province of Québec or a court or
tribunal exercising jurisdiction in the Province of Québec, (a) “personal
property” shall include “movable property”, (b) “real property” or “real estate”
shall include “immovable property”, (c) “tangible property” shall include
“corporeal property”, (d) “intangible property” shall include “incorporeal
property”, (e) “security interest”, “mortgage” and “lien” shall include

 

24

--------------------------------------------------------------------------------


 

a “hypothec”, “right of retention”, “prior claim” and a resolutory clause, (f)
all references to filing, perfection, priority, remedies, registering or
recording under the Uniform Commercial Code or a Personal Property Security Act
shall include publication under the Civil Code of Québec, (g) all references to
“perfection” of or “perfected” liens or security interest shall include a
reference to an “opposable” or “set up” lien or security interest as against
third parties, (h) any “right of offset”, “right of setoff” or similar
expression shall include a “right of compensation”, (i) “goods” shall include
“corporeal movable property” other than chattel paper, documents of title,
instruments, money and securities, (j) an “agent” shall include a “mandatary”,
(k) “construction liens” shall include “legal hypothecs”; (l) “joint and
several” shall include “solidary”; (m) “gross negligence or wilful misconduct”
shall be deemed to be “intentional or gross fault”; (n) “beneficial ownership”
shall include “ownership on behalf of another as mandatary”; (o) “easement”
shall include “servitude”; (p) “priority” shall include “prior claim”; (q)
“survey” shall include “certificate of location and plan”; (r) “state” shall
include “province”; (s) “fee simple title” shall include “absolute ownership”;
(t) “accounts” shall include “claims”.  The parties hereto confirm that it is
their wish that this Agreement and any other document executed in connection
with the transactions contemplated herein be drawn up in the English language
only and that all other documents contemplated thereunder or relating thereto,
including notices, may also be drawn up in the English language only.  Les
parties aux présentes confirment que c’est leur volonté que cette convention et
les autres documents de crédit soient rédigés en langue anglaise seulement et
que tous les documents, y compris tous avis, envisagés par cette convention et
les autres documents peuvent être rédigés en langue anglaise seulement.

 

Section 1.5                                   Amendment and Restatement.  This
Agreement amends, restates and continues the Existing Credit Agreement, and this
Agreement and each Note and all Instruments, agreements, and documents executed
in connection herewith, constitute an amendment, renewal, continuance and
restatement of all Indebtedness and Obligations of the Borrower and the
Guarantors evidenced by the Existing Credit Agreement and the Original Notes. 
All promissory notes, instruments, documents, and agreements entered into in
connection with the Existing Credit Agreement or the Original Note shall remain
in full force and effect, except to the extent expressly modified in accordance
with their respective terms.  It is expressly understood and agreed by the
parties hereto that this Agreement is in no way intended to constitute, and does
not constitute, a release, repayment, satisfaction, discharge or novation of the
obligations and liabilities existing under the Existing Credit Agreement or the
Original Notes or a release, termination, novation or impairment of any Lien or
Existing Credit Document.  All Liens created pursuant to the Existing Credit
Documents shall extend and apply to this Agreement and each Note issued
hereunder and the full payment and performance of all Obligations, in each case
for the benefit of the Lenders and all such Liens are hereby expressly
continued, ratified and confirmed by the Borrower and the Guarantors (except to
the extent such Liens have previously been expressly released or modified or are
being modified by the Credit Documents).  The amendment and restatement hereby
of the Existing Credit Agreement, or the concurrent amendment and restatement of
any other Existing Credit Document, shall not constitute a waiver of any
conditions or requirements set forth herein or therein, whether or not
performed, fulfilled or required to be performed or fulfilled prior to the date
hereof, nor does it constitute consent to any prior or existing default, event
of default or breach of any provision hereof or of any other Existing Credit
Document.  All references to the Existing Credit Agreement in any Existing
Credit Document shall be deemed to refer to this Agreement.  If any
inconsistency exists between this Agreement and the Existing Credit Agreement,
the terms of this Agreement shall

 

25

--------------------------------------------------------------------------------


 

prevail.  Nothing contained in this Agreement or any other document or
instrument executed contemporaneously herewith shall be deemed to satisfy or
discharge the Indebtedness or Obligations arising under this Agreement or any
Note (this being an amendment and restatement only).

 

Section 1.6                                   Permitted Liens.  Any reference in
any of the Credit Documents to a Permitted Lien is not intended to subordinate
or postpone, and shall not be interpreted as subordinating or postponing, or as
any agreement to subordinate or postpone, any Lien created by any of the Credit
Documents to any Permitted Lien.

 

ARTICLE II
THE LOAN; AMOUNT AND TERMS

 

Section 2.1                                   Term Loan.

 

(a)                                  Loan.  Each Lender severally agrees, on the
terms and conditions set forth in this Agreement, to loan to the Borrower funds
in an aggregate amount equal to One Hundred Thirty Million Dollars
($130,000,000) or such lesser amount as shall have been actually advanced on and
as of the Funding Date (the “Loan”) and, individually, in an amount equal to
such Lender’s Commitment Percentage of the Committed Amount.

 

(b)                                 Notice of Borrowing.  The Borrower shall
request the Loan by delivering a written Notice of Borrowing (or telephone
notice promptly confirmed in writing by delivery of a written Notice of
Borrowing, which delivery may be by facsimile) to the Administrative Agent not
later than 11:00 a.m. on the third (3rd) Business Day prior to the Funding
Date.  The Notice of Borrowing shall be irrevocable and shall specify (A) that
the additional proceeds of the Loan are requested, (B) the Funding Date, and
(C) the Interest Period.  If the Borrower shall fail to specify an Interest
Period in the Notice of Borrowing, then such notice shall be deemed to be a
request for an Interest Period of one (1) month.  The Administrative Agent shall
give notice to each Lender promptly upon receipt of each Notice of Borrowing,
the contents thereof and each such Lender’s share thereof.

 

(c)                                  Advance.  Each Lender agrees to make an
Advance to the Borrower in the amount equal to such Lender’s Commitment
Percentage of the Committed Amount to be advanced on the Funding Date as
specified in the Notice of Borrowing.  Principal payments made after the Funding
Date may not be reborrowed.

 

(d)                                 Funding.  Each Lender will make an amount
equal to such Lender’s Commitment Percentage of the Committed Amount available
to the Administrative Agent for the account of the Borrower at the office of the
Administrative Agent specified in the Lenders’ Administrative Details Schedule,
or at such other office as the Administrative Agent may designate in writing, by
1:00 p.m. on the Funding Date in Dollars and in funds immediately available to
the Administrative Agent.  Such borrowing will then be made available to the
Borrower by the Administrative Agent by crediting the account of the Borrower on
the books of such office with the Committed Amount and in like funds as received
by the Administrative Agent.

 

26

--------------------------------------------------------------------------------


 

(e)                                  Interest.

 

(i)                                     Applicable Rate.  Except as set forth in
Section 2.1(e)(ii) hereof, the Loan shall bear interest on the outstanding
principal amount thereof from the Funding Date until such Loan is paid in full,
at the Applicable Rate (as in effect from time to time).  The Borrower covenants
and agrees to promptly pay interest on the Loan on each Interest Payment Date,
with such interest payable in arrears.

 

(ii)                                  Default Rate.  Upon the occurrence, and
during the continuance, of an Event of Default, the principal of and, to the
extent permitted by law, interest on the Loan and any other amounts owing
hereunder or under the other Credit Documents shall bear interest, payable on
demand, at the Default Rate.

 

Section 2.2                                   Evidence of Indebtedness.

 

(a)                                  Accounts and Records.  The Loan shall be
evidenced by one (1) or more accounts or records maintained by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Lender shall be conclusive absent manifest error of
the amount of the Loan made by the Lenders to the Borrower and the interest and
payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations.

 

(b)                                 Notes.  The Borrower agrees that, in
addition to such accounts or records set forth in Section 2.2(a), to evidence
their obligation to repay the Loan made hereunder, with interest accrued
thereon, it shall issue and deliver to the Administrative Agent on the Funding
Date the Notes in the aggregate principal amount of the principal amount of the
Loan.  The Administrative Agent may attach schedules to the Notes and endorse
thereon the date, amount and maturity of the Loan and payments with respect
thereto.  In the event that any amount hereunder or under the Notes is not paid
by the Borrower when due (whether at the stated maturity, by acceleration or
otherwise), the Administrative Agent may take all such actions as it sees fit to
recover such amount, including, without limitation, the commencement and
maintenance of proceedings.

 

(c)                                  Effect of Account Entries.  Entries made in
good faith by the Administrative Agent in its account or accounts pursuant to
Section 2.2(a), shall be prima facie evidence of the amount of principal and
interest due and payable or to become due and payable from the Borrower to the
Lenders, under this Agreement and the other Credit Documents, absent manifest
error; provided that the failure of the Lender to make an entry, or any finding
that an entry is incorrect, in such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement and the
other Credit Documents.

 

Section 2.3                                   Repayment and Prepayment.

 

(a)                                  Repayment.  On each date set forth below
(each, a “Principal Repayment Date”), the Borrower shall repay to the Lender the
respective amounts set forth opposite such Principal Repayment Date as follows:

 

27

--------------------------------------------------------------------------------


 

Principal
Repayment Date

 

Amount

 

May 1, 2011

 

$

3,900,000

 

August 1, 2011

 

$

3,900,000

 

November 1, 2011

 

$

3,900,000

 

February 1, 2012

 

$

3,900,000

 

May 1, 2012

 

$

3,900,000

 

August 1, 2012

 

$

3,900,000

 

November 1, 2012

 

$

3,900,000

 

February 1, 2013

 

$

3,900,000

 

May 1, 2013

 

$

3,900,000

 

August 1, 2013

 

$

3,900,000

 

November 1, 2013

 

$

3,900,000

 

February 1, 2014

 

$

87,100,000

 

 

provided, however, that the final principal repayment installment of the Loan
shall be repaid on or before the Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of the Loan outstanding on such
date.  Each Borrower covenants and agrees to pay the Loan in accordance with the
terms of this Agreement and the Notes.

 

(b)                                 Optional Prepayments.  The Borrower shall
have the right to prepay the Loan in whole or in part from time to time;
provided, however, that each partial prepayment of the Loan shall be in a
minimum principal amount of One Million Dollars ($1,000,000) and integral
multiples of Five Hundred Thousand Dollars ($500,000) in excess thereof or, if
less, the unpaid balance thereof.  The Borrower shall give three (3) Business
Days’ irrevocable notice of prepayment to the Administrative Agent (which shall
notify the Lenders thereof as soon as practicable).  Each prepayment pursuant to
this Section 2.3(b) shall be applied to the outstanding Loan as the Borrower may
elect.  All prepayments under this Section 2.3(b) shall be subject to
Section 2.11, but otherwise without premium or penalty.  Interest on the
principal amount prepaid shall be payable on the next occurring Interest Payment
Date that would have occurred had such Loan not been prepaid or, at the request
of the Administrative Agent, interest on the principal amount prepaid shall be
payable on any date that a prepayment is made hereunder through the date of
prepayment.

 

Section 2.4                                   Fees.

 

(a)                                  Commitment Fee.  In consideration of the
Commitment, the Borrower shall pay to the Lenders such fees as are set forth in
the Fee Letter.

 

(b)                                 Finality of Fees.  All fees hereunder are
fully earned and payable when due and are non-refundable.

 

Section 2.5                                   Computation of Interest and Fees.

 

(a)                                  Interest payable hereunder and all other
fees and other amounts payable hereunder shall be calculated on the basis of a
three hundred sixty (360) day year for the actual days

 

28

--------------------------------------------------------------------------------


 

elapsed.  The Administrative Agent shall as soon as practicable notify the
Borrower and the Lenders of each determination of a LIBOR Rate on the Business
Day of the determination thereof.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error.  The Administrative Agent shall, at the request of the Borrower,
deliver to the Borrower a statement showing the computations used by the
Administrative Agent in determining any interest rate.

 

(c)                                  It is the intent of the Lenders and the
Credit Parties to conform to and contract in strict compliance with applicable
usury law from time to time in effect.  All agreements between the Lenders and
the Credit Parties are hereby limited by the provisions of this paragraph which
shall override and control all such agreements, whether now existing or
hereafter arising and whether written or oral.  In no way, nor in any event or
contingency (including but not limited to prepayment or acceleration of the
maturity of any Obligation), shall the interest taken, reserved, contracted for,
charged, or received under this Agreement, under the Notes or otherwise, exceed
the maximum nonusurious amount permissible under any Requirement of Law.  If,
from any possible construction of any of the Credit Documents or any other
document, interest would otherwise be payable in excess of the maximum
nonusurious amount, any such construction shall be subject to the provisions of
this paragraph and such interest shall be automatically reduced to the maximum
nonusurious amount permitted under any Requirement of Law, without the necessity
of execution of any amendment or new document.  If any Lender shall ever receive
anything of value which is characterized as interest on the Loan under any
Requirement of Law and which would, apart from this provision, be in excess of
the maximum nonusurious amount, an amount equal to the amount which would have
been excessive interest shall, without penalty, be applied to the reduction of
the principal amount owing on the Loan and not to the payment of interest, or
refunded to the Borrower or the other payor thereof if and to the extent such
amount which would have been excessive exceeds such unpaid principal amount of
the Loan.  The right to demand payment of the Loan or any other Indebtedness
evidenced by any of the Credit Documents does not include the right to receive
any interest which has not otherwise accrued on the date of such demand, and the
Lenders do not intend to charge or receive any unearned interest in the event of
such demand.  All interest paid or agreed to be paid to the Lenders with respect
to the Loan shall, to the extent permitted by any Requirement of Law, be
amortized, prorated, allocated, and spread throughout the full stated term
(including any renewal or extension) of the Loan so that the amount of interest
on account of such indebtedness does not exceed the maximum nonusurious amount
permitted by any Requirement of Law.

 

(d)                                 For the purposes of the Interest Act
(Canada) and disclosure thereunder, whenever any interest or any fee to be paid
hereunder or in connection herewith is to be calculated on the basis of a
360-day or 365-day year, the yearly rate of interest to which the rate used in
such calculation is equivalent is the rate so used multiplied by the actual
number of days in the calendar year in which the same is to be ascertained and
divided by 360 or 365, as applicable.  The rates of interest under this
Agreement are nominal rates, and not effective rates or yields.  The principle
of deemed reinvestment of interest does not apply to any interest calculation
under this Agreement.

 

29

--------------------------------------------------------------------------------


 

(e)                                  Any provision of this Agreement that would
oblige a Canadian Credit Party to pay any fine, penalty or rate of interest on
any arrears of principal or interest secured by a mortgage on real property or
hypothec on immovables that has the effect of increasing the charge on arrears
beyond the rate of interest payable on principal money not in arrears shall not
apply to such Canadian Credit Party, which shall be required to pay interest on
money in arrears at the same rate of interest payable on principal money not in
arrears.

 

(f)                                    If any provision of this Agreement would
oblige a Canadian Credit Party to make any payment of interest or other amount
payable to any Secured Party in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by that Secured Party of
“interest” at a “criminal rate” (as such terms are construed under the Criminal
Code (Canada)), then, notwithstanding such provision, such amount or rate shall
be deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by
applicable law or so result in a receipt by that Secured Party of “interest” at
a “criminal rate”, such adjustment to be effected, to the extent necessary (but
only to the extent necessary), as follows:

 

(i)                                     first, by reducing the amount or rate of
interest; and

 

(ii)                                  thereafter, by reducing any fees,
commissions, costs, expenses, premiums and other amounts required to be paid
which would constitute interest for purposes of section 347 of the Criminal Code
(Canada).

 

Section 2.6                                   Pro Rata Treatment and Payments.

 

(a)                                  Pro Rata Treatment.  Each payment (other
than prepayments made pursuant to Section 2.3(b)) of principal or interest under
this Agreement or the Notes shall be applied pro rata, first, to any fees and
expenses then due and owing by the Borrower hereunder, second, to interest then
due and owing hereunder and under the Notes and, third, to principal then due
and owing hereunder and under the Notes.  Each payment on account of any fees
and expenses hereunder shall be made pro rata in accordance with the respective
amounts due and owing.  Each optional prepayment of the Loan shall be applied in
accordance with Section 2.3(b). Prepayments made pursuant to Section 2.9 shall
be applied in accordance with such section.  All payments (including
prepayments) to be made by the Borrower on account of principal, interest and
fees shall be made without defense, set-off or counterclaim and shall be made to
the Administrative Agent for the account of the Lenders at the Administrative
Agent’s office specified on the Lenders’ Administrative Details Schedule in
Dollars and in immediately available funds not later than 12:00 Noon on the date
when due.  The Administrative Agent shall distribute such payments to the
Lenders entitled thereto promptly upon receipt in like funds as received.  If
any payment hereunder (other than payments on the Loan) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.  If
any payment on the Loan becomes due and payable on a day other than a Business
Day, the maturity thereof shall be extended to the next succeeding Business Day
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day.

 

30

--------------------------------------------------------------------------------


 

(b)                                 Allocation of Payments After Event of
Default. Notwithstanding any other provisions of this Agreement to the contrary,
after the exercise of remedies by the Administrative Agent or the Lenders
pursuant to Section 8.2 (or after the Loan (with accrued interest thereon) and
all other amounts under the Credit Documents shall automatically become due and
payable in accordance with the terms of such Section), all amounts collected or
received by the Administrative Agent or any Lender on account of the Obligations
or any other amounts outstanding under any of the Credit Documents or in respect
of the Collateral shall be paid over or delivered as follows:

 

FIRST, to the payment of all out-of-pocket costs and expenses (including without
limitation reasonable attorneys’ fees) of the Administrative Agent in connection
with enforcing the rights of the Lenders under the Credit Documents and any
protective advances made by the Administrative Agent with respect to the
Collateral under or pursuant to the terms of the Security Documents;

 

SECOND, to payment of any fees owed to the Administrative Agent;

 

THIRD, to the payment of all out-of-pocket costs and expenses (including without
limitation, reasonable attorneys’ and consultants’ fees) of each of the Lenders
in connection with enforcing its rights under the Credit Documents or otherwise
with respect to the Obligations owing to such Lender;

 

FOURTH, to the payment of all of the Obligations consisting of interest and any
accrued fees not paid under the foregoing;

 

FIFTH, to the payment of the outstanding principal amount of the Obligations and
any breakage, termination or other payments due on the Obligations, and any
interest accrued thereon together with all Obligations arising under any Hedging
Agreement with a Lender (or an Affiliate of a Lender) or any account (including
cash management accounts) or other cash management services provided by a Lender
(or an Affiliate of a Lender);

 

SIXTH, to all other Obligations and all other obligations which shall have
become due and payable under the Credit Documents or otherwise and not repaid
pursuant to clauses “FIRST” through “FIFTH” above; and

 

SEVENTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category.

 

Section 2.7                                   Non-Receipt of Funds by the
Administrative Agent.

 

(a)                                  Unless the Administrative Agent shall have
been notified in writing by the Borrower, prior to the date on which any payment
is due from it hereunder (which notice shall be effective upon receipt) that the
Borrower does not intend to make such payment, the Administrative Agent may
assume that the Borrower has made such payment when due, and the

 

31

--------------------------------------------------------------------------------


 

Administrative Agent may in reliance upon such assumption (but shall not be
required to) make available to each Lender on such payment date an amount equal
to the portion of such assumed payment to which such Lender is entitled
hereunder, and if the Borrower has not in fact made such payment to the
Administrative Agent, such Lender shall, on demand, repay to the Administrative
Agent the amount made available to such Lender.  If such amount is repaid to the
Administrative Agent on a date after the date such amount was made available to
such Lender, such Lender shall pay to the Administrative Agent on demand
interest on such amount in respect of each day from the date such amount was
made available by the Administrative Agent to such Lender to the date such
amount is recovered by the Administrative Agent at a per annum rate equal to the
LIBOR Rate.

 

(b)                                 A certificate of the Administrative Agent
submitted to the Borrower or any Lender with respect to any amount owing under
this Section 2.7 shall be conclusive in the absence of manifest error.

 

Section 2.8                                   Inability to Determine Interest
Rate; Base Rate Loan.  Notwithstanding any other provision of this Agreement, if
(i) the Administrative Agent shall reasonably determine (which determination
shall be conclusive and binding absent manifest error) that, by reason of
circumstances affecting the relevant market, reasonable and adequate means do
not exist for ascertaining LIBOR for such Interest Period, including that LIBOR
quotations are unavailable or insufficient in number or (ii) the Required
Lenders shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to such Lenders of funding the Loan during such Interest
Period, the Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrower and the Lenders at least
two (2) Business Days prior to the first day of such Interest Period.  Until any
such notice has been withdrawn by the Administrative Agent, the outstanding Loan
shall be converted into a Base Rate Loan (i) on the last day of the then-current
Interest Period if the Lenders may lawfully continue to maintain the Loan as a
LIBOR Rate Loan to such day, or (ii) immediately if the Administrative Agent or
any Lender shall determine that any Lender may not lawfully continue to maintain
its Committed Percentage of the Loan as a LIBOR Rate Loan to such day.

 

Section 2.9                                   Illegality.  Notwithstanding any
other provision of this Agreement, if the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by the
relevant Governmental Authority to any Lender shall make it unlawful for such
Lender or its LIBOR Lending Office to make or maintain its Committed Percentage
of the Loan as a LIBOR Rate Loan as contemplated by this Agreement or to obtain
in the interbank eurodollar market through its LIBOR Lending Office the funds
with which to make such Loan, (a) such Lender shall promptly notify the
Administrative Agent and the Borrower thereof, and (b) the commitment of such
Lender hereunder to make a LIBOR Rate Loan or continue its Committed Percentage
of the Loan as a LIBOR Rate Loan as such shall forthwith be suspended until the
Administrative Agent shall give notice that the condition or situation which
gave rise to the suspension shall no longer exist.  The Borrower hereby agrees
to promptly pay any Lender, upon its demand, any additional amounts necessary to
compensate such Lender for actual and direct costs (but not including
anticipated profits) reasonably incurred by such Lender in making any repayment
in accordance with this Section 2.9 including, but not limited to, any interest
or fees payable by such Lender to lenders of funds obtained by it in order to
make or maintain its

 

32

--------------------------------------------------------------------------------


 

Commitment Percentage of the Loan as a LIBOR Rate Loan hereunder.  A certificate
as to any additional amounts payable pursuant to this Section 2.9 submitted by
such Lender, through the Administrative Agent, to the Borrower shall be
conclusive in the absence of manifest error.  Each Lender agrees to use
reasonable efforts (including reasonable efforts to change its LIBOR Lending
Office) to avoid or to minimize any amounts which may otherwise be payable
pursuant to this Section 2.9; provided, however, that such efforts shall not
cause the imposition on such Lender of any additional costs or legal or
regulatory burdens deemed by such Lender in its sole discretion to be material.

 

Section 2.10         Requirements of Law.

 

(a)           If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

 

(i)            shall subject such Lender to any tax of any kind whatsoever with
respect to any LIBOR Rate Loans made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for tax on the overall net
income of such Lender or franchise taxes imposed on it in lieu of net income
taxes and changes in the rate of such taxes);

 

(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of the LIBOR
Rate hereunder; or

 

(iii)          shall impose on such Lender any other condition not otherwise
expressly excluded above;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining its Committed Percentage of the Loan as a LIBOR Rate Loan
or to reduce any amount receivable hereunder or under the Notes or the Loan,
then, in any such case, the Borrower shall promptly pay such Lender, within
fifteen (15) days after its demand, any additional amounts necessary to
compensate such Lender for such additional cost or reduced amount receivable
which such Lender reasonably deems to be material as determined by such Lender
with respect to maintaining its Committed Percentage of the Loan as a LIBOR Rate
Loan.  A certificate as to any additional amounts payable pursuant to this
Section 2.10 submitted by such Lender, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error.  Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
LIBOR Lending Office, as the case may be) to avoid or to minimize any amounts
which might otherwise be payable pursuant to this paragraph of this
Section 2.10; provided, however, that such efforts shall not cause the
imposition on such Lender of any additional costs or other disadvantages deemed
by such Lender to be material.

 

33

--------------------------------------------------------------------------------


 

(b)           If any Lender shall have reasonably determined that the adoption
of or any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any central bank
or Governmental Authority made subsequent to the date hereof does or shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount reasonably
deemed by such Lender to be material, then from time to time, within fifteen
(15) days after demand by such Lender, the Borrower shall pay to such Lender
such additional amount as shall be certified by such Lender as being required to
compensate it for such reduction.  Such a certificate as to any additional
amounts payable under this Section 2.10 submitted by a Lender (which certificate
shall include a description of the basis for the computation), through the
Administrative Agent, to the Borrower shall be conclusive absent manifest error.

 

(c)           The agreements in this Section 2.10 shall survive the termination
of this Agreement and payment of the Notes and all other amounts payable
hereunder.

 

Section 2.11         Indemnity.  The Borrower hereby agrees to indemnify each
Lender and to hold such Lender harmless from any liabilities, claims, costs,
charges, funding loss or expense which such Lender may sustain or incur as a
consequence of (a) default by the Borrower in payment of the principal amount of
or interest on the Loan by such Lender in accordance with the terms hereof,
(b) default by the Borrower in accepting a borrowing after the Borrower have
given a notice in accordance with the terms hereof, (c) default by the Borrower
in making any prepayment after the Borrower has given a notice in accordance
with the terms hereof, and/or (d) any payment or prepayment of the Loan, or the
extension thereof, on a day which is not the last day of the Interest Period
with respect thereto, in each case including, but not limited to, any such loss,
expense, cost or liability arising from interest, fees, costs or charges payable
by such Lender to lenders of funds obtained by it in order to maintain its
Committed Percentage of the Loan hereunder.  A certificate as to any additional
amounts payable pursuant to this Section 2.11 submitted by any Lender, through
the Administrative Agent, to the Borrower shall be conclusive in the absence of
manifest error.  The agreements in this Section 2.11 shall survive termination
of this Agreement and payment of the Notes and all other amounts payable
hereunder.

 

Section 2.12         Taxes.

 

(a)           All payments made by the Borrower hereunder or under the Notes
shall be made free and clear of, and without deduction or withholding for, any
present or future Taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any Governmental
Authority or by any political subdivision or taxing authority thereof or therein
with respect to such payments (but excluding any Tax imposed on or measured by
the net income or profits of a Lender or franchise taxes imposed on it in lieu
of net income taxes, in each case pursuant to the laws of the jurisdiction in
which it is organized or the jurisdiction in which the principal office or
applicable lending office of such Lender is located or any subdivision thereof
or therein) and all interest, penalties or similar liabilities with respect
thereto. If any

 

34

--------------------------------------------------------------------------------


 

Taxes are so levied or imposed, the Borrower agrees to pay the full amount of
such Taxes, and such additional amounts as may be necessary so that every
payment of all amounts due under this Agreement or under the Notes, after
withholding or deduction for or on account of any Taxes, will not be less than
the amount provided for herein or in the Notes.  The Borrower will furnish to
the Administrative Agent as soon as practicable after the date the payment of
any Taxes is due pursuant to applicable law certified copies (to the extent
reasonably available and required by law) of tax receipts evidencing such
payment by the Borrower.  The Borrower agrees to indemnify and hold harmless
each Lender, and reimburse such Lender upon its written request, for the amount
of any Taxes so levied or imposed and paid by such Lender.

 

(b)           Each Lender agrees to use reasonable efforts (including reasonable
efforts to change its LIBOR Lending Office, as the case may be) to avoid or to
minimize any amounts which might otherwise be payable pursuant to this
Section 2.12; provided, however, that such efforts shall not cause the
imposition on such Lender of any additional costs or other disadvantages deemed
by such Lender in its sole discretion to be material.

 

(c)           If the Borrower pays any additional amount pursuant to this
Section 2.12 with respect to a Lender, such Lender shall use reasonable efforts
to obtain a refund of tax or credit against its tax liabilities on account of
such payment; provided that such Lender shall have no obligation to use such
reasonable efforts if either (i) it is in an excess foreign tax credit position
or (ii) it believes in good faith, in its sole discretion, that claiming a
refund or credit would cause adverse tax consequences to it.  In the event that
such Lender receives such a refund or credit, such Lender shall pay to the
Borrower an amount that such Lender reasonably determines is equal to the net
tax benefit obtained by such Lender as a result of such payment by the
Borrower.  In the event that no refund or credit is obtained with respect to the
Borrower’s payments to such Lender pursuant to this Section 2.12, then such
Lender shall upon request provide a certification that such Lender has not
received a refund or credit for such payments.  Nothing contained in this
Section 2.12(c) shall require a Lender to disclose or detail the basis of its
calculation of the amount of any tax benefit or any other amount or the basis of
its determination referred to in the proviso to the first sentence of this
Section 2.12(c) to the Borrower or any other party.

 

(d)           Each Lender that is not a “United States person” (as such term is
defined in Section 7701(a)(30) of the Code) (a “Foreign Lender”) shall submit to
Borrower and Administrative Agent on or before the date such financial
institution becomes a party hereto, two (2) duly signed completed copies of
either IRS Form W-8BEN or any successor thereto (relating to such Foreign Lender
and entitling it to an exemption from, or reduction of, withholding tax on all
payments to be made to such Foreign Lender by Borrower pursuant to this
Agreement) or IRS Form W-8ECI or any successor thereto (relating to all payments
to be made to such Foreign Lender by Borrower pursuant to this Agreement) or
such other evidence satisfactory to Borrower and Administrative Agent that such
Foreign Lender is entitled to an exemption from, or reduction of, United States
withholding tax.  Thereafter and from time to time, each such Foreign Lender
shall:  (i) promptly submit to Administrative Agent such additional duly
completed and signed copies of one of such forms (or such successor forms as
shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to Borrower and
Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by Borrower

 

35

--------------------------------------------------------------------------------


 

pursuant to this Agreement; (ii) promptly notify Administrative Agent of any
change in circumstances that would modify or render invalid any claimed
exemption or reduction; and (iii) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Foreign Lender, and as
may be reasonably necessary (including the re-designation of its lending office)
to avoid any requirement of applicable laws that Borrower make any deduction or
withholding for taxes from amounts payable to such Foreign Lender.  If any
Foreign Lender fails to deliver the forms or other documentation referred to in
this subsection, then the Borrower shall not be required to pay any additional
amount to such Foreign Lender under Section 2.12(a)  with respect to any
withholding tax imposed by Sections 1441 and 1442 of the Code; provided that if
such Foreign Lender shall have satisfied the requirement of this
Section 2.12(d) on the date such Foreign Lender became a Lender, nothing in this
Section 2.12(d) shall relieve the Borrower of its obligations to pay any amounts
pursuant to Section 2.12(a) in the event that, as a result of any change in any
applicable law, treaty or governmental rule, regulation or order, or any change
in the interpretation, administration or application thereof, such Foreign
Lender is no longer properly entitled to deliver forms, certificates or other
evidence at a subsequent date establishing the fact that such Foreign Lender or
is not subject to withholding.

 

(e)           The agreements in this Section 2.12 shall survive the termination
of this Agreement and the payment of the Notes and all other amounts payable
hereunder.

 

Section 2.13         Judgment Currency Conversion.    If, for the purposes of
obtaining judgment in any court in any jurisdiction with respect to this
Agreement or any other Credit Document, it becomes necessary to convert into a
particular currency (the “Judgment Currency”) any amount due under this
Agreement or under any other Credit Document in any currency other than the
Judgment Currency (the “Currency Due”), then conversion shall be made at the
rate of exchange prevailing on the Business Day before the day on which judgment
is given.  For this purpose “rate of exchange” means the rate at which the
Administrative Agent is able, on the relevant date, to purchase the Currency Due
with the Judgment Currency in accordance with its normal practice at its head
office.  In the event that there is a change in the rate of exchange prevailing
between the Business Day before the day on which the judgment is given and the
date of receipt by the Administrative Agent of the amount due, the Borrower
will, on the date of receipt by the Administrative Agent, pay such additional
amounts, if any, or be entitled to receive reimbursement of such amount, if any,
as may be necessary to ensure that the amount received by the Administrative
Agent on such date is the amount in the Judgment Currency which when converted
at the rate of exchange prevailing on the date of receipt by the Administrative
Agent is the amount then due under this Agreement or such other Credit Document
in the Currency Due.  If the amount of the Currency Due which the Administrative
Agent is so able to purchase is less than the amount of the Currency Due
originally due to it, the Borrower shall indemnify and save the Administrative
Agent and the Lenders harmless from and against all loss or damage arising as a
result of such deficiency.  This indemnity shall constitute an obligation
separate and independent from the other obligations contained in this Agreement
and the other Credit Documents, shall give rise to a separate and independent
cause of action, shall apply irrespective of any indulgence granted by the
Administrative Agent from time to time and shall continue in full force and
effect notwithstanding any judgment or order for a liquidated sum in respect of
an amount due under this Agreement or any other Credit Document or under any
judgment or order.

 

36

--------------------------------------------------------------------------------


 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders to enter into this Agreement and to make the Loan herein
provided for, the Credit Parties hereby represent and warrant to the
Administrative Agent and to each Lender that:

 

Section 3.1            Corporate Existence; Compliance with Law.  Each of the
Credit Parties (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has the requisite
corporate power, authority and right to acquire, lease, own and operate, as
applicable, all its property and to conduct the business in which it is
currently engaged, (c) is duly qualified to conduct business and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except to the extent that the failure to so qualify or be in good
standing could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect and (d) is in compliance with all Requirements of
Law except to the extent that the failure to comply therewith could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 3.2            Corporate Power; Authorization; Enforceable Obligations. 
Each of the Credit Parties has full corporate power, authority and right to
execute, deliver and perform the Credit Documents to which it is party and has
taken all necessary limited liability company or corporate action to authorize
the execution, delivery and performance by it of the Credit Documents to which
it is party.  No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the borrowings hereunder or with the execution,
delivery or performance of any Credit Document by the Credit Parties (other than
those which have been obtained) or with the validity or enforceability of any
Credit Document against the Credit Parties (except such filings as are necessary
in connection with the perfection of the Liens created by such Credit
Documents).  Each Credit Document to which it is a party has been duly executed
and delivered on behalf of each of the Credit Parties.  Each Credit Document to
which it is a party constitutes a legal, valid and binding obligation of each of
the Credit Parties, enforceable against such Credit Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

Section 3.3            Financial Condition; No Material Adverse Effect.

 

(a)           The audited Consolidated financial statements of Royal Gold for
the twelve-month period ending June 30, 2010, and the related Consolidated
statements of income and of cash flows for the fiscal year ended on such date,
all of which have been furnished to the Administrative Agent, have been prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein and fairly present the
financial condition of Royal Gold and its Consolidated Subsidiaries as of the
date or dates thereof and results of operations for the periods covered
thereby.  Such financial statements

 

37

--------------------------------------------------------------------------------


 

and the notes thereto disclose all material liabilities, direct or contingent,
of Royal Gold and its Consolidated Subsidiaries that are required to be
disclosed under GAAP.

 

(b)           Subsequent to the respective dates as of which information is
given in such financial statements, there has been no change or event that,
individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect.

 

Section 3.4            Compliance with Laws; No Conflict; No Default.

 

(a)           The execution, delivery and performance by each Credit Party of
the Credit Documents to which such Credit Party is a party, in accordance with
their respective terms, the borrowings hereunder and the transactions
contemplated hereby, in each case, do not and will not, by the passage of time,
the giving of notice or otherwise, (A) violate any Requirement of Law applicable
to such Credit Party, (B) conflict with, result in a breach of or constitute a
default under the articles of incorporation, bylaws, articles of organization,
operating agreement or other organizational documents of such Credit Party or
any material indenture, agreement or other instrument to which such Person is a
party or by which any of its properties may be bound or any Governmental
Approval of such Person, except to the extent that such conflict, breach or
default with respect to any such indenture, agreement or instrument could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, or (C) result in or require the creation or imposition of any
Lien upon or with respect to any property now owned or hereafter acquired by
such Person other than Liens arising under the Credit Documents.

 

(b)           Each Credit Party (i) has all Governmental Approvals required by
law for it to conduct its business in all material respects, and (ii) is in
compliance with each Governmental Approval applicable to it and in compliance
with all other Requirements of Law relating to it or any of its respective
properties, in each case except to the extent the failure to obtain such
Governmental Approval or failure to comply with such Governmental Approval or
Requirement of Law could not reasonably be expected to have a Material Adverse
Effect.  Except as set forth in Schedule 3.4(b) and except for matters that do
not have or would not reasonably be expected to have a Material Adverse Effect,
to the knowledge of the Credit Parties, the Project Managers of each of the
Projects have obtained all material Governmental Approvals required to operate
such Projects as currently being operated in accordance with the then-effective
mine plan therefore and are operating such Projects in material compliance
therewith.

 

(c)           Except as set forth in Schedule 3.4(c) hereto, (i) each Credit
Party has complied in all material respects with all Requirements of Law,
(ii) to the knowledge of each Credit Party, each Project is in compliance with
all Requirements of Law relating to the operation of such Project, in each case
except to the extent that the failure to obtain a Governmental Approval or the
failure to comply with such Governmental Approval or Requirement of Law has not
had, and would not reasonably be expected to have, a Material Adverse Effect,
and (iii) to the knowledge of each Credit Party, no investigation is currently
being conducted by any local, state or federal agency with respect to
enforcement of Requirements of Law that would reasonably be expected to have a
Material Adverse Effect.  Except as disclosed in Schedule 3.4(c), no Credit
Party has knowledge of any existing violation of Requirements of Law or notices
thereof issued by any Governmental Authority, with respect to a Credit Party or
a Project, that has had or would reasonably be expected to have a Material
Adverse Effect.

 

38

--------------------------------------------------------------------------------


 

(d)           None of the Credit Parties is in default under or with respect to
any of its Material Contracts, or any judgment, order or decree to which it is a
party, in any respect that has had or could reasonably be expected to have a
Material Adverse Effect.  No Default or Event of Default has occurred and is
continuing.

 

Section 3.5            No Material Litigation.  Except as set forth in
Schedule 3.5 hereto, no Credit Party is a party to any action, suit or
proceeding at law or in equity, by or before any Governmental Authority (or, to
the knowledge of any Credit Party, threatened in writing) against or affecting
any Credit Party, any Royalty Interest, or any Project that has had, or would
reasonably be expected to have a Material Adverse Effect, or which may affect
the legality, validity or enforceability of this Agreement or any other Credit
Document.  Except as set forth in Schedule 3.5, to the knowledge of each Credit
Party, there is no action, suit or proceeding at law or in equity, by or before
any Governmental Authority now pending or threatened against or, with direct and
specific application, affecting, any Credit Party, the Royalty Interests or any
Project, which has had, or would reasonably be expected to have, a Material
Adverse Effect, or which may affect the legality, validity or enforceability of
this Agreement or any other Credit Document, and no judgments are
outstanding which could reasonably be expected to have a Material Adverse
Effect.

 

Section 3.6            Employee Benefit Plans and Canadian Pension Plans.

 

(a)           Employee Benefit Plans.  Each Employee Benefit Plan established or
maintained by the Borrower or any other Credit Party complies, and has been
maintained and administered, in all material respects in accordance with
applicable Requirements of Law.  Each Employee Benefit Plan is fully funded on a
going concern basis in accordance with its terms and applicable Requirements of
Law, and the present value of all accrued benefits under any such plans do not
exceed the value of the assets of such plans allocable to such accrued benefits
by an amount that could reasonably be expected to have a Material Adverse
Effect.  No material liability exists with respect to any Employee Benefit Plan
that has been terminated.

 

(b)           Canadian Pension Plans.  Each of the Canadian Pension Plans (if
any) is duly registered under the Canadian Income Tax Act and any other
applicable Laws which require registration, has been administered in accordance
with the Canadian Income Tax Act and such other applicable Laws and no event has
occurred which could reasonably be expected to cause the loss of such registered
status, except to the extent that any failure to do so could not reasonably be
expected to have a Material Adverse Effect.  All material obligations of each of
the Credit Parties (including fiduciary, funding, investment and administration
obligations) required to be performed in connection with the Canadian Pension
Plans and the funding agreements therefor have been performed on a timely basis,
except to the extent that any failure to do so could not reasonably be expected
to have a Material Adverse Effect.  There are no outstanding disputes concerning
the assets of the Canadian Pension Plans.  No promises of benefit improvements
under the Canadian Pension Plans have been made except where such improvement
could not reasonably be expected to have a Material Adverse Effect.  All
contributions or premiums required to be made or paid by each of the Credit
Parties to the Canadian Pension Plans have been made on a timely basis in
accordance with the terms of such plans and all applicable Laws.  There have
been no improper withdrawals or applications of the assets of the Canadian
Pension Plans.  None of the Canadian Pension Plans contain or have ever

 

39

--------------------------------------------------------------------------------


 

contained a “defined benefit provision”, as that term is defined in subsection
147.1(1) of the Canadian Income Tax Act. Each of the Canadian Pension Plans is
fully funded on a solvency basis and going concern basis (using actuarial
methods and assumptions which are consistent with the valuations last filed with
the applicable Governmental Authorities and which are consistent with GAAP).

 

Section 3.7            Environmental Matters.

 

(a)           To the knowledge of the Credit Parties, the Projects are owned,
leased, developed, operated or otherwise utilized in compliance with all
applicable Environmental Laws and Governmental Approvals, in each case except to
the extent that the failure to comply with such Environmental Laws or
Governmental Approvals has not had, and would not reasonably be expected to
have, a Material Adverse Effect.

 

(b)           No Credit Party has received any written or actual notice of
violation, alleged violation, non-compliance, notice of investigation, liability
or potential liability regarding Materials of Environmental Concern, compliance
with Environmental Laws or other environmental matters with regard to any of the
Projects, in each case, except as those that have not had, and would not
reasonably be expected to have, a Material Adverse Effect, nor does any Credit
Party have knowledge that any such notice will be received or is being
threatened.

 

(c)           No judicial proceeding or governmental or administrative action
under any Environmental Law is pending or, to the knowledge of any Credit Party
threatened, against any Credit Party, or to the knowledge of any Credit Party is
pending against any Project that has had, or would reasonably be expected to
have, a Material Adverse Effect.  To the knowledge of the Credit Parties, there
are no consent decrees or other clean-up orders, mitigation orders, compliance
orders, remediation orders, decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements outstanding under
any Environmental Law with respect to any Project that have had, or would
reasonably be expected to have, a Material Adverse Effect.

 

Section 3.8            Purpose of Loan.  The proceeds of the Loan shall be used
by the Borrower to pay any fees and expenses in connection with this Agreement
and to provide for the working capital and general corporate requirements of the
Borrower and its Subsidiaries.

 

Section 3.9            Subsidiaries.  Set forth on Schedule 3.9 is a complete
and accurate list of all Subsidiaries of the Credit Parties as of the Execution
Date.  Information on the attached Schedule includes jurisdiction of
incorporation or organization; the number of authorized shares of each class of
Capital Stock or other equity interests; the number of outstanding shares of
each class of Capital Stock or other equity interests, the owner thereof and the
percentage of such ownership; and the number and effect, of all outstanding
options, warrants, rights of conversion or purchase and similar rights.  The
outstanding Capital Stock and other equity interests of all such Subsidiaries is
validly issued, fully paid and non-assessable and is owned free and clear of all
Liens (other than Permitted Liens).

 

40

--------------------------------------------------------------------------------


 

Section 3.10         Ownership; Insurance.

 

(a)           Each of the Credit Parties has good, legal and valid title to (or
in the case of any leased premises, easement properties or licensed property,
valid leasehold, easement or license interests, which are in full force and
effect, in) its real property and good title to, or a valid leasehold interest
in, its personal property.

 

(b)           Each of the Credit Parties has and maintains in full force and
effect adequate insurance in accordance with Section 6.9 hereof and which
insurance is described in full as of the Execution Date on Schedule 6.9.

 

Section 3.11         Title to Royalty Interests; Liens.  Schedule 1.1(a) sets
forth, as of the Execution Date, a complete and accurate listing and description
of each Material Royalty, including the Project and the Royalty Interest
associated therewith.  Schedule 1.1(c) sets forth, as of the Execution Date, a
complete and accurate listing of each of the Royalty Interests, other than the
Material Royalties.  Each Credit Party has good and marketable title to the
Material Royalties owned by it, free and clear of any claims or rights of title
and free and clear of all Liens except for Permitted Liens; and each Credit
Party has good title to the Royalty Interests (other than the Material
Royalties) owned by it, free and clear of any claims or rights of title and free
and clear of all Liens except for Permitted Liens.

 

Section 3.12         Royalty Agreements.  Schedule 1.1(a) sets forth a complete
and accurate list of all Royalty Agreements of each Credit Party relating to a
Material Royalty and in effect as of the Execution Date.  Each Royalty Agreement
relating to a Material Royalty is (i) a legal, valid and binding obligation of
the Credit Party that is a party thereto, and to each Credit Party’s knowledge,
each other party thereto, and (ii) other than as set forth in Schedule 3.12,
each such Royalty Agreement is, and after giving effect to the transactions
contemplated by the Credit Documents will be, in full force and effect in
accordance with the terms thereof.  To the extent requested by the
Administrative Agent, the Borrower has delivered or made available to the
Administrative Agent a true and complete copy of each Royalty Agreement listed
on Schedule 1.1(a).  No Credit Party is in breach of or in default under any
Royalty Agreement relating to a Material Royalty.  As of the Execution Date and
since the date thereof, other than as set forth on Schedule 3.12, no Credit
Party has made any unresolved allegation that any counterparty to a Material
Contract has breached or defaulted under any such agreement in a material
respect, except for allegations of breach or default that a Credit Party has
diligently pursued and resolved within thirty (30) days of obtaining knowledge
thereof and which has not had, and would not reasonably be likely to have, a
Material Adverse Effect during such period of time.  To the knowledge of each
Credit Party, other than as set forth on Schedule 3.12, no counterparty to any
Material Contract is in material breach of or in material default of any such
Material Contract, except for allegations of breach or default that a Credit
Party is diligently pursuing and will resolve within thirty (30) days of
obtaining knowledge thereof and which breach or default has not had, and would
not reasonably be likely to have, a Material Adverse Effect.

 

Section 3.13         Indebtedness.  Except as otherwise permitted under
Section 7.1, the Credit Parties and their Subsidiaries have no Indebtedness.

 

41

--------------------------------------------------------------------------------


 

Section 3.14         Taxes.  Each of the Credit Parties and their Subsidiaries
has filed, or caused to be filed, all Tax returns (federal, provincial, state,
local, foreign or otherwise) required to be filed and has paid (a) all amounts
of Taxes shown thereon to be due (including interest and penalties) and (b) all
other Taxes, fees, assessments and other governmental charges (including
mortgage recording taxes, documentary stamp taxes and intangibles taxes) owing
by it, except, in each case, for such Taxes (i) which are not yet delinquent,
(ii) that are being contested in good faith and by proper proceedings, and
against which adequate reserves are being maintained in accordance with GAAP, or
(iii) that arise and become due in jurisdictions outside of the United States,
Canada or Mexico and which are not material either individually or in the
aggregate.  Each Credit Party has established reserves which are reasonably
believed by the officers and representatives of such Credit Party to be adequate
for the payment of such taxes.  None of the Credit Parties is aware of any
proposed Taxes or Tax assessments against it or any of its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect.

 

Section 3.15         No Burdensome Restrictions.  None of the Credit Parties or
any of its Subsidiaries is a party to any agreement or Instrument or subject to
any other obligation or any charter or corporate restriction or any provision of
any applicable Requirement of Law which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

Section 3.16         Limitations on Incurrence of Indebtedness.  No Credit Party
is subject to any Requirement of Law limiting its ability to borrow money or to
incur or perform the Obligations or to grant Liens with respect to the
Collateral as set forth in the Security Documents.

 

Section 3.17         Accuracy and Completeness of Information.  No factual
information heretofore, contemporaneously or hereafter furnished by or on behalf
of any Credit Party or any of its Subsidiaries to the Administrative Agent or
any Lender for purposes of or in connection with this Agreement or any other
Credit Document contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained therein, in
light of the circumstances when made, not materially misleading; provided,
however, that projections contained therein are not to be viewed as factual and
that actual results during the periods covered thereby may differ from the
results set forth in such projections by a material amount.  There is no fact
now known to any Credit Party or any of its Subsidiaries which has, or could
reasonably be expected to have, a Material Adverse Effect.

 

Section 3.18         Events of Default.  No event has occurred and is
continuing, or would result from the incurring of the Obligations by the
Borrower under this Agreement, that, individually or in the aggregate,
constitute, or could be reasonably expected to constitute, a Default or Event of
Default.

 

Section 3.19         Material Contracts.  Except as set forth in Schedule 3.19
hereto, no Credit Party is a party to any material agreement or Instrument or
subject to any charter or other corporate restriction that has had or could
reasonably be expected to have a Material Adverse Effect.  Each Material
Contract of the Credit Parties is, and after giving effect to the transactions
contemplated by the Credit Documents will be, in full force and effect in
accordance with the terms thereof and no Borrower or Subsidiary thereof has
violated in any respect any such

 

42

--------------------------------------------------------------------------------


 

Material Contract, the effect of which has had or could reasonably be expected
to have a Material Adverse Effect.

 

ARTICLE IV
COLLATERAL SECURITY

 

Section 4.1            Security Documents.  As security for the prompt, complete
and irrevocable payment and performance of the Obligations, each of the Credit
Parties shall, contemporaneously with or prior to the execution of this
Agreement, confirm, ratify and continue, or grant, execute and deliver, the
Security Documents, other than the Quebec Security Documents.  The Credit
Parties agree to finalize, execute and deliver the Quebec Security Documents in
accordance with Section 6.16.  The Security Documents create (or in the case of
the Quebec Security Documents, upon their delivery will create) valid security
interests in, and Liens on, the Collateral purported to be covered thereby,
which security interests and Liens are, or upon the filing of the appropriate
perfection or other administrative action or notices to third parties necessary
to perfect such security interests and Liens will be, perfected security
interests and Liens, prior to all other Liens, other than Permitted Liens.

 

Section 4.2            No Limitation on Application of Security Interest.  The
Credit Parties agree that notwithstanding any provision of any other Credit
Document to the contrary, the Liens created pursuant to the Security Documents
shall secure all Obligations.  The payment and performance of all Obligations
are unconditionally and irrevocably guaranteed by the Guarantors.

 

Section 4.3            Maintenance of Security Over Material Royalties.  The
Credit Parties shall grant, and at all times after the delivery of each
applicable Security Document shall maintain, Security Documents satisfactory to
the Administrative Agent in its sole discretion over and with respect to the
Material Royalties (the “Collateral Requirement”), subject to any release of the
Chilean Security Documents pursuant to Section 4.5.

 

Section 4.4            Perfection and Maintenance of Liens.  Each Credit Party
hereby authorizes the Administrative Agent and the other Lenders to file such
UCC financing statements, PPSA financing statements and other agreements,
documents, registrations, filings or Instruments with such Governmental
Authorities in such jurisdictions as it determines to be desirable and to take
such other actions as the Administrative Agent or any Lender determine to be
necessary or desirable to legalize, authenticate, protect, perfect and maintain
the perfection of first priority Liens in the Collateral identified in the
Security Documents (subject to the terms of the Intercreditor Agreement).  The
Credit Parties agree to cooperate with the Administrative Agent and the other
Lenders in delivering all share certificates and other certificates of Capital
Stock pledged pursuant to the Pledge Agreements and in undertaking and
completing all recordings, filings, registrations and other actions required in
connection with the Security Documents, and each Credit Party further agrees to
promptly take all such other actions as the Administrative Agent may reasonably
determine to be necessary or appropriate to confirm, perfect, maintain and
protect the perfection of the Liens granted by the Security Documents.

 

43

--------------------------------------------------------------------------------


 

Section 4.5            Release of Chilean Security Documents.  Upon the
completion of all documents, Instruments, deliveries, and actions regarding the
Quebec Security Documents as set forth in Section 6.16, to the satisfaction of
the Administrative Agent in its sole discretion, the Administrative Agent and
the Lenders agree that the Chilean Security Documents shall be terminated and RG
Chile shall be released from its obligations under the Credit Documents as
promptly as practicable thereafter, and in connection therewith, the
Administrative Agent and the Lenders, at the expense of the Credit Parties,
shall execute and deliver such terminations, releases and discharges necessary
to evidence such release.

 

ARTICLE V
CONDITIONS PRECEDENT

 

Section 5.1            Conditions to Funding the Loan.  The obligation of each
Lender to Advance its Committed Percentage of the Loan hereunder is subject to
the satisfaction of the following conditions precedent on or prior to the date
of making such Loan:

 

(a)           Execution of Credit Documents.  The Administrative Agent shall
have received (i) counterparts of this Agreement, (ii) the Notes,
(iii) counterparts to each Security Document requested by the Administrative
Agent (other than the Quebec Security Documents, which shall be delivered to the
Administrative Agent as set forth in Section 6.16), and (iv) counterparts to
each other Credit Document, in each case conforming to the requirements of this
Agreement and executed by a duly authorized officer of each party thereto, and
in each case in form and substance reasonably satisfactory to the Lenders.

 

(b)           Authority Documents.  The Administrative Agent shall have received
a certificate from the secretary of each Credit Party substantially in the form
of Exhibit G attached hereto, together with certified copies of each of the
following attachments:

 

(i)            Articles of Incorporation/Charter Documents.  Copies of the
articles of incorporation or other charter documents, as applicable, of such
Credit Party certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the jurisdiction of its incorporation;

 

(ii)           Bylaws/Operating Agreement.  A copy of the bylaws or comparable
operating agreement of such Credit Party;

 

(iii)          Resolutions.  Copies of resolutions of the board of directors of
such Credit Party approving and adopting the Credit Documents, the transactions
contemplated therein and authorizing execution and delivery thereof;

 

(iv)          Good Standing.  Copies of certificates of good standing, existence
or its equivalent with respect to such Credit Party certified as of a recent
date by the appropriate Governmental Authorities of the state of incorporation
or organization and each other state in which the failure to so qualify and be
in good standing could reasonably be expected to have a Material Adverse Effect
on the business or operations of such Credit Party; and

 

44

--------------------------------------------------------------------------------


 

(v)           Incumbency.  Incumbency signatures of appropriate officers of such
Credit Party, including each officer executing a Credit Document.

 

(c)           Officer’s Certificates.  The Administrative Agent shall have
received a certificate dated as of the Execution Date executed by a Responsible
Officer of each of the Credit Parties, substantially in the form of Exhibit H
hereto stating that (i) except as set forth on Schedule 3.5, there is no pending
or, to the knowledge of any Credit Party threatened, litigation, investigation,
bankruptcy or insolvency, injunction, order or claim affecting or relating to
any Credit Party or any of its Subsidiaries, or any Royalty Interest or Project,
which has had, or would reasonably be expected to have, a Material Adverse
Effect, or which would reasonably be expected to affect the legality, validity
or enforceability of this Agreement or the other Credit Documents, that has not
been settled, dismissed, vacated, discharged or terminated prior to the date
thereof and (ii) immediately after giving effect to this Agreement, the other
Credit Documents and all the transactions contemplated therein, (A) no Default
or Event of Default exists, (B) all representations and warranties contained
herein and in the other Credit Documents are true and correct in all material
respects, and (C) the Credit Parties are in compliance with each of the
financial covenants set forth in Section 6.15.

 

(d)           Compliance Certificate.  The Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower,
substantially in the form of Exhibit I hereto, demonstrating compliance with the
financial covenants contained in Section 6.15 by calculation thereof as of the
end of the most recently completed fiscal quarter.

 

(e)           Legal Opinions of Counsel.   The Administrative Agent shall have
received the opinions of legal counsel (including local counsel to the extent
required by the Administrative Agent) for the Credit Parties as the
Administrative Agent may require, dated the Execution Date and addressed to the
Administrative Agent and the Lenders in form and substance reasonably acceptable
to the Administrative Agent.

 

(f)            Collateral.  The Administrative Agent shall have received, in
form and substance satisfactory to the Administrative Agent:

 

(i)            searches of all Lien filings, registrations and records deemed
necessary by the Administrative Agent, and copies of any documents, filings and
Instruments on file in such jurisdictions;

 

(ii)           all financing statements, registrations, filings or other
Instruments for each appropriate jurisdiction as is necessary or desirable, in
the Administrative Agent’s sole discretion, to perfect, or maintain the
perfection of, the Administrative Agent’s security interest in the Collateral
(other than with respect to the Quebec Security Documents, which shall be
delivered to the Administrative Agent in accordance with Section 6.16); and

 

(iii)          such other duly executed agreements, consents, notices or
Instruments as are necessary, in the Administrative Agent’s sole discretion, to
formalize, legalize, protect, perfect and maintain the Administrative Agent’s
security interest in the Collateral

 

45

--------------------------------------------------------------------------------


 

(other than with respect to the Quebec Security Documents, which shall be
delivered to the Administrative Agent in accordance with Section 6.16).

 

(g)           Liability and Casualty Insurance.  The Administrative Agent shall
have received copies of insurance policies or certificates of insurance
evidencing liability and casualty insurance meeting the requirements set forth
herein or in the Security Documents.

 

(h)           Fees.  The Lenders shall have received all fees owing pursuant to
Section 2.4.

 

(i)            Consents.  The Administrative Agent shall have received evidence
that all shareholder, board of director and third party consents and approvals
(including consents and approvals of any Governmental Authority) necessary in
connection with the financings and other transactions contemplated hereby have
been obtained.

 

(j)            Material Adverse Effect.  No material adverse change shall have
occurred since June 30, 2010 in the business, properties, operations or
financial condition of the Credit Parties and their Subsidiaries taken as a
whole.

 

(k)           No Default or Event of Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
Loan.

 

(l)            Revolving Credit Agreement.   The Administrative Agent shall have
received counterparts of the Revolving Credit Agreement executed by a duly
authorized officer of each party thereto, and in each case in form and substance
reasonably satisfactory to the Administrative Agent and all other agreements,
documents, certificates and Instruments to be delivered by any party thereto in
connection with therewith.

 

(m)          Notice of Borrowing; Satisfaction of all Conditions.  The Borrower
shall have delivered an executed Notice of Borrowing, and the Borrower shall
have certified the satisfaction of all conditions precedent set forth in this
Section 5.1 by the delivery of such Notice of Borrowing.

 

(n)           Additional Matters.  Such other approvals, opinions, documents or
Instruments as the Administrative Agent may reasonably request, and all
documents and legal matters in connection with the transactions contemplated by
this Agreement shall be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

The Credit Parties hereby covenant and agree that on the Execution Date, and
thereafter for so long as this Agreement is in effect and until all the
Obligations owing to the Administrative Agent or any Lender hereunder, are
irrevocably paid in full, the Credit Parties shall, and shall cause each of
their Subsidiaries to:

 

46

--------------------------------------------------------------------------------


 

Section 6.1            Financial Statements and Information.  Furnish to the
Administrative Agent:

 

(a)           Annual Financial Statements.  As soon as available, but in any
event within ninety (90) days after the end of each fiscal year, a copy of the
Consolidated Royal Gold balance sheet as at the end of such fiscal year and the
related Consolidated Royal Gold statements of income and retained earnings and
of cash flows for such year, which shall be audited by a firm of independent
certified public accountants of recognized standing reasonably acceptable to the
Administrative Agent, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification indicating that the scope of the
audit was inadequate to permit such independent certified public accountants to
certify such financial statements without such qualification;

 

(b)           Quarterly Financial Statements.  As soon as available and in any
event within sixty (60) days after the end of each of the first three (3) fiscal
quarters of each fiscal year, a copy of the Consolidated Royal Gold balance
sheet as at the end of such period and related Consolidated Royal Gold
statements of income and retained earnings and of cash flows for such quarterly
period and for the portion of the fiscal year ending with such period, in each
case setting forth in comparative form consolidated figures for the
corresponding period or periods of the preceding fiscal year (subject to normal
recurring year-end audit adjustments);

 

(c)           Financial Statement Standards.  All financial statements shall be
complete and correct in all material respects (subject, in the case of interim
statements, to normal recurring year-end audit adjustments and the lack of
footnotes) and prepared in reasonable detail and, in the case of the annual and
quarterly financial statements provided in accordance with subsections (a) and
(b) above, in accordance with GAAP applied consistently throughout the periods
reflected therein and further accompanied by a description of, and an estimation
of the effect on the financial statements on account of, a change, if any, in
the application of accounting principles as provided in Section 1.3;

 

(d)           Officer’s Certificate.  At the time of delivery of the financial
statements provided for in Sections 6.1(a) and 6.1(b) above, a certificate of a
Responsible Officer of the Borrower substantially in the form of Exhibit I,
(i) demonstrating compliance with the financial covenants contained in
Section 6.15 by calculation thereof as of the end of each such fiscal period,
and (ii) stating that no Default or Event of Default exists, or if any Default
or Event of Default does exist, specifying the nature and extent thereof and
what action the Credit Parties propose to take with respect thereto; and

 

(e)           Other Information.  Each Credit Party shall deliver to the
Administrative Agent such other information (in form reasonably acceptable to
the Administrative Agent) regarding the conditions or operations, financial or
otherwise, of each Credit Party, the Royalty Interests, the Projects, the
Project Properties or any other properties or activities of a Credit Party as
the Administrative Agent may reasonably request from time to time to the extent
such information is in the possession or control of a Credit Party and not
subject to confidentiality restrictions that prevent the Borrower’s disclosure
thereof.

 

47

--------------------------------------------------------------------------------


 

Section 6.2            Notices.  Promptly provide written notice to the
Administrative Agent (which shall promptly transmit such notice to each Lender)
of:

 

(a)           the occurrence of any Default or Event of Default, which notice
shall be provided in any event within two (2) Business Days after any Credit
Party knows or has reason to know thereof;

 

(b)           the occurrence of any default or event of default known to a
Credit Party under any Material Contract of any Credit Party or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect or involve a monetary claim in excess of Two Million Dollars
($2,000,000);

 

(c)           any litigation, lawsuit, action, claim or dispute, or any
investigation or proceeding known to any Credit Party, (i) affecting any Credit
Party or any of its Subsidiaries which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect or involve a monetary
claim in excess of Two Million Dollars ($2,000,000), (ii) affecting or with
respect to this Agreement or any other Credit Document or (iii) involving an
environmental claim or potential liability of any Credit Party or any of its
Subsidiaries under Environmental Laws in excess of Two Million Dollars
($2,000,000);

 

(d)           any loss or damage to the Collateral in excess of One Million
Dollars ($1,000,000), exclusive of diminution in value caused solely by changes
in the price of any Metal from time to time;

 

(e)           the consummation by any Credit Party of any purchase or
acquisition transaction involving a Royalty Interest with a value in excess of
Ten Million Dollars ($10,000,000), whether a new Royalty Interest or an addition
to or increase in an existing Royalty Interest;

 

(f)            any acquisition of an additional interest in a Project that is
subject to a Material Royalty;

 

(g)           every notice, and the contents thereof, received by a Borrower in
relation to any renewal of any rights with respect to, or having a material
adverse effect upon any Material Royalty or associated Project, including
notices pertaining to the loss of or a failure to obtain or a failure to be able
to renew such interest in a material part of such Project, together with a copy
of such notice if in writing;

 

(h)           every default or other adverse claim or demand made by any Person
which would, if successful, constitute a Material Adverse Effect;

 

(i)            every press release issued by a Credit Party together with a copy
of such press release, and any other occurrence, matter, event or thing (other
than changes in the price of Gold or other Metals) constituting a Material
Adverse Effect, together with a reasonably detailed explanation of such other
occurrence, matter, event or thing;

 

(j)            each material memorandum, letter or report received by a Credit
Party from any Project Manager concerning any Material Royalty or associated
Project, including (to the extent received by a Borrower and not subject to
confidentiality restrictions that prevent such Credit

 

48

--------------------------------------------------------------------------------


 

Party from disclosure thereof) the annual strategic business plan and all
reserve, mine plan and/or operating reports received by a Credit Party with
respect to a Project that is subject to a Material Royalty, together with a copy
of such plans and reports;

 

(k)           any notice of any material violation of or material noncompliance
by any Credit Party or any Subsidiary thereof with any Requirement of Law
received by any Credit Party from any Governmental Authority;

 

(l)            any amendment or waiver of, or any notice of default or event of
default with respect to, the Revolving Credit Agreement;

 

(m)          promptly after a Responsible Officer of a Credit Party obtains
knowledge thereof, any attachment, judgment, Lien, levy or order exceeding Two
Million Dollars ($2,000,000) that is, or is reasonably likely to be, assessed
against any Credit Party other than Permitted Liens; and

 

(n)           promptly after a Responsible Officer of a Credit Party obtains
knowledge thereof, any other development, occurrence or event (other than
changes in the price of Gold or other Metals) which could reasonably be expected
to have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.2 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Credit Parties propose to take with respect
thereto, if any.  In the case of any notice of a Default or Event of Default,
the Borrower shall specify that such notice is a Default or Event of Default
notice on the face thereof.  For so long as the Administrative Agent and the
“Administrative Agent” (as defined in the Revolving Credit Agreement) shall be
the same financial institution or servicer, a notice under this Section 6.2
shall constitute notice under Section 6.2 of the Revolving Credit Agreement and
a notice under Section 6.2 of the Revolving Credit Agreement shall constitute
notice under this Section 6.2.

 

Section 6.3            Payment of Taxes and Other Obligations.  Each Credit
Party and its Subsidiaries shall pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
Taxes in the United States, Canada and Mexico, all its material Taxes in all
jurisdictions other than the United States, Canada and Mexico, and all other
material obligations and liabilities of whatever nature which, in each of the
foregoing cases, if unpaid, could become a Lien upon the Collateral, and any
additional costs that are imposed as a result of any failure to so pay,
discharge or otherwise satisfy such Taxes, obligations and liabilities.  Each
Credit Party shall have the right, however, to contest in good faith the
validity or amount of any such Taxes by proper proceedings timely instituted,
and may permit the Taxes so contested to remain unpaid during the period of such
contest if:  (a) it diligently prosecutes such contest, (b) it sets aside on its
books adequate reserves in conformity with GAAP with respect to the contested
items, (c) during the period of such contest, the enforcement of any contested
item is effectively stayed, (d) such contest does not involve any material risk
of the sale, forfeiture or loss of any part of the Collateral and provided such
non-payment is permitted by the appropriate taxing legislation.  Each Credit
Party shall promptly pay or cause to be paid any valid final judgment enforcing
any such taxes and cause the same to be satisfied of record.

 

49

--------------------------------------------------------------------------------


 

Section 6.4            Payment of Indebtedness.  Except as would not constitute
a Default or an Event of Default pursuant to Section 8.1(d), each Credit Party
shall pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all of its Indebtedness and other
material obligations of whatever nature, except for any Indebtedness or other
material obligations which are being contested in good faith and by appropriate
proceedings if (a) reserves in conformity with GAAP with respect thereto are
maintained on its books, and (b) such contest does not involve any material risk
of the sale, forfeiture or loss of any part of the Collateral.

 

Section 6.5            Conduct of Business and Maintenance of Existence.  Each
Credit Party shall continue to engage in business of the same general type as
conducted by it on the Execution Date; preserve, renew and keep in full force
and effect its existence and good standing in its jurisdiction of organization
and each other jurisdiction where the failure to so qualify could not reasonably
be expected to have a Material Adverse Effect; take all reasonable action to
maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of its business; comply with all Material Contracts except to the
extent that failure to comply therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

Section 6.6            Maintenance of Royalty Interests and Defend Title.  Each
Credit Party shall, at its own cost and expense, maintain, warrant and defend
the title to the Material Royalties and the other Collateral against the claims
and demands of all Persons whomsoever, except as permitted in writing by the
Administrative Agent.

 

Section 6.7            Maintenance of Liens.  Each Credit Party shall take all
action required or desirable to maintain and preserve the Liens of the
Administrative Agent on the Collateral and, to the extent required under each
Security Document, the first priority thereof.  Each Credit Party, at no cost to
the Administrative Agent or any Lender, shall from time to time execute,
deliver, file and record, and each Credit Party authorizes the Administrative
Agent to file and record, any and all further Instruments (including financing
statements, continuation statements and similar statements with respect to any
of the Security Documents) reasonably requested by the Administrative Agent for
such purposes, including such as may be necessary to include within the
Collateral (a) any additional real property interests or other increase in the
Material Royalties and (b) any other or additional Royalty Interests included or
added as a Material Royalty.

 

Section 6.8            Maintenance and Perfection of Pledged Assets.  Each
Credit Party shall, and shall cause each of its Subsidiaries to, cause 100% of
the Capital Stock of each company pledged as security for the Obligations to be
subject at all times, subject to the requirements of the Intercreditor
Agreement, to a first priority, perfected Lien in favor of the Administrative
Agent pursuant to the terms and conditions of the Security Documents or such
other security documents as the Administrative Agent shall reasonably request,
including the delivery of all share certificates therefor.

 

Section 6.9            Insurance.  Maintain with financially sound and reputable
insurance companies (i) insurance on all its property (including without
limitation its tangible Collateral) insuring against at least such risks as are
usually insured against in the same or a similar business and as required by
Requirements of Law and (ii) liability insurance covering at least such risks as

 

50

--------------------------------------------------------------------------------


 

are usually insured against in the same or a similar business and as required by
Requirements of Law; and furnish to the Administrative Agent, upon request, full
information as to the insurance carried.  The present insurance coverage of the
Credit Parties as of the Execution Date is outlined as to carrier, policy
number, expiration date, type and amount on Schedule 6.9.   Upon the request of
the Administrative Agent from time to time, each Credit Party shall deliver to
the Administrative Agent evidence of the insurance then in effect, including a
detailed list of such insurance containing the information set forth on Schedule
6.9.

 

Section 6.10         Inspection of Property; Books and Records; Discussions.

 

(a)           Keep proper books of records and accounts in which full, true,
correct and complete entries shall be made of all dealings and transactions in
relation to its businesses and activities, such entries to be in conformity with
GAAP and all Requirements of Law.

 

(b)           Permit, during normal business hours and upon reasonable notice,
the Administrative Agent, any Lender or any agent or representative of the
foregoing to examine the books of record and accounts, to visit, examine and
inspect the properties of the Credit Parties, to examine and make abstracts from
any of the books and records of the Credit Parties and their Subsidiaries and to
discuss the affairs, finances and accounts of each Credit Party with such Credit
Party’s principal officers, engineers, technical staff and independent
accountants, at such intervals as the Administrative Agent may desire; provided,
however, that (1) the Administrative Agent, the Lenders and their agents and
representatives shall provide such Credit Party with at least five (5) Business
Days’ notice of any visit and shall use commercially reasonable efforts not to
disrupt such Credit Party’s business during any such visits, and (2) so long as
no Event of Default shall have occurred and be continuing, the Credit Parties
shall not be responsible for the cost and expense of any visit or inspection to
a Project or more than one visit or inspection per calendar year in the
aggregate by the Administrative Agent and the Lenders.  Upon any request by the
Administrative Agent to visit and inspect any Project associated with a Material
Royalty, each Credit Party will use commercially reasonable efforts to make
arrangements with the Project Manager for such a visit to and inspection of such
Project Property by the Administrative Agent or its agents or representatives
(it being understood that any such inspection or visit shall be (1) at the risk
of the Administrative Agent and the Lenders, as applicable, and (2) subject to
all limitations applicable to inspections of or visits to such Projects by the
Credit Parties).

 

Section 6.11         Compliance with Law.  Each Credit Party shall, and shall
cause each of its Subsidiaries to, comply in all respects with all Requirements
of Law, including Environmental Laws and Governmental Approvals, applicable to
it and its property, except where any noncompliance or violation has not had,
and could not reasonably be expected to have, a Material Adverse Effect.

 

Section 6.12         Environmental Laws.  Defend, indemnify and hold harmless
the Administrative Agent and the Lenders, and their respective Affiliates,
employees, agents, consultants, representatives, officers, managers and
directors, from and against any and all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, known or unknown, contingent or otherwise, arising out of, or in any way
relating to or associated with the violation of, noncompliance with or
investigation, liability, claim, lawsuit, failure or action under, any
Environmental Law applicable to the operations of

 

51

--------------------------------------------------------------------------------


 

the Credit Parties or any of their Subsidiaries or to the Properties or the
Projects, or any orders, requirements, remediation, reclamation, settlements,
response or demands of Governmental Authorities related thereto, or with respect
to the release, presence, handling or disposal of Materials of Environmental
Concern at any Property or Project, including reasonable attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, except to the extent that any of the foregoing
arise out of (i) the gross negligence or willful misconduct of the party seeking
indemnification therefor as determined by a court of competent jurisdiction in a
final and non-appealable judgment or (ii) any other loan facility or other
interest in the Properties or the Projects not attributable to this Agreement or
the other Credit Documents.  The agreements in this paragraph shall survive
repayment of the Obligations.

 

Section 6.13         Compliance with Employment Laws Each Credit Party shall
(a) comply with all applicable provisions of ERISA and the regulations and
published interpretations thereunder with respect to all Plans, and with Chilean
Decree Law 3.500 when applicable, (b) not take any action or fail to take any
action the result of which could be a liability to the PBGC or to a
Multiemployer Plan, (c) not participate in any prohibited transaction that would
result in any civil penalty under ERISA or tax under the Code, (d) operate each
Plan in such a manner that will not incur any tax liability under Section 4980B
of the Code or any liability to any qualified beneficiary as defined in
Section 4980B of the Code and (e) furnish to the Administrative Agent upon the
Administrative Agent’s request such additional information about any Plan as may
be reasonably requested by the Administrative Agent.

 

Section 6.14         Further Assurances.  Each Credit Party shall execute,
acknowledge and deliver to the Administrative Agent such other and further
documents and Instruments and do or cause to be done such other acts as the
Administrative Agent reasonably determines to be necessary or desirable to
effect the intent of the parties to this Agreement or otherwise to protect and
preserve the interests of the Administrative Agent and the Lenders hereunder,
promptly upon request of the Administrative Agent, including the execution and
delivery of any and all documents which are necessary or advisable to create,
protect or maintain in favor of the Administrative Agent, for the benefit of the
Lenders, Liens on all Collateral of the Credit Parties as may be required by
this Agreement or any Security Document that are duly perfected in accordance
with all applicable Requirements of Law.

 

Section 6.15         Financial Covenants.  The Credit Parties shall at all times
maintain and comply with the following financial covenants:

 

(a)           Leverage Ratio.  The Leverage Ratio shall be less than or equal to
3.0 to 1.0.

 

(b)           Consolidated Net Worth.  A Consolidated Net Worth of not less than
an amount equal to (i) 80% multiplied by (ii) the sum of (A) $480,782,000, plus
(B) 50% of the cumulative positive quarterly net income for the period beginning
July 1, 2008 and ending with the most recently completed fiscal quarter for
which financial statements have been provided pursuant to Section 6.1(b).

 

(c)           Interest Coverage Ratio.  The Interest Coverage Ratio shall be
greater than 3.0 to 1.0.

 

52

--------------------------------------------------------------------------------


 

(d)           Debt Service Coverage Ratio.  The Debt Service Coverage Ratio
shall not be less than 1.25 to 1.0.

 

(e)           Current Ratio.  The Current Ratio shall be greater than or equal
to 1.5 to 1.0.

 

Section 6.16         Quebec Security Documents.  The Credit Parties shall use
their commercially reasonable efforts to finalize, execute and deliver to the
Administrative Agent the Quebec Security Documents, in form and content
satisfactory to the Administrative Agent, as promptly as practicable after the
Execution Date, including: (i) a Deed of Hypothec and Issue of Bonds; (ii) a
Bond; (iii) a Delivery Order; (iv) a Pledge of Bond Agreement; (v) a Register of
Bondholders; with delivery of the foregoing in clauses (i) through (v) to be
completed as promptly as practicable and in any event by not later than
March 15, 2011; and (vi) such other duly executed and notarized agreements,
consents, notices, documents, opinions or Instruments as are necessary, in the
Administrative Agent’s sole discretion, to formalize, legalize, protect and
perfect the Administrative Agent’s fully enforceable, first priority security
interest in the Collateral identified in the Quebec Security Documents, and all
documents and legal matters in connection with the Quebec Security Documents
shall be satisfactory in form and substance to the Administrative Agent and its
counsel, with delivery of the foregoing to be completed as promptly as
practicable and in any event by not later than March 15, 2011.

 

ARTICLE VII
NEGATIVE COVENANTS

 

The Credit Parties hereby covenant and agree that on the Execution Date, and
thereafter for so long as this Agreement is in effect and until all the
Obligations owing to the Administrative Agent or any Lender hereunder, are
irrevocably paid in full, that:

 

Section 7.1            Indebtedness.  Each of the Credit Parties will not, nor
will it permit any Subsidiary to, contract, create, incur, assume or permit to
exist any Indebtedness, except, to the extent that none of the following,
individually or in the aggregate, would create or result in a breach of the
Leverage Ratio:

 

(a)           Indebtedness arising or existing under this Agreement and the
other Credit Documents;

 

(b)           Indebtedness existing as of the Execution Date as referenced in
the financial statements referenced in Section 3.3 (and set out more
specifically in Schedule 7.1 hereto) together with any refinancings or
replacements thereof that do not increase the principal amount thereof;

 

(c)           Indebtedness incurred after the Execution Date consisting of
Capital Leases or Indebtedness incurred to provide all or a portion of the
purchase price of furniture, fixtures and equipment provided that (i) such
Indebtedness when incurred shall not exceed the purchase price or cost of
construction of such furniture, fixtures and equipment; (ii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing; and
(iii) the total amount of all such Indebtedness shall not exceed One Million
Dollars ($1,000,000) at any time outstanding and renewals, refinancings or
extensions

 

53

--------------------------------------------------------------------------------


 

thereof in a principal amount not in excess of that outstanding as of the date
of such renewal, refinancing or extension;

 

(d)           Unsecured intercompany Indebtedness between any Credit Parties,
between Subsidiaries of the Credit Parties or between any Credit Party and a
Subsidiary thereof, including the RG Barbados Subordinated Loan, so long as the
Subordination Agreement remains in effect; provided that any such Indebtedness
owing by a Credit Party to a Subsidiary shall be fully subordinated to the
Obligations hereunder on terms and conditions satisfactory to the Required
Lenders;

 

(e)           Indebtedness and obligations owing under Hedging Agreements
entered into in order to manage existing or anticipated business risks and not
for speculative purposes; provided, that at all times no such Hedging Agreement
requires a Credit Party or a Subsidiary to post collateral or margin to secure
its obligations under such Hedging Agreement;

 

(f)            Indebtedness in respect of Guaranty Obligations to the extent
permitted under Section 7.3;

 

(g)           Unsecured Indebtedness issued and owed by a Credit Party or any
Subsidiary in an aggregate amount not to exceed Five Million Dollars
($5,000,000) at any time;

 

(h)           Indebtedness arising or existing under the Revolving Credit
Agreement;

 

(i)            Indebtedness of any Credit Party that is subordinated to the
Obligations; provided, however, that (i) the subordination of such Indebtedness
is pursuant to a written subordination agreement satisfactory to the Required
Lenders in their sole discretion, (ii) the terms, conditions and amount of any
such subordinated Indebtedness shall be satisfactory to the Required Lenders in
their sole discretion, (iii) the stated maturity date or mandatory redemption
date of such subordinated Indebtedness shall not be prior to the Maturity Date,
including as such Maturity Date may be extended pursuant to the terms of this
Agreement, and (iv) immediately prior to and immediately after giving pro forma
effect to the full amount of such subordinated Indebtedness, no Default or Event
of Default shall occur hereunder (“Permitted Subordinated Indebtedness”); and

 

Section 7.2            Liens.  Each of the Credit Parties will not, nor will it
permit any Subsidiary to, directly or indirectly, contract, create, incur,
assume, permit or suffer to exist, or agree to grant or create, any Lien with
respect to any of its property or assets of any kind (whether real or personal,
tangible or intangible), including the Royalty Interests or any Collateral,
whether now owned or hereafter acquired, except for Permitted Liens. 
Notwithstanding the foregoing, if a Credit Party shall grant a Lien on any of
its assets in violation of this Section 7.2, then it shall be deemed to have
simultaneously granted an equal and ratable Lien on any such assets in favor of
the Administrative Agent for the benefit of the Lenders, to the extent such a
Lien has not already been granted to the Administrative Agent.

 

Section 7.3            Guaranty Obligations.  The Credit Parties will not,
directly or indirectly, enter into or otherwise become or be liable in respect
of any Guaranty Obligations other than (a) those in favor of the Administrative
Agent or the Lenders in connection herewith, and (b) Guaranty Obligations by the
Credit Parties and their Subsidiaries with respect to

 

54

--------------------------------------------------------------------------------


 

Indebtedness permitted under Section 7.1 (except, as regards Indebtedness under
subsection (b) thereof, only if and to the extent such Indebtedness was
guaranteed on the Execution Date).

 

Section 7.4            Nature of Business.  Each of the Credit Parties will not,
nor will it permit any Subsidiary to, engage in any business activities or
operations substantially different from the business of ownership of
non-executory interests in mining properties or capital stock of companies in
the mining sector and activities and operations reasonably related thereto;
provided, however, that the Credit Parties shall be permitted to enter into
exploration agreements with respect to mining properties owned by it and into
joint venture agreements or other similar business arrangements pursuant to
which its executory or ownership interests are convertible into Royalties.

 

Section 7.5            Dissolution or Sale of Assets.  Each of the Credit
Parties will not, nor will it permit any Subsidiary to (whether in one
transaction or in a series of transactions and whether directly or indirectly):
(a) dissolve, liquidate or wind up its affairs, except for the dissolution,
liquidation or winding up of the affairs of any Non-Credit Party at such time as
such Non-Credit Party has no material assets; provided that the Credit Parties
have provided advance written notice thereof to the Administrative Agent; or
(b) sell, assign, transfer, lease to a third party or otherwise dispose of its
business or assets as a whole or in an amount which constitutes a substantial
portion thereof, except with respect to any Non-Credit Party that has no
material assets, which shall be permitted so long as no Default or Event of
Default has occurred and is continuing, or would otherwise occur as a result of
such action; provided that the Credit Parties have provided advance written
notice thereof to the Administrative Agent; or (c) sell, assign, transfer, lease
to a third party or otherwise dispose of any material property or asset,
including any Royalty Interest or Non-Credit Party Royalty Interest, equity
interests of any Non-Credit Party or any portion of the foregoing; or (d) agree
to do any of the foregoing at a future time; except, in the case of clause (c),
a Credit Party or Non-Credit Party shall be permitted to undertake the following
actions so long as no Default or Event of Default has occurred and is
continuing, or would occur as a result of such action:

 

(i)            the sale, assignment, lease, transfer or other disposition in the
ordinary course of business of (A) inventory or property that has become
obsolete or worn out or no longer used in the conduct of business,
(B) Non-Credit Party Royalty Interests and Royalty Interests (other than
Material Royalties) other than Royalties on or with respect to precious Metals,
(C) Non-Credit Party Royalty Interests and Royalty Interests (other than
Material Royalties) in respect of precious Metals in an aggregate amount not to
exceed Five Million Dollars ($5,000,000) in the aggregate in any calendar year,
(D) the assets set forth on Schedule 7.5, or (E) other assets not constituting
Royalty Interests or Non-Credit Party Royalty Interests in an aggregate amount
not to exceed One Million Dollars ($1,000,000) in any calendar year;

 

(ii)           the swap or exchange of any Non-Credit Party Royalty Interest or
Royalty Interest not constituting a Material Royalty for another Non-Credit
Party Royalty Interest or Royalty Interest of at least reasonably equivalent
value, as determined by the Board of Directors of Royal Gold and approved in
writing by the Administrative Agent (or, to the extent that the Non-Credit Party
Royalty Interest or Royalty Interest to be acquired is less than reasonably
equivalent value, such swap or exchange shall be permitted if the net

 

55

--------------------------------------------------------------------------------


 

disposition amount would be permitted pursuant to the immediately preceding
clause (i)); or

 

(iii)          the sale, assignment, lease or transfer of property or assets,
other than a Material Royalty, to a Credit Party.

 

Section 7.6            Mergers.  Each of the Credit Parties will not, nor will
it permit any Subsidiary to, (whether in one transaction or in a series of
transactions and whether directly or indirectly):  (a) enter into any
transaction of amalgamation, merger, consolidation, partnership, joint venture
or other combination where such combination involves a contribution by a Credit
Party or a Subsidiary thereof of all or a substantial portion of its assets,
except, in each case, for the amalgamation, merger or consolidation of a Credit
Party or a Subsidiary thereof with and into another Credit Party or the
amalgamation, merger or consolidation of any Subsidiary that is not a Credit
Party with and into another Subsidiary that is not a Credit Party; provided that
if a Borrower is a party thereto, such Borrower will be the surviving
corporation, or (b) agree to do any of the foregoing at a future time.

 

Section 7.7            Advances and Loan.  Each of the Credit Parties will not,
nor will it permit any Subsidiary to, lend money or extend credit or make
advances (collectively, “Debt Investments”) to any Person except for:
(a) receivables owing to any Credit Party or any of its Subsidiaries, and
advances to suppliers and other extensions of trade credit, in each case if
created, acquired or made in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; (b) intercompany Debt
Investments permitted pursuant to Section 7.1(d); (c) non-cash consideration
received in connection with sales of property or assets permitted under
Section 7.5; (d) Debt Investments existing as of the Execution Date as set forth
on Schedule 7.7; (e) purchases and investments made in connection with the
creation, development, acquisition or other investment in any Non-Credit Party
Royalty Interests or Royalty Interest; (f) Debt Investments to employees of the
Credit Parties or any Subsidiary to finance travel, entertainment and relocation
expenses and other ordinary business purposes; (g) customary deposits in
connection with operating leases and good faith deposits made in connection with
an acquisition otherwise permitted hereunder; (h) Cash Equivalents; and
(i) Guaranty Obligations otherwise permitted hereunder.  For clarity, the
requirements of this Section 7.7 shall not limit the ability of the Credit
Parties or any Subsidiary thereof to make equity investments in or to invest in
Royalty Interests or Non-Credit Party Royalty Interests.

 

Section 7.8            Transactions with Affiliates.  Each of the Credit Parties
will not, nor will it permit any Subsidiary to, enter into any transaction or
series of transactions, whether or not in the ordinary course of business, with
any officer, director, shareholder or Affiliate that is not a Credit Party or
Subsidiary thereof other than on terms and conditions substantially as favorable
as would be obtainable in a comparable arm’s-length transaction with a Person
other than an officer, director, shareholder or Affiliate, except for
(a) dividends and distributions to shareholders otherwise permitted hereunder,
and (b) expense reimbursement and reasonable salaries and other reasonable
director or employee compensation to officers and directors of the Credit
Parties and their Subsidiaries.

 

Section 7.9            Organizational Documents.  Each of the Credit Parties
will not, nor will they permit any of its Subsidiaries to, amend, modify or
change their articles of incorporation (or

 

56

--------------------------------------------------------------------------------


 

corporate charter or other similar organizational document), operating agreement
or bylaws (or other similar document) in any material respect.

 

Section 7.10         Modification of Material Agreements.  Each of the Credit
Parties will not, nor will it permit any of its Subsidiaries to, without the
approval of the Administrative Agent, modify or amend any agreement pertaining
to a Material Royalty, any Material Contract or any confidentiality agreements
or provisions to which a Credit Party is a party or otherwise subject in
connection with a Material Royalty or a Material Contract if such modification
or amendment would be adverse to the Lenders in any material respect.  With
respect to any confidentiality agreement that any Credit Party may execute with
respect to (i) any existing agreement pertaining to a Material Royalty or a
Project related thereto, or (ii) any Royalty Interest or the Project associated
with such Royalty Interest acquired after the date hereof with the proceeds of
the Loan, such Credit Party shall use commercially reasonable efforts to include
appropriate provisions in such confidentiality agreement authorizing the Credit
Parties to provide to the Administrative Agent and the Lenders information
obtained by such Credit Party pursuant to such confidentiality agreement.

 

Section 7.11         Limitation on Restricted Actions.  Each of the Credit
Parties will not, nor will it permit any Subsidiary to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any encumbrance
or restriction on the ability of any such Person to (a) pay dividends or make
any other distributions to any Credit Party on its Capital Stock or with respect
to any other interest or participation in, or measured by, its profits, (b) pay
any Indebtedness or other obligation owed to any Credit Party, (c) make loans or
advances to any Credit Party, (d) sell, lease or transfer any of its properties
or assets to any Credit Party, or (e) act as a Guarantor and pledge its assets
pursuant to the Credit Documents or any renewals, refinancing, exchanges,
refunding or extension thereof, except (in respect of any of the matters
referred to in clauses (a)-(e) above) for such encumbrances or restrictions
existing under or by reason of (i) this Agreement and the other Credit
Documents, (ii) applicable Requirements of Law, (iii) pursuant to any document
or Instrument governing Indebtedness permitted by Section 7.1(c) or (h),
provided that any such restriction contained therein relates only to the asset
or assets constructed or acquired in connection therewith, (iv) any Permitted
Lien or any document or Instrument governing any Permitted Lien, provided that
any such restriction contained therein relates only to the asset or assets
subject to such Permitted Lien, (v) customary restrictions on the assignment of
or granting of a Lien on a particular lease, sublease, license or contract set
forth in such lease, sublease, license or contract entered into in the ordinary
course of business, (vi) restrictions on the pledge of interests in or assets of
joint ventures contained in the applicable joint venture agreement,
(vii) customary restrictions and conditions relating to a disposition of
property or assets permitted hereunder pending the consummation of such
disposition, and (viii) restrictions contained in the Revolving Credit
Agreement.

 

Section 7.12         Maintenance of Material Royalties.  Each of the Credit
Parties will not, nor will it permit any Subsidiary to, enter into any agreement
or undertaking, or otherwise act to sell, assign, transfer or create or suffer
the creation of rights of any Person other than a Credit Party or the
Administrative Agent or the Lenders in or with respect to a Material Royalty or
any Metals accruing to the account of a Credit Party pursuant thereto.

 

57

--------------------------------------------------------------------------------


 

Section 7.13         Canadian Pension Plans.  Each Credit Party shall not:

 

(a)           terminate, or permit any other Credit Party to terminate, any
Canadian Pension Plan in a manner, or take any other action with respect to any
Canadian Pension Plan which could reasonably be expected to result in any
material liability of a Credit Party;

 

(b)           fail to make, or permit any other Credit Party to fail to make,
full payment when due of all amounts which, under the provisions of any Canadian
Pension Plan, any agreement relating thereto or applicable Law, the Borrower or
any other Credit Party is required to pay as contributions thereto, except where
the failure to make such payments could not reasonably be expected to have a
Material Adverse Effect,

 

(c)           permit to exist, or allow any other Credit Party to permit to
exist, any accumulated funding deficiency, whether or not waived, with respect
to any Canadian Pension Plan in an amount which could reasonably be expected to
have a Material Adverse Effect;

 

(d)           contribute to or assume an obligation to contribute to, or permit
any other Credit Party to contribute to or assume an obligation to contribute
to, any “multi-employer pension plan” as such term is defined in the Pension
Benefits Act (Ontario), unless such contribution is required to be made by a
Requirement of Law;

 

(e)           acquire, or permit any other Credit Party to acquire, an interest
in any Person if such Person sponsors, maintains or contributes to, or at any
time in the six-year period preceding such acquisition has sponsored,
maintained, or contributed to any “multi-employer pension plan” as such term is
defined in the Pension Benefits Act (Ontario); provided that, any Credit Party
may acquire an interest in any such Person if such Person is acquired as a
Permitted Acquisition and no Credit Party has any legal liability to perform
such Person’s obligations or assume such Person’s liabilities; or

 

(f)            permit, or allow any other Credit Party to permit, the actuarial
present value of the benefit liabilities (computed on an accumulated benefit
obligation basis in accordance with GAAP) under all Canadian Pension Plans in
the aggregate to exceed the current value of the assets of all Canadian Pension
Plans in the aggregate that are allocable to such benefit liabilities, in each
case only to the extent such liabilities and assets relate to benefits to be
paid to employees of the Credit Parties, by an amount that could reasonably be
expected to cause a Material Adverse Effect.

 

Section 7.14         No Further Negative Pledges.  Each of the Credit Parties
will not, nor will it permit any Subsidiary to, enter into, assume or become
subject to any agreement prohibiting or otherwise restricting the creation or
assumption of any Lien upon its properties or assets, whether now owned or
hereafter acquired, or requiring the grant of any security to secure obligations
under such agreement if security is given for some other obligation, except
(a) pursuant to this Agreement and the other Credit Documents, (b) pursuant to
any document or Instrument governing Indebtedness incurred pursuant to
Section 7.1(c) or (h), provided that any such restriction contained therein
relates only to the asset or assets constructed or acquired in connection
therewith, (c) in connection with any Permitted Lien or any document or
Instrument governing any Permitted Lien, provided that any such restriction
contained therein relates only to

 

58

--------------------------------------------------------------------------------


 

the asset or assets subject to such Permitted Lien, (d) customary restrictions
on the assignment of or granting of a lien on a particular lease, sublease,
license or contract set forth in such lease, sublease, license or contract
entered into in the ordinary course of business, (e) restrictions on the pledge
of interests in or assets of joint ventures contained in the applicable joint
venture agreement, (f) customary restrictions and conditions relating to a
disposition of property or assets permitted hereunder pending the consummation
of such disposition, and (g) restrictions contained in the Revolving Credit
Agreement.

 

Section 7.15         No Prepayment of Permitted Subordinated Indebtedness.  To
the extent that any Borrower has incurred Permitted Subordinated Indebtedness in
accordance with Section 7.1(i) hereof, such Borrower shall pay such Permitted
Subordinated Indebtedness only in accordance with the terms thereof and shall
not (i) voluntarily prepay any principal of or interest on any such Permitted
Subordinated Indebtedness, (ii) use proceeds from the Loan to make any payment
or prepayment of principal of or interest on, or to create a sinking fund
payment in respect of, any such Permitted Subordinated Indebtedness, or
(iii) pay, prepay, redeem or purchase or deposit funds or property for the
payment, prepayment, redemption or purchase of Permitted Subordinated
Indebtedness, except, in each case, for regularly scheduled interest payments on
the Permitted Subordinated Indebtedness made in compliance with the
subordination terms thereof.  The Borrower shall not make any payment on any
Permitted Subordinated Indebtedness if such payment would violate the
subordination provisions thereof or result in a Default or Event of Default
hereunder.

 

Section 7.16         Restrictive and Inconsistent Agreements.  Each of the
Credit Parties will not, nor will it permit any Subsidiary to, enter into any
agreement, Instrument or undertaking or incur or suffer any obligation
prohibiting or inconsistent with the performance by such Credit Party of the
Obligations or its obligations under any Royalty Agreement.

 

ARTICLE VIII
EVENTS OF DEFAULT

 

Section 8.1            Events of Default.  An Event of Default shall exist upon
the occurrence of any of the following specified events (each an “Event of
Default”):

 

(a)           Any Borrower shall fail to pay (i) any principal on the Loan when
due (whether at maturity, by reason of acceleration or otherwise) in accordance
with the terms hereof, or (ii) within five (5) Business Days of the date when
due, any interest, costs, fees or any other Obligation or other amount payable
hereunder or under any Credit Document when due (whether at maturity, by reason
of acceleration or otherwise) in accordance with the terms hereof; or any
Guarantor shall fail to pay on the Guaranty in respect of any of the foregoing
or in respect of any other Guaranty Obligations hereunder; or

 

(b)           Any representation or warranty of a Credit Party made or deemed
made herein, in the Security Documents or in any of the other Credit Documents
or which is contained in any certificate, document or financial statement
furnished at any time under or in connection with this Agreement provided by a
Responsible Officer shall prove to have been incorrect, false or misleading in
any material respect on or as of the date made or deemed made; or

 

59

--------------------------------------------------------------------------------


 

(c)           Any Credit Party shall fail to observe, perform or comply with any
covenant contained in this Agreement (other than the covenants referred to in
paragraph (a) above) and such Credit Party shall have not remedied such default
within ten (10) days after written notice of such default has been given by the
Administrative Agent to the Borrower; or

 

(d)           A default shall occur under any Credit Document, any Royalty
Agreement pertaining to a Material Royalty or any agreement pertaining to
Indebtedness permitted hereunder; or any Credit Party or any Subsidiary thereof
shall fail to pay any Indebtedness with a value, individually or in the
aggregate, in excess of Two Million Five Hundred Thousand Dollars ($2,500,000)
(excluding Indebtedness evidenced by the Note) or any interest or premium
thereon, when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the Instrument relating to such
Indebtedness; or any other default under any Instrument relating to any such
Indebtedness, or any other event, shall occur and shall continue after the
applicable grace period, if any, specified in such Instrument, if the effect of
such default or event is to accelerate, or to permit the acceleration of, the
maturity of such Indebtedness; or any such Indebtedness shall be declared to be
due and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), prior to the stated maturity thereof; or, other than as
described in this Agreement, any Credit Party shall default or fail to perform
under any Credit Document and such Credit Party shall have not remedied such
default within ten (10) days after written notice of such default has been given
by the Administrative Agent to the Borrower; or

 

(e)           An “Event of Default” (as defined in the Revolving Credit
Agreement) shall occur and be continuing under the Revolving Credit Agreement;

 

(f)            (i) Any Credit Party or any of its Subsidiaries shall initiate or
commence any case, proceeding or other action (A) under any existing or future
Bankruptcy Law or at common law or in equity, or otherwise seeking to have it
judged bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding-up, liquidation, dissolution, compromise, protection,
moratorium, relief, stay of proceedings of creditors generally (or any class of
creditors), composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Credit Party or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) any Canadian Credit Party shall commit an act
of bankruptcy under the Bankruptcy and Insolvency Act (Canada), or makes an
assignment of its property for the general benefit of its creditors under such
Act, or makes a proposal (or files a notice of its intention to do so) under
such Act; or (iii) there shall be commenced against any Credit Party or any of
its Subsidiaries any case, proceeding or other action of a nature referred to in
clause (i) above (including without limitation any petition or application being
filed or made or other proceeding instituted against such Credit Party seeking a
receiving order under the Bankruptcy and Insolvency Act (Canada) which
(A) results in the entry of an order for relief or any such adjudication or
appointment;  (B) remains undismissed, undischarged or unbonded for a period of
sixty (60) days; or C) in respect of which such Credit Party files an answer
admitting the material allegations of a petition filed against it in any such
proceeding; or (iv) there shall be commenced against any Credit Party or any of
its Subsidiaries any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of their assets which results in the entry of an order for
any such relief

 

60

--------------------------------------------------------------------------------


 

which shall not have been vacated, discharged, or stayed or bonded pending
appeal within sixty (60) days from the entry thereof; or iv) any Credit Party or
any of its Subsidiaries shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), (iii), or (iv) above; or (vi) any Credit Party or any of its
Subsidiaries shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

 

(g)           One or more judgments, orders, decrees or arbitration awards shall
be entered against any Credit Party or any Subsidiary thereof involving in the
aggregate a liability (to the extent not covered by third-party insurance with
respect to which coverage has not been disputed by the insurer) of Two Million
Five Hundred Thousand Dollars ($2,500,000) or more, and all such judgments,
orders, decrees or arbitration awards shall not have been paid and satisfied,
vacated, discharged, stayed or bonded pending appeal within thirty (30) days
from the entry thereof, or any injunction, temporary restraining order or
similar decree shall be issued against any Credit Party, any of its Subsidiaries
or any of their respective Properties or Projects that could reasonably be
expected to result in a Material Adverse Effect; or

 

(h)           Any involuntary Lien or Liens for amounts then due in the
aggregate sum of Two Hundred Fifty Thousand Dollars ($250,000) or more, of any
kind or character (other than Permitted Liens) shall attach to any assets or
property of any Credit Party if such Lien or Liens are not discharged or bonded
pending proceedings to release such Lien or Liens within sixty (60) days after
the date of attachment or unless such Lien or Liens are being contested in good
faith; or

 

(i)            An Expropriation Event occurs with respect to any Material
Royalty or a Material Royalty is sold under threat of such taking, or possession
of any material portion of a Project Property pertaining to a Material Royalty
is taken through exercise of such power; or

 

(j)            Any Governmental Authority shall commence an investigation or
take any action with respect to any Credit Party or any Project or the
Collateral, which would result in a Material Adverse Effect on any Credit Party,
unless such action is set aside, dismissed or withdrawn within ninety (90) days
of its institution or such action is being contested in good faith and its
effect is stayed during such contest; or

 

(k)           There shall exist a defect or deficiency in title to any Royalty
Interest or the Project Properties (other than Permitted Liens) which results in
a Material Adverse Effect, and the Credit Parties have not remedied such defect
or deficiency within ten (10) days after written notice of default has been
given to the Borrower by the Administrative Agent or any Lender; or

 

(l)            Any Lien established or purported to be established by the
Security Documents shall fail to constitute a valid and effective Lien in the
Collateral described therein, perfected and with first priority to the extent
required by this Agreement or the Security Document related thereto, or any
Credit Party shall so state in writing, and the Credit Parties have not remedied
such default within ten (10) days after written notice of default has been given
to the Borrower by the Administrative Agent or any Lender; or

 

(m)          There shall occur a Change of Control; or

 

61

--------------------------------------------------------------------------------


 

(n)           A Guaranty or any provision thereof for any reason shall cease to
be in full force and effect or any Guarantor or any Person acting by or on
behalf of any Guarantor shall deny or disaffirm any Guarantor’s obligations
under any Guaranty; or

 

(o)           Any other Credit Document shall fail to be in full force and
effect or to give the Administrative Agent and/or the Lenders the rights, powers
and privileges purported to be created thereby in any material respect (except
as such documents may be terminated or no longer in force and effect in
accordance with the terms thereof, other than those indemnities and provisions
which by their terms shall survive).

 

Section 8.2            Acceleration; Remedies.  Upon the occurrence and during
the continuation of an Event of Default, then, (a) if such event is an Event of
Default specified in Section 8.1(f) above, automatically the Loan (with accrued
interest thereon), and all other Obligations under the Credit Documents shall
immediately become due and payable, without notice from the Administrative Agent
or any Lender, and (b) if such event is any other Event of Default, any of the
following actions may be taken:  with the written consent of the Required
Lenders, the Administrative Agent may, or upon the written request of the
Required Lenders, the Administrative Agent shall, (i) by notice of default to
the Borrower, declare the Loan (with accrued interest thereon) and all other
Obligations under the Credit Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable, (ii) hire, at the
expense of the Credit Parties, one or more Independent Engineers or other
consultants, and the Credit Parties agree to cooperate with such engineers and
consultants, (iii) exercise any rights or remedies of the Administrative Agent
or the Lenders under this Agreement or any other Credit Document, including,
without limitation, any rights or remedies with respect to the Collateral, and
(iv) exercise any and all rights or remedies available to the Administrative
Agent or Lenders under applicable Requirements of Law, whether under law, in
equity or otherwise.

 

ARTICLE IX
THE AGENT

 

Section 9.1            Appointment.  Each Lender hereby irrevocably designates
and appoints HSBC Bank as the Administrative Agent of such Lender under this
Agreement, and each such Lender irrevocably authorizes HSBC Bank, as the
Administrative Agent for such Lender, to take such action on its behalf under
the provisions of this Agreement and to exercise such powers and perform such
duties as are expressly delegated to the Administrative Agent by the terms of
this Agreement, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent.

 

Section 9.2            Delegation of Duties.  The Administrative Agent may
execute any of its duties under this Agreement by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact

 

62

--------------------------------------------------------------------------------


 

selected by it with reasonable care.  Without limiting the foregoing, the
Administrative Agent may appoint one of its affiliates as its agent to perform
the functions of the Administrative Agent hereunder relating to the advancing of
funds to the Borrower and distribution of funds to the Lenders and to perform
such other related functions of the Administrative Agent hereunder as are
reasonably incidental to such functions.

 

Section 9.3            Exculpatory Provisions.  Neither the Administrative Agent
nor any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement (except
for its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrower or any officer
thereof contained in this Agreement or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of any of the Credit
Documents or for any failure of the Borrower to perform their obligations
hereunder or thereunder.  The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance by the Borrower of any of the agreements contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the
Borrower.

 

Section 9.4            Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely, and shall be fully protected in relying, upon
the Notes, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it in good faith to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel (including, without limitation,
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent.  The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes unless (a) a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent and (b) the Administrative Agent shall have received the
written agreement of such assignee to be bound hereby as fully and to the same
extent as if such assignee were an original Lender party hereto, in each case in
form satisfactory to the Administrative Agent.  The Administrative Agent shall
be fully justified in failing or refusing to take any action under this
Agreement unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. 
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under any of the Credit Documents in accordance with a
request of the Required Lenders or all of the Lenders, as may be required under
this Agreement, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of any
Note.

 

Section 9.5            Notice of Default.  The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default hereunder unless the Administrative Agent has received notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”.  In the
event that the Administrative Agent receives such a notice, the Administrative

 

63

--------------------------------------------------------------------------------


 

Agent shall give prompt notice thereof to the Lenders.  The Administrative Agent
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Required Lenders; provided, however, that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders except
to the extent that this Agreement expressly requires that such action be taken,
or not taken, only with the consent or upon the authorization of the Required
Lenders, or all of the Lenders, as the case may be.

 

Section 9.6            Non-Reliance on Administrative Agent and Other Lenders. 
Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Borrower, shall be deemed to constitute any representation or warranty by
the Administrative Agent to any Lender.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and made its own decision to make
its Commitment Percentage of the Loan hereunder and enter into this Agreement.
 Each Lender also represents that it will, independently and without reliance
upon the Administrative Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Borrower.  Except for notices, reports and
other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

 

Section 9.7            Indemnification.  The Lenders agree to indemnify the
Administrative Agent in its capacity hereunder (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective Commitment Percentages in effect on the
date on which indemnification is sought under this Section 9.7, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever which
may at any time (including, without limitation, at any time following the
payment of any Note) be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of any Credit
Document or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing;
provided, however, that no Lender shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent resulting from
the Administrative Agent’s gross negligence or willful misconduct, as determined

 

64

--------------------------------------------------------------------------------


 

by a court of competent jurisdiction.  The agreements in this Section 9.7 shall
survive the termination of this Agreement and payment of the Notes and all other
amounts payable hereunder.

 

Section 9.8            Administrative Agent in Its Individual Capacity.  The
Administrative Agent and its affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrower as though the
Administrative Agent were not the Administrative Agent hereunder.  With respect
to the Committed Percentage of the Loan made or renewed by it and the Note (with
respect to the portion of the Note corresponding to the Administrative Agent’s
Committed Percentage of the Loan), the Administrative Agent shall have the same
rights and powers under this Agreement as any Lender and may exercise the same
as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.

 

Section 9.9            Successor Administrative Agent.  The Administrative Agent
may resign as Administrative Agent upon thirty (30) days’ prior notice to the
Borrower and the Lenders.  If the Administrative Agent shall resign as
Administrative Agent under this Agreement and the Notes, then the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be approved by the Borrower with such approval not
to be unreasonably withheld (provided, however if an Event of Default shall
exist at such time, no approval of the Borrower shall be required hereunder),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of any Note.  After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 9.9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

 

Section 9.10         Nature of Duties.  Except as otherwise expressly stated
herein, any agent (other than the Administrative Agent) listed from time to time
on the cover page of this Agreement shall have no obligations, responsibilities
or duties under this Agreement or under any other Credit Document other than
obligations, responsibilities and duties applicable to all Lenders in their
capacity as Lenders; provided, however, that such agents shall be entitled to
the same rights, protections, exculpations and indemnifications granted to the
Administrative Agent under this Article IX in their capacity as an agent.

 

Section 9.11         Quebec Security.

 

(a)           For greater certainty each of the Lenders hereby irrevocably
constitutes HSBC Bank USA, National Association as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) in order to hold hypothecs and security granted by any
Credit Party on property pursuant to the laws of the Province of Québec in order
to secure obligations of any Credit Party under any bond, debenture or similar
title of indebtedness, issued by any Credit Party, and hereby agrees that the
Administrative Agent, may act as the bondholder and mandatary (i.e. agent) with
respect to any

 

65

--------------------------------------------------------------------------------


 

shares, capital stock or other securities or any bond, debenture or similar
title of indebtedness that may be issued by any Credit Party and pledged in
favour of the Administrative Agent, for the benefit of the Lenders. The
execution by HSBC Bank USA, National Association, acting as fondé de pouvoir and
mandatary, prior to the Credit Agreement of any deeds of hypothec or other
security documents is hereby ratified and confirmed.

 

(b)           Notwithstanding the provisions of Section 32 of An Act respecting
the special powers of legal persons (Québec), the Administrative Agent may
acquire and be the holder of any bond or debenture issued by any Credit Party
(i.e. the fondé de pouvoir may acquire and hold the first bond issued under any
deed of hypothec by any Credit Party).

 

(c)           The constitution of HSBC Bank USA, National Association as fondé
de pouvoir, and of the Administrative Agent as bondholder and mandatary with
respect to any bond, debenture, shares, capital stock or other securities that
may be issued and pledged from time to time to the Administrative Agent for the
benefit of the Lenders, shall be deemed to have been ratified and confirmed by
each Person accepting an assignment of, a participation in or an arrangement in
respect of, all or any portion of any Lenders’ rights and obligations under the
Credit Agreement by the execution of an assignment, including a joinder
agreement, or other agreement pursuant to which it becomes such assignee or
participant, and by each successor Administrative Agent by the execution of an
assignment and assumption agreement or other agreement, or by the compliance
with other formalities, as the case may be, pursuant to which it becomes a
successor Administrative Agent under the Credit Agreement.

 

(d)           HSBC Bank USA, National Association acting as fondé de pouvoir
shall have the same rights, powers, immunities, indemnities and exclusions from
liability as are prescribed in favour of the Administrative Agent in the Credit
Agreement, which shall apply mutatis mutandis to HSBC Bank USA, National
Association acting as fondé de pouvoir.

 

ARTICLE X
MISCELLANEOUS

 

Section 10.1         Amendments, Waivers and Release of Collateral.  Neither
this Agreement, nor the Notes, nor any of the other Credit Documents, nor any
terms hereof or thereof may be amended, supplemented, waived or modified except
in accordance with the provisions of this Section 10.1 nor may be released
except as specifically provided herein or in the Security Documents or in
accordance with the provisions of this Section 10.1.  The Required Lenders may,
or, with the written consent of the Required Lenders, the Administrative Agent
may, from time to time, (a) enter into with the Borrower written amendments,
supplements or modifications hereto and to the other Credit Documents for the
purpose of adding any provisions to this Agreement or the other Credit Documents
or changing in any manner the rights of the Lenders or of the Borrower hereunder
or thereunder or (b) waive, on such terms and conditions as the Required Lenders
may specify in such instrument, any of the requirements of this Agreement or the
other Credit Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement,
modification or release shall:

 

66

--------------------------------------------------------------------------------


 

(i)            (A) reduce or increase the amount or extend the scheduled date of
maturity of the Loan or Notes or any installment thereon or waive any payment
default (other than a payment default that has been cured), or (B)  reduce the
stated rate of any interest or fee payable hereunder (other than interest at the
increased post-default rate) or extend the scheduled date of any payment
thereof, in each case without the written consent of all Lenders,

 

(ii)           increase the Committed Amount without the written consent of all
Lenders or the amount of any Lender’s Commitment without the written consent of
all Lenders directly affected thereby, or

 

(iii)          amend, modify or waive any provision of this Section 10.1 or
change the percentages specified in the definition of Required Lenders, without
the written consent of all the Lenders, or

 

(iv)          amend, modify or waive any provision of Article IX without the
written consent of the then Administrative Agent, or

 

(v)           release a Borrower or any other Credit Party from its obligations
under the Credit Documents or any Guarantor from its obligations under the
Guaranty, without the written consent of all of the Lenders, or

 

(vi)          release all of the Collateral or any material portion of the
Collateral that would result in the value of the Collateral being less than the
Collateral Requirement or amend the definition of Collateral Requirement, in
each case, without the written consent of all of the Lenders; or

 

(vii)         amend, modify or waive any provision of the Credit Documents
requiring consent, approval or request of the Required Lenders or all Lenders,
without the written consent of all of the Required Lenders or all Lenders, as
appropriate, and, provided, further, that no amendment, waiver or consent
affecting the rights or duties of the Administrative Agent under any Credit
Document shall in any event be effective, unless in writing and signed by the
Administrative Agent, as applicable, in addition to the Lenders required
hereinabove to take such action.

 

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the other Credit Parties, the Lenders, the Administrative Agent and
all future holders of any Note.  In the case of any waiver, the Borrower, the
other Credit Parties, the Lenders, and the Administrative Agent shall be
restored to their former position and rights hereunder and under the outstanding
Loan and Notes and other Credit Documents, and any Default or Event of Default
waived shall be deemed to be cured and not continuing; but no such waiver shall
extend to any subsequent or other Default or Event of Default, or impair any
right consequent thereon.

 

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower shall not be required for any amendment, modification or waiver of the
provisions of Article IX (other than the provisions of Section 9.9); provided,
however, that the Administrative Agent will provide written notice to the
Borrower of any such amendment, modification or waiver.

 

67

--------------------------------------------------------------------------------


 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan or similar action under
applicable Bankruptcy Law that affects the Loan, and each Lender acknowledges
that applicable Bankruptcy Law may supersede the unanimous consent provisions
set forth herein and (y) the Required Lenders may consent to allow a Credit
Party to use cash collateral in the context of a bankruptcy or Insolvency
Proceeding.

 

Section 10.2         Substitution of Lenders.  In the event (a) the Borrower
receives a claim from any Lender for compensation under Section 2.10 hereof,
(b) the Borrower receives notice from any Lender of any illegality pursuant to
Section 2.9 hereof, (c) any Lender is in default in any material respect with
respect to its obligations under the Credit Documents, or (d) a Lender or
Participant fails to consent to an amendment or waiver requested under
Section 10.1 or Section 10.7(b) hereof, as applicable, at a time when the
Required Lenders or other Participants, as applicable, have approved such
amendment or waiver (any such Lender or Participant referred to in clause (a),
(b), (c), or (d) above being hereinafter referred to as an “Affected Lender”),
the Borrower may, so long as no Default or Event of Default has occurred and
remains outstanding, in addition to any other rights the Borrower may have
hereunder or under applicable law, require, at its expense, any such Affected
Lender to assign, at par, without recourse, all of its interest, rights, and
obligations hereunder (including all of its Commitments and the Loan and other
amounts at any time owing to it hereunder and the other Credit Documents) to an
Eligible Assignee specified by the Borrower, provided that (i) such assignment
shall not conflict with or violate any law, rule or regulation or order of any
court or other governmental authority, (ii) the Borrower shall have paid to the
Affected Lender all monies (together with amounts due such Affected Lender
hereunder as if the Loan owing to it were prepaid rather than assigned) other
than such principal owing to it hereunder, and (iii) the assignment is entered
into in accordance with, and subject to the consents required by (other than the
consent of the Affected Lender), Section 10.7 hereof (provided any assignment
fees and reimbursable expenses due thereunder shall be paid by the Borrower).

 

Section 10.3         Notices.  Except as otherwise provided in Article II, all
notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by facsimile or e-mail), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made (a) when delivered by hand, (b) when transmitted via telecopy (or other
facsimile device) to the number set out herein, (c) the Business Day immediately
following the day on which the same has been delivered prepaid (or pursuant to
an invoice arrangement) to a reputable national overnight air courier service,
(d) the third (3rd) Business Day following the day on which the same is sent by
certified or registered mail, postage prepaid, or (e) when delivered by e-mail,
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return e-mail or
other written acknowledgment), provided that if such notice, request or demand
is not sent during the normal business hours of the recipient, such notice,
request or demand shall be deemed to have been sent at the opening of business
on the next Business Day for the recipient, in each case, addressed as follows
in the case of the Borrower, the other Credit Parties and the Administrative
Agent, and, with respect to each Lender, as set forth in the Lenders’
Administrative Details Schedule, or to such other address as may be hereafter
notified by the respective parties hereto and any future holders of the Notes:

 

68

--------------------------------------------------------------------------------


 

The Borrower and the other Credit Parties:

 

c/o Royal Gold, Inc.
1660 Wynkoop Street, Suite 1000
Denver, Colorado 80202-1132
Attention: Chief Financial Officer
Facsimile: (303) 595-9385

E-mail:swenger@royalgold.com

Telephone: (303) 573-1660

 

with a copy to:

 

c/o Royal Gold, Inc.
1660 Wynkoop Street, Suite 1000
Denver, Colorado 80202-1132
Attention: General Counsel
Facsimile: (303) 595-9385

E-mail:bkirchhoff@royalgold.com

Telephone: (303) 573-1660

 

The Administrative Agent:

 

HSBC Bank USA, National Association
452 Fifth Avenue
New York, New York 10018
Attention:  Mr. Bill Edge
Facsimile: (212) 525-6581

E-mail: bill.edge@us.hsbc.com

Telephone: (212) 525-6481

 

Section 10.4         No Waiver; Cumulative Remedies.  No failure to exercise and
no delay in exercising, on the part of the Administrative Agent or any Lender,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

Section 10.5         Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any document, certificate
or statement delivered pursuant hereto or in connection herewith shall survive
the execution and delivery of this Agreement and the Notes and the making of the
Loan.

 

Section 10.6         Payment of Expenses and Taxes; Indemnification.

 

(a)           The Borrower agrees to pay within thirty (30) days after receipt
of an invoice therefor, all costs and expenses in connection with the
preparation, negotiation, execution,

 

69

--------------------------------------------------------------------------------


 

delivery, registration and administration of this Agreement, the Notes and the
other Credit Documents and any amendment, supplement or modification to or
extension or restatement of, this Agreement and the other Credit Documents and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable fees and out-of-pocket expenses of counsel and
of technical advisors and consultants for the Administrative Agent with respect
thereto and with respect to advising the Administrative Agent as to its rights
and responsibilities under this Agreement; provided, however, that so long as no
Event of Default shall have occurred and be continuing, the Borrower’s prior
written consent (not to be unreasonably withheld) shall be obtained before the
Administrative Agent retains a technical advisor or other technical consultant. 
The Borrower further agrees to pay on demand all losses, costs and expenses, if
any (including reasonable counsel fees and expenses), in connection with the
preservation of any rights of the Lenders under, or the enforcement of, or legal
advice in respect of the rights or responsibilities of the Lenders under, this
Agreement, the Notes and the other Credit Documents, including losses, costs and
expenses sustained by the Lenders as a result of any failure by any Borrower to
perform or observe its obligations contained herein or in the Notes held by the
Lenders or in connection with any refinancing or restructuring of the Loan in
the nature of a “workout.”  The Borrower further agrees to pay on demand, and to
indemnify, and hold each Lender and the Administrative Agent harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other similar taxes, if
any, which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, the Credit Documents and any
such other documents

 

(b)           Each Credit Party agrees to pay, indemnify, and hold each Lender,
the Administrative Agent, their respective Affiliates and their respective
directors, partners, managers, principals, officers, employees, agents,
consultants and representatives (collectively, the “Indemnified Parties”)
harmless from and against, any and all other liabilities, obligations, losses,
damages, penalties, actions, claims, judgments, awards, fines, settlements,
suits, costs, charges, expenses or disbursements of any kind or nature
whatsoever (irrespective of whether the Indemnified Party is named as a party to
any litigation or proceeding and whether it is joint, several or joint and
several) with respect to the execution, delivery, enforcement, performance and
administration of any Credit Document, any such other documents, agreements and
Instruments or the transactions contemplated thereby, the use, or proposed use,
of proceeds of the Loan, or otherwise with respect to any Project or Property or
any activity, occurrence or event thereon or associated therewith (all of the
foregoing, collectively, a “Third Party Claim”), and will reimburse the
Indemnified Parties for all costs and expenses (including reasonable attorneys’
fees and expenses) on demand as they are incurred in connection with the
investigation of, preparation for or defense or prosecution of any pending or
threatened Third Party Claim or any action or proceeding arising therefrom;
provided, however, that the Borrower shall not have any obligation hereunder to
the Administrative Agent or any Lender with respect to Third Party Claims
arising from (i) the gross negligence or willful misconduct of the
Administrative Agent or any such Lender, as determined by a court of competent
jurisdiction in a final and non-appealable judgment or (ii) any other loan
facility involving the Administrative Agent or a Lender and a Property or
Project that does not involve or is not attributable to a Credit Party, a Credit
Party’s interest therein or actions with respect thereto, this Agreement or any

 

70

--------------------------------------------------------------------------------


 

other Credit Document; provided, further, that (i) each Indemnified Party shall
promptly notify the Borrower in writing upon becoming aware of the initiation of
any Third Party Claim against it, (ii) the Borrower shall be entitled to
participate in the defense of any such Third Party Claim and, if the Borrower so
chooses, to assume the defense, at the Borrower’s expense, of any such Third
Party Claim with counsel selected by the Borrower (it being understood that any
Indemnified Party shall have the right to participate in such defense and employ
counsel separate from the counsel employed by the Borrower, and that such
counsel shall be at the expense of such Indemnified Party unless such
Indemnified Party shall have been advised by counsel that there may be legal
defenses available to it that are inconsistent with or in addition to those
available to the Borrower, in which case such counsel shall be at the Borrower’s
expense) and (iii) no Indemnified Party shall settle any Third Party Claim
without the Borrower’s prior written consent (such consent not to be
unreasonably withheld).  The agreements in this Section 10.6 shall survive
repayment of the Loan, the Notes and all other amounts payable hereunder.

 

Section 10.7         Successors and Assigns; Participations; Purchasing Lenders.

 

(a)           This Agreement shall be binding upon and inure to the benefit of
the Borrower, the Lenders, the Administrative Agent, all future holders of any
Note and their respective successors and assigns, except that the Borrower and
the Guarantors may not assign or transfer any of their rights or obligations
under this Agreement or the other Credit Documents without the prior written
consent of all the Lenders.

 

(b)           Any Lender may, in the ordinary course of its commercial banking
business and in accordance with applicable law, at any time sell to one or more
banks or other entities (“Participants”) participating interests in the Loan
owing to such Lender, the Notes held by such Lender, any Commitment of such
Lender, or any other interest of such Lender hereunder.  In the event of any
such sale by a Lender of participating interests to a Participant, such Lender’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  No Lender shall transfer
or grant any participation under which the Participant shall have rights to
approve any amendment to or waiver of this Agreement or any other Credit
Document except to the extent such amendment or waiver would (i) extend the
scheduled maturity of the Loan or Notes or any installment thereon in which such
Participant is participating, or reduce the stated rate or extend the time of
payment of interest or fees thereon (except in connection with a waiver of
interest at the increased post-default rate) or reduce the principal amount
thereof, or increase the amount of the Participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or the Loan shall be
permitted without consent of any participant if the Participant’s participation
is not increased as a result thereof), (ii) release all or substantially all of
the Guarantors from their obligations under the Guaranty, (iii) release all or
substantially all of the Collateral, or (iv) consent to the assignment or
transfer by the Borrower or the Guarantors of any of their rights and
obligations under this Agreement.  In the case of any such participation, the
Participant shall not have any rights under this Agreement or any of the other
Credit Documents (the Participant’s rights against such Lender in respect of
such participation to be those set forth in the agreement executed by such
Lender in

 

71

--------------------------------------------------------------------------------


 

favor of the Participant relating thereto) and all amounts payable by the
Borrower hereunder shall be determined as if such Lender had not sold such
participation; provided, that no Participant shall be entitled to receive any
greater amount pursuant to such Sections than the transferor Lender would have
been entitled to receive in respect of the amount of the participation
transferred by such transferor Lender to such Participant had no such transfer
occurred.

 

(c)           Any Lender may, in the ordinary course of its commercial banking
business and in accordance with applicable law, at any time, sell or assign to
any Lender or any Affiliate thereof and, with the consent of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower (in each case, which consent shall not be unreasonably withheld), to
one or more additional banks or financial institutions or entities (“Purchasing
Lenders”), all or any part of its rights and obligations under this Agreement
and the Notes in minimum amounts of Five Million Dollars ($5,000,000) (or, if
less, the entire amount of such Lender’s interests and obligations), pursuant to
an Assignment Agreement, executed by such Purchasing Lender and such transferor
Lender (and, in the case of a Purchasing Lender that is not then a Lender or an
affiliate or Approved Fund thereof, the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower), and delivered to
the Administrative Agent for its acceptance and recording.  Upon such execution,
delivery, acceptance and recording, from and after the Transfer Effective Date
specified in such Assignment Agreement, (x) the Purchasing Lender thereunder
shall be a party hereto and, to the extent provided in such Assignment
Agreement, have the rights and obligations of a Lender hereunder with a
Commitment as set forth therein, and (y) the transferor Lender thereunder shall,
to the extent provided in such Assignment Agreement, be released from its
obligations under this Agreement (and, in the case of an Assignment Agreement
covering all or the remaining portion of a transferor Lender’s rights and
obligations under this Agreement, such transferor Lender shall cease to be a
party hereto).  Such Assignment Agreement shall be deemed to amend this
Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Lender and the resulting adjustment of Commitment
Percentages arising from the purchase by such Purchasing Lender of all or a
portion of the rights and obligations of such transferor Lender under this
Agreement and the Notes.  On or prior to the Transfer Effective Date specified
in such Assignment Agreement, the Borrowers, at their own expense, and upon
reasonable request, shall execute and deliver to the Administrative Agent in
exchange for the Notes delivered to the Administrative Agent pursuant to such
Assignment Agreement new Notes to the order of such Purchasing Lender in an
amount equal to the Commitment assumed by it pursuant to such Assignment
Agreement and, unless the transferor Lender has not retained a Commitment
hereunder, new Notes to the order of the transferor Lender in an amount equal to
the Commitment retained by it hereunder.  Such new Notes shall be dated the
Closing Date and shall otherwise be in the form of the Notes replaced thereby. 
The Notes surrendered by the transferor Lender shall be promptly returned by the
Administrative Agent to the Borrowers marked “cancelled”.

 

(d)           The Administrative Agent shall maintain at its address referred to
in Section 10.3 a copy of each Assignment Agreement delivered to it and a
register for the recordation of the names and addresses of the Lenders and the
Commitment of, and principal amount of the Loan owing to, each Lender from time
to time.  The entries in such register shall be conclusive, in the absence of
manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat

 

72

--------------------------------------------------------------------------------


 

each Person whose name is recorded in such register as the owner of the Loan
recorded therein for all purposes of this Agreement.

 

(e)           Upon its receipt of a duly executed Assignment Agreement, together
with payment to the Administrative Agent by the transferor Lender or the
Purchasing Lender, as agreed between them, of a registration and processing fee
in the amount of Three Thousand Five Hundred Dollars ($3,500) for each
Purchasing Lender (other than an affiliate of such Lender or an Approved Fund)
listed in such Assignment Agreement and the Note subject to such Assignment
Agreement, the Administrative Agent shall (i) accept such Assignment Agreement
and (ii) give prompt notice of such acceptance and recordation to the Lenders
and the Borrower.

 

(f)            The Borrower authorizes each Lender to disclose to any
Participant or Purchasing Lender (each, a “Transferee”) and any prospective
Transferee any and all financial information in such Lender’s possession
concerning the Borrower and its Affiliates which has been delivered to such
Lender by or on behalf of the Borrower pursuant to this Agreement or which has
been delivered to such Lender by or on behalf of the Borrower in connection with
such Lender’s credit evaluation of the Borrower and its Affiliates prior to
becoming a party to this Agreement, in each case subject to Section 10.16.

 

Section 10.8         Adjustments; Set-off.

 

(a)           Each Lender agrees that if any Lender shall at any time receive
any payment of all or part of its Commitment Percentage of the Loan, or interest
thereon, or receive any Collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8.1(f), or otherwise) in a greater proportion than any
such payment to or Collateral received by any other Lender, if any, in respect
of such other Lender’s Commitment Percentage of the Loan, or interest thereon,
such benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Commitment
Percentage of the Loan, or shall provide such other Lenders with the benefits of
any such Collateral, or the proceeds thereof, as shall be necessary to cause
such benefited Lender to share the excess payment or benefits of such Collateral
or proceeds ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.  The
Borrower agrees that each Lender so purchasing a portion of another Lender’s
Loan may exercise all rights of payment (including, without limitation, rights
of set-off) with respect to such portion as fully as if such Lender were the
direct holder of such portion.

 

(b)           In addition to any rights and remedies of the Lenders provided by
law (including, without limitation, other rights of set-off), each Lender shall
have the right, without prior notice to the Borrower or the applicable Credit
Party, any such notice being expressly waived by the Credit Parties to the
extent permitted by applicable law, upon the occurrence and during the
continuance of any Event of Default, to set-off and appropriate and apply any
and all deposits (general or special, time or demand, provisional or final), in
any currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held by or owing to such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower or any other Credit
Party, or

 

73

--------------------------------------------------------------------------------


 

any part thereof in such amounts as such Lender may elect, against and on
account of such Lender’s Commitment Percentage of the Loan and other Obligations
of the Borrower and the other Credit Parties to the Administrative Agent and the
Lenders and claims of every nature and description of the Administrative Agent
and the Lenders against the Borrower and the other Credit Parties, in any
currency, whether arising hereunder or under any other Credit Document, as such
Lender may elect, whether or not the Administrative Agent or the Lenders have
made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured.  The aforesaid right of set-off may be
exercised by such Lender against the Borrower, any other Credit Party or against
any trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver or execution, judgment or attachment creditor of the
Borrower or any other Credit Party, or against anyone else claiming through or
against the Borrower, any other Credit Party or any such trustee in bankruptcy,
debtor in possession, assignee for the benefit of creditors, receiver, or
execution, judgment or attachment creditor, notwithstanding the fact that such
right of set-off shall not have been exercised by such Lender prior to the
occurrence of any Event of Default.  Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.

 

Section 10.9         Table of Contents and Section Headings.  The table of
contents and the Section and subsection headings herein are intended for
convenience only and shall be ignored in construing this Agreement.

 

Section 10.10       Counterparts.  This Agreement may be executed by one or more
of the parties to this Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent

 

Section 10.11       Effectiveness.  This Agreement shall become effective on the
date on which all of the parties have signed a copy hereof (whether the same or
different copies) and shall have delivered the same to the Administrative Agent
pursuant to Section 10.3 or, in the case of the Lenders, shall have given to the
Administrative Agent written notice (actually received) at such office that the
same has been signed and mailed to it.

 

Section 10.12       Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 10.13       Integration.  This Agreement and the Notes represent the
agreement of the Credit Parties, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent, the Credit Parties or
any Lender relative to the subject matter hereof not expressly set forth or
referred to herein or in the Notes.  This Agreement amends, restates,

 

74

--------------------------------------------------------------------------------


 

replaces and supersedes all prior agreements and understandings, both written
and oral, among the parties, with respect to the subject matter hereof.

 

Section 10.14       Consent to Jurisdiction.

 

(a)           EACH CREDIT PARTY HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN NEW YORK, NEW YORK OVER
ANY SUIT, ACTION OR PROCEEDING (A “PROCEEDING”) ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE NOTES OR THE SECURITY DOCUMENTS AND EACH CREDIT PARTY HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH PROCEEDING MAY BE
HEARD AND DETERMINED IN SUCH STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT.  EACH CREDIT PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM OR
IMPROPER VENUE TO THE MAINTENANCE OF ANY SUCH PROCEEDING.  EACH CREDIT PARTY
IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH
PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO SUCH CREDIT PARTY AT ITS
ADDRESS REFERRED TO IN SECTION 10.3 HEREOF.  EACH CREDIT PARTY AGREES THAT A
FINAL JUDGMENT IN ANY SUCH PROCEEDING SHALL BE CONCLUSIVE AND MAY BE EXECUTED
UPON AND ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.

 

(b)           NOTHING IN THIS SECTION 10.14 SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER
TO BRING ANY SUIT, ACTION OR PROCEEDING AGAINST A CREDIT PARTY OR ITS PROPERTY
IN THE COURTS OF OTHER JURISDICTIONS.  THE TAKING OF ANY PROCEEDINGS IN ANY ONE
OR MORE JURISDICTIONS SHALL NOT PRECLUDE THE TAKING OF ANY PROCEEDINGS IN ANY
OTHER JURISDICTION.

 

(c)           EACH BORROWER AND THE LENDER HEREBY IRREVOCABLY WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE NOTES, THE SECURITY DOCUMENTS AND ANY OTHER CREDIT DOCUMENTS
REFERRED TO HEREIN OR THE OBLIGATIONS UNDER ANY THEREOF.

 

Section 10.15       Governing Law.  THIS AGREEMENT, AND ANY INSTRUMENT OR
AGREEMENT REQUIRED HEREUNDER, UNLESS OTHERWISE SPECIFICALLY PROVIDED HEREIN OR
THEREIN, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, PROVIDED, HOWEVER, THAT THE MORTGAGES, IF ANY SHALL BE
GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE IN WHICH THEY ARE FILED.

 

75

--------------------------------------------------------------------------------


 

Section 10.16       Confidentiality.  The Administrative Agent and each Lender
agree that they will not disclose without the prior consent of the Borrower any
non-public, confidential or proprietary information of or with respect to any
Credit Party or any Subsidiary thereof which is furnished pursuant to this
Agreement, any other Credit Document or any documents contemplated by or
referred to herein or therein (the “Information”), except that the
Administrative Agent and any Lender may disclose any such Information (a) to its
employees, affiliates, agents, representatives, auditors, consultants, engineers
or counsel or to another Administrative Agent or Lender each of whom shall have
been made aware of this confidentiality requirement and shall have agreed to
abide by its provisions, (b) as has become generally available to the public
other than by a breach of this Section 10.16, (c) as may be required or
appropriate in any report, statement or testimony submitted to any Governmental
Authority having or claiming to have jurisdiction over such Lender or Agent or
to the Federal Reserve Board or the Federal Deposit Insurance Corporation or the
Office of the Comptroller of the Currency or the National Association of
Insurance Commissioners or similar organizations (whether in the United States,
Canada or any other jurisdiction) or their successors, (d) as may be required or
appropriate in response to any summons or subpoena or any Requirement of Law
applicable to such Lender or Agent, (e) to (i) any prospective Participant or
assignee in connection with any contemplated transfer pursuant to Section 10.7
or (ii) any actual or prospective counterparty (or its advisors) to any Hedging
Agreement relating to the Borrower, provided that such prospective counterparty
or transferee shall have been made aware of this Section 10.16 and shall have
agreed to be bound by its provisions as if it were a party to this Credit
Agreement, (f) to Gold Sheets and other similar bank trade publications; such
information to consist of deal terms and other information regarding the credit
facilities evidenced by this Credit Agreement customarily found in such
publications, (g) in connection with any claim, suit, action or proceeding for
the purpose of defending itself, reducing its liability, or protecting or
exercising any of its claims, rights, remedies or interests under or in
connection with the Credit Documents, or (h) any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender; provided,
however, that in the case of any disclosure pursuant to clause (d), the
Administrative Agent or Lender shall give the Borrower at least (10) ten days
prior written notice (unless less time is permitted by the applicable
proceeding) before disclosing any of the Information in any such proceeding and,
in making such disclosure, the Administrative Agent or any Lender, as
applicable, shall disclose only that portion thereof required to be disclosed
and shall take all reasonable efforts to preserve the confidentiality thereof.

 

Section 10.17       Acknowledgments.  Each of the parties hereto hereby
acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;

 

(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Agreement, and the relationship between the
Administrative Agent and Lenders, on one hand, and the Borrower and the other
Credit Parties, on the other hand, in connection herewith is solely that of
debtor and creditor; and

 

76

--------------------------------------------------------------------------------


 

(c)           no joint venture or partnership exists among the Lenders or the
Administrative Agent, or among the Borrower or the other Credit Parties and the
Lenders or the Administrative Agent.

 

Section 10.18       USA Patriot Act.  Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) hereby notifies the Credit Parties
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Credit Party, which
information includes the name and address of such Credit Party and other
information that will allow each such Lender to identify the Credit Party in
accordance with the Act.

 

Section 10.19       Joint and Several Liability.  The Credit Parties are engaged
in related businesses and integrated to such an extent that the financial
strength and flexibility of each Credit Party has a direct, tangible and
immediate impact on the success of the other Credit Parties.  If at any time
another Person shall be joined as a “Borrower” it is acknowledged and agreed
that (i) such Person is a co-borrower hereunder and shall be jointly and
severally, with the other Borrower, directly and primarily liable for the
payment and performance of the Notes and the Obligations, regardless of which
Borrower actually receives any proceeds of the Loan or the amount of such
proceeds received, (ii) each of the Borrowers shall have the obligation of a
co-maker and shall be a primary obligor with respect to the Loan, the Notes and
the other Obligations, it being agreed that the Loan to each Borrower inure to
the benefit of both Borrowers, and (iii) the Administrative Agent and each
Lender are relying on such joint and several liability of the Borrowers (if at
any time there shall be more than one (1) Borrower) in entering into this
Agreement and extending the Loan.  Each Borrower and each Guarantor hereby
unconditionally and irrevocably agrees that upon default in the payment when due
of any principal, interest, fee or other amount hereunder, it will forthwith pay
the same, without notice of demand.  The Administrative Agent and the Lenders
shall be entitled to rely upon any notice, request or communication received by
it from the Borrower on behalf of all Credit Parties, and shall be entitled to
treat its giving of any notice hereunder pursuant to Section 10.3 hereof as
notice to each and all Credit Parties.

 

Section 10.20       Proceeds of Crime.

 

(a)           The Borrower acknowledges that, pursuant to the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act (Canada) and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” Laws, whether within Canada or elsewhere (collectively, including
any guidelines or orders thereunder, “AML Legislation”), the Lenders and the
Administrative Agent may be required to obtain, verify and record information
regarding the Borrower, its directors, authorized signing officers, direct or
indirect shareholders or other Persons in control of the Borrower, and the
transactions contemplated hereby. The Borrower shall promptly provide all such
information, including supporting documentation and other evidence, as may be
reasonably requested by any Lender or the Administrative Agent, or any
prospective assign or participant of a Lender or the Administrative Agent, in
order to comply with any applicable AML Legislation, whether now or hereafter in
existence.

 

77

--------------------------------------------------------------------------------


 

(b)           If the Administrative Agent has ascertained the identity of the
Borrower or any authorized signatories of the Borrower for the purposes of
applicable AML Legislation, then the Administrative Agent:

 

(i)            shall be deemed to have done so as an agent for each Lender, and
this Agreement shall constitute a “written agreement” in such regard between
each Lender and the Administrative Agent within the meaning of applicable AML
Legislation; and

 

(ii)           shall provide to each Lender copies of all information obtained
in such regard without any representation or warranty as to its accuracy or
completeness.

 

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that the Administrative Agent has no
obligation to ascertain the identity of the Borrower or any authorized
signatories of the Borrower on behalf of any Lender, or to confirm the
completeness or accuracy of any information it obtains from the Borrower or any
such authorized signatory in doing so.

 

ARTICLE XI
GUARANTY

 

Section 11.1         The Guaranty.  In order to induce the Lenders to enter into
this Credit Agreement and the Notes and to extend credit hereunder and
thereunder and in recognition of the direct benefits to be received by the
Guarantors from the Loan hereunder, each of the Guarantors hereby agrees with
the Administrative Agent and the Lenders as follows:  each Guarantor hereby
unconditionally and irrevocably jointly and severally guarantees as primary
obligor and not merely as surety the full and prompt payment when due, whether
upon maturity, by acceleration or otherwise, of any and all Obligations.  If any
or all of the indebtedness becomes due and payable hereunder or under any other
Credit Document, each Guarantor unconditionally promises to pay such
indebtedness to the Administrative Agent and the Lenders, or their respective
order, on demand, together with any and all reasonable costs, fees and expenses
which may be incurred by the Administrative Agent or the Lenders in collecting
any of the Obligations.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, because of
any applicable Requirement of Law relating to fraudulent conveyances or
transfers or similar principles) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable Requirements of Law, including Bankruptcy Laws.

 

Section 11.2         Bankruptcy.  Additionally, each of the Guarantors
unconditionally and irrevocably guarantees jointly and severally the payment of
any and all Obligations of the Borrower to the Administrative Agent and the
Lenders whether or not due or payable by the Borrower upon the occurrence of any
of the events specified in Section 8.1(f), and unconditionally promises to pay
such Obligations to the Administrative Agent for the account of the Lenders, or
order, on demand, in lawful money of the United States.  Each of the Guarantors
further agrees that to the extent that the Borrower or a Guarantor shall make a
payment or a transfer of an interest in any property to the Administrative Agent
or any Lender, which payment

 

78

--------------------------------------------------------------------------------


 

or transfer or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, or otherwise is avoided, and/or required to be
repaid to the Borrower or a Guarantor, the estate of the Borrower or a
Guarantor, a trustee, receiver or any other party under any Bankruptcy Law,
common law or equitable cause or other Requirement of Law, then to the extent of
such avoidance or repayment, the obligation or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if said
payment had not been made.

 

Section 11.3         Continuing Guaranty.  This guaranty is a continuing
guaranty and shall: (i) remain in full force and effect until the later of
(x) the irrevocable payment in full of the Obligations and all other amounts
payable by the Guarantor, and (y) the Commitment has been terminated; (ii) be
binding on each Guarantor, its successors and assigns; and (iii) inure to the
benefit of and be enforceable by the Administrative Agent, the Lenders and their
successors, pledges, transferees and assigns.  Without limiting the generality
of the foregoing, any Lender may pledge, assign or otherwise transfer all or any
portion of its rights and obligations under any Credit Document to any other
Person, and such Person shall thereupon become vested with all the benefits in
respect thereof granted to such Person herein or otherwise.

 

Section 11.4         Nature of Liability.  The liability of each Guarantor
hereunder is exclusive and independent of any security for or other guaranty of
the Obligations of the Borrower whether executed by any such Guarantor, any
other guarantor or by any other party, and no Guarantor’s liability hereunder
shall be affected or impaired by (a) any direction as to application of payment
by the Borrower or by any other party, or (b) any other continuing or other
guaranty, undertaking or maximum liability of a guarantor or of any other party
as to the Obligations of the Borrower, or (c) any payment on or in reduction of
any such other guaranty or undertaking, or (d) any dissolution, termination or
increase, decrease or change in personnel by the Borrower, or (e) any payment
made to the Administrative Agent or the Lenders on the Obligations which the
Administrative Agent or such Lenders repay to the Borrower pursuant to court
order in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding, and each of the Guarantors waives any right to the deferral
or modification of its obligations hereunder by reason of any such proceeding.

 

Section 11.5         Independent Obligation.  The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor or the
Borrower, and a separate action or actions may be brought and prosecuted against
each Guarantor whether or not action is brought against any other Guarantor or
the Borrower and whether or not any other Guarantor or the Borrower is joined in
any such action or actions.

 

Section 11.6         Authorization.  Each of the Guarantors authorizes the
Administrative Agent and each Lender without notice or demand (except as shall
be required by applicable statute and cannot be waived), and without affecting
or impairing its liability hereunder, from time to time to (a) amend, modify,
renew, restate, compromise, extend, continue, increase, accelerate or otherwise
change the time for payment of, or otherwise change the terms of the Obligations
or any part thereof in accordance with this Credit Agreement and any other
Credit Document, as applicable, including any increase or decrease of the rate
of interest thereon, (b) take and hold security from any Guarantor or any other
party for the payment of this Guaranty or the Obligations and exchange, enforce,
waive and release any such security, (c) apply such security and direct the
order or manner of sale thereof as the Administrative Agent

 

79

--------------------------------------------------------------------------------


 

and the Lenders in their discretion may determine and (d) release or substitute
any one or more endorsers, Guarantors, the Borrower or other obligors.

 

Section 11.7         Reliance.  It is not necessary for the Administrative Agent
or the Lenders to inquire into the capacity or powers of any Borrower or the
officers, directors, members, partners or agents acting or purporting to act on
its behalf, and any Obligations made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder.

 

Section 11.8         Stay of Acceleration.  If acceleration of the time for
payment, or the liability of a Borrower to make payment, of any amount specified
to be payable by such Borrower in respect of its Obligations is stayed,
prohibited or otherwise affected upon any Insolvency Proceeding or other event
affecting such Borrower or payment of any of its Obligations by such Borrower,
all such amounts otherwise subject to acceleration or payment shall nonetheless
be deemed for all purposes of this Agreement to be and to have become due and
payable by such Borrower and shall be payable by each Guarantor under this
Agreement immediately forthwith on demand by the Administrative Agent unless
otherwise prohibited or restricted by order, judgment or applicable law.

 

Section 11.9         Waiver.

 

(a)           Each of the Guarantors waives any right (except as shall be
required by applicable statute and cannot be waived) to require the
Administrative Agent or any Lender to (i) proceed against the Borrower, any
other guarantor or any other party, (ii) proceed against or exhaust any security
held from the Borrower, any other guarantor or any other party, or (iii) pursue
any other remedy in the Administrative Agent’s or any Lender’s power
whatsoever.  Each of the Guarantors waives any defense based on or arising out
of any defense of any Borrower, any other guarantor or any other party other
than payment in full of the Obligations (other than contingent indemnity
obligations), including without limitation any defense based on or arising out
of the disability of a Borrower, any other guarantor or any other party, or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of a Borrower other than payment in
full of the Obligations.  The Administrative Agent may, at its election,
foreclose on any security held by the Administrative Agent by one or more
judicial or nonjudicial sales (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy the Administrative Agent
or any Lender may have against a Borrower or any other party, or any security,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been paid in full and the
Commitment has been terminated.  Each of the Guarantors waives any defense
arising out of any such election by the Administrative Agent or any of the
Lenders, even though such election operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of the Guarantors against
any Borrower or any other party or any security.

 

(b)           Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including without limitation notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
this Guaranty, and notices of the existence, creation or incurring of new,
additional, restated or continued Obligations.  Each Guarantor assumes all
responsibility for being and keeping itself informed of each Borrower’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and

 

80

--------------------------------------------------------------------------------


 

the nature, scope and extent of the risks which such Guarantor assumes and
incurs hereunder, and agrees that neither the Administrative Agent nor any
Lender shall have any duty to advise such Guarantor of information known to it
regarding such circumstances or risks.

 

(c)           Each Guarantor waives all other acts or omissions to act or delay
of any kind by the Administrative Agent, any Lender or any other Person or any
other circumstance whatsoever that might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of the obligations of any
Guarantor, and each Guarantor waives all other defenses available to a guarantor
or surety, whether at law or in equity.

 

(d)           The Borrower and the Guarantors are engaged in related businesses
and integrated to such an extent that the financial strength and flexibility of
each Borrower has a direct, tangible and immediate impact on the success of each
Guarantor.  Each Guarantor will derive substantial direct and indirect benefit
from the extensions of credit to the Borrower hereunder.  Each Guarantor hereby
waives any right to revoke this Guaranty, and acknowledges that this Guaranty is
continuing in nature and applies to all Obligations, whether existing now or in
the future.  Each Guarantor knowingly waives certain rights and defenses as set
forth in this Agreement in contemplation of the benefits that it will receive.

 

(e)           Each of the Guarantors hereby agrees it will not exercise any
rights of subrogation which it may at any time otherwise have as a result of
this Guaranty (whether contractual, under applicable Bankruptcy Law, or
otherwise) to the claims of the Administrative Agent or the Lenders against any
Borrower or any other guarantor of the Obligations of a Borrower owing to the
Administrative Agent or the Lenders and all contractual, statutory or common law
rights of reimbursement, contribution or indemnity from any Other Party which it
may at any time otherwise have as a result of this Guaranty until such time as
the Obligations shall have been paid in full and the Commitment has been
terminated.  Each of the Guarantors hereby further agrees not to exercise any
right to enforce any other remedy which the Administrative Agent or the Lenders
now have or may hereafter have against any Other Party, any endorser or any
other guarantor of all or any part of the Obligations of a Borrower and any
benefit of, and any right to participate in, any security or collateral given to
or for the benefit of the Administrative Agent and the Lenders to secure payment
of the Obligations of a Borrower until such time as the Obligations (other than
contingent indemnity obligations) shall have been paid in full and the
Commitment has been terminated.

 

(f)            Each Guarantor irrevocably renounces to any rights it may have to
be released from this Guarantee under Article 2362 of the Civil Code of Québec
and agrees to renew its guarantee hereunder at the request of the Administrative
Agent by executing such documents as the Administrative Agent may request from
time to time.

 

Section 11.10       Confirmation of Payment.  The Administrative Agent and the
Lenders will, upon request after payment of the Obligations which are the
subject of this Guaranty and termination of the Commitment relating thereto,
confirm to the Borrower, the Guarantors or any other Person that such
indebtedness and obligations have been paid and the Commitment relating thereto
terminated, subject to the provisions of Section 11.2.

 

81

--------------------------------------------------------------------------------


 

At such time as the Obligations which are the subject of this Guaranty have been
irrevocably paid in full and the Commitment has been terminated, this Guaranty
and all obligations of the Guarantors hereunder shall terminate and be of no
further force and effect, all without delivery of any Instrument or performance
of any act by any Person (subject, in each case, to the effects of Section 11.2
hereof and any indemnification obligations that survive such termination).

 

(remainder of this page intentionally blank)

 

82

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its proper and duly authorized officers as of the
day and year first above written.

 

BORROWER:

 

 

 

 

 

 

 

ROYAL GOLD, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Stefan Wenger

 

Name:

Stefan Wenger

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

[signature pages continue]

 

Second Amended and Restated Term Loan Facility Agreement Signature Page

 

--------------------------------------------------------------------------------


 

GUARANTORS:

 

 

 

 

RGLD GOLD CANADA, INC.,

 

a corporation under the Canada Business Corporations Act

 

 

 

 

By:

/s/ Stefan Wenger

 

Name:

Stefan Wenger

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

HIGH DESERT MINERAL RESOURCES, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Stefan Wenger

 

Name:

Stefan Wenger

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

RG MEXICO, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Stefan Wenger

 

Name:

Stefan Wenger

 

Title:

Treasurer

 

 

 

 

 

 

 

ROYAL GOLD CHILE LIMITADA

 

 

 

 

 

By:

/s/ Tony Alan Jensen

 

Name:

Tony Alan Jensen

 

Title:

Delegate

 

 

 

 

By:

/s/ Stefan Lawrence Wenger

 

Name:

Stefan Lawrence Wenger

 

Title:

Delegate

 

 

 

 

 

 

[signature pages continue]

 

Second Amended and Restated Term Loan Facility Agreement Signature Page

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT AND LENDER:

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

as Administrative Agent and as a Lender

 

 

 

By:

/s/ William S. Edge III

 

Name:

William S. Edge III

 

Title:

Managing Director

 

 

 

 

 

 

JOINT LEAD ARRANGER AND SOLE GLOBAL COORDINATOR:

 

 

 

HSBC SECURITIES (USA) INC.

 

as Joint Lead Arranger and Sole Global Coordinator

 

 

 

 

 

 

 

By:

/s/ William S. Edge III

 

Name:

William S. Edge III

 

Title:

Managing Director

 

 

 

 

 

 

[signature pages continue]

 

Second Amended and Restated Term Loan Facility Agreement Signature Page

 

--------------------------------------------------------------------------------


 

LENDER AND SOLE SYNDICATION AGENT:

 

 

 

 

THE BANK OF NOVA SCOTIA

 

as a Lender and Sole Syndication Agent

 

 

 

 

 

By:

/s/ Ray Clarke

 

Name:

Ray Clarke

 

Title:

Managing Director

 

 

 

By:

/s/ Elizabeth Daponte

 

Name:

Elizabeth Daponte

 

Title:

Associate Director

 

 

 

 

 

 

 

 

 

JOINT LEAD ARRANGER:

 

 

 

 

SCOTIA CAPITAL

 

as Joint Lead Arranger

 

 

 

 

 

By:

/s/ Ray Clarke

 

Name:

Ray Clarke

 

Title:

Managing Director

 

 

 

By:

/s/ Elizabeth Daponte 

 

Name:

Elizabeth Daponte

 

Title:

Associate Director

 

 

 

 

 

 

[end of signature pages]

 

Second Amended and Restated Term Loan Facility Agreement Signature Page

 

--------------------------------------------------------------------------------